EXHIBIT 10.1




EXECUTION VERSION




Published CUSIP Number: 41805XAC2




AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

Dated as of October 25, 2012

among

HASBRO, INC.,

and

HASBRO SA

as Borrowers,

BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender
and
L/C Issuer,

and

The Other Lenders Party Hereto

CITIBANK, N.A.,

RBS CITIZENS, N.A.

and SUNTRUST BANK,

as Co-Syndication Agents

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

CITIGROUP GLOBAL MARKETS INC.,

RBS CITIZENS, N.A.,

and SUNTRUST ROBINSON HUMPHREY, INC.,

as

Joint Lead Arrangers and Bookrunners









TABLE OF CONTENTS

   

Page

ARTICLE I.     DEFINITIONS AND ACCOUNTING TERMS

1

 

1.01.

Defined Terms

1

 

1.02.

Other Interpretive Provisions

28

 

1.03.

Accounting Terms

29

 

1.04.

Rounding

29

 

1.05.

Exchange Rates; Currency Equivalents

29

 

1.06.

Additional Alternative Currencies

30

 

1.07.

Change of Currency

31

 

1.08.

Times of Day

31

 

1.09.

Letter of Credit Amounts

31

ARTICLE II.     THE COMMITMENTS AND CREDIT EXTENSIONS

32

 

2.01.

Committed Loans

32

 

2.02.

Borrowings, Conversions and Continuations of Committed Loans

32

 

2.03.

[Intentionally Omitted]

34

 

2.04.

Letters of Credit

34

 

2.05.

Swing Line Loans

45

 

2.06.

Prepayments

48

 

2.07.

Termination or Reduction of Commitments

49

 

2.08.

Repayment of Loans

50

 

2.09.

Interest

50

 

2.10.

Fees

51

 

2.11.

Computation of Interest and Fees

51

 

2.12.

Evidence of Debt

52

 

2.13.

Payments Generally; Administrative Agent’s Clawback

53

 

2.14.

Sharing of Payments by Lender

55

 

2.15.

Designated Borrower

56

 

2.16.

Increase in Commitments

56

 

2.17.

Funding

57

 

2.18.

Cash Collateral

57

 

2.19.

Defaulting Lenders

59









ARTICLE III.     TAXES, YIELD PROTECTION AND ILLEGALITY

61

 

3.01.

Taxes

61

 

3.02.

Illegality

67

 

3.03.

Inability to Determine Rates

68

 

3.04.

Increased Costs; Reserves on Eurocurrency Rate Loans

68

 

3.05.

Compensation for Losses

70

 

3.06.

Replacement of Lenders

71

 

3.07.

Matters Applicable to All Requests for Compensation

71

 

3.08.

Survival

73

ARTICLE IV.     CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

73

 

4.01.

Conditions of Initial Credit Extension

73

 

4.02.

Conditions of all Credit Extensions

74

ARTICLE V.     REPRESENTATIONS AND WARRANTIES

75

 

5.01.

Existence, Qualification and Power

75

 

5.02.

Authorization; No Contravention

75

 

5.03.

Governmental Authorization; Other Consents

75

 

5.04.

Binding Effect

76

 

5.05.

Financial Statements; No Material Adverse Effect

76

 

5.06.

Litigation

76

 

5.07.

No Default

76

 

5.08.

Ownership of Property; Liens

76

 

5.09.

Environmental Compliance

77

 

5.10.

Taxes

77

 

5.11.

ERISA Compliance

77

 

5.12.

Subsidiaries

78

 

5.13.

Margin Regulations; Investment Company Act

78

 

5.14.

Disclosure

78

 

5.15.

Compliance with Laws

78

 

5.16.

Foreign Assets Control Regulations, Etc.

79

ARTICLE VI.     AFFIRMATIVE COVENANTS

79

 

6.01.

Financial Statements

79

 

6.02.

Certificates; Other Information

80









 

6.03.

Notices

81

 

6.04.

Payments of Obligations

82

 

6.05.

Preservation of Existence, Etc.

82

 

6.06.

Maintenance of Properties

82

 

6.07.

Maintenance of Insurance

82

 

6.08.

Compliance with Laws

83

 

6.09.

Books and Records

83

 

6.10.

Inspection Rights

83

 

6.11.

Use of Proceeds

83

 

6.12.

Additional Subsidiary Guarantors

83

ARTICLE VII.     NEGATIVE COVENANTS

84

 

7.01.

Liens

84

 

7.02.

Indebtedness

86

 

7.03.

Fundamental Changes

87

 

7.04.

Transactions with Affiliates

88

 

7.05.

Financial Covenants

88

ARTICLE VIII.     EVENTS OF DEFAULT AND REMEDIES

89

 

8.01.

Events of Default

89

 

8.02.

Remedies Upon Event of Default

91

 

8.03.

Application of Funds

92

ARTICLE IX.     AGENT

93

 

9.01.

Appointment and Authority

93

 

9.02.

Rights as a Lender

93

 

9.03

Exculpatory Provisions

93

 

9.04.

Reliance by Administrative Agent

94

 

9.05

Delegation of Duties

95

 

9.06.

Resignation of Administrative Agent

95

 

9.07.

Non-Reliance on Administrative Agent and Other Lenders

96

 

9.08.

No Other Duties, Etc.

96

 

9.09.

Administrative Agent May File Proofs of Claim

97

 

9.10.

Guaranty Matters

97

ARTICLE X. MISCELLANEOUS

98









 

10.01.

Amendments, Etc.

98

 

10.02.

Notices; Effectiveness; Electronic Communication

100

 

10.03.

No Waiver; Cumulative Remedies

102

 

10.04.

Expenses; Indemnity; Damage Waiver

103

 

10.05.

Payments Set Aside

105

 

10.06.

Successors and Assigns

105

 

10.07.

Treatment of Certain Information; Confidentiality

113

 

10.08.

Right of Setoff

114

 

10.09.

Interest Rate Limitation

115

 

10.10.

Counterparts; Integration; Effectiveness

115

 

10.11.

Survival of Representations and Warranties

115

 

10.12.

Severability

116

 

10.13.

Replacement of Lenders

116

 

10.14.

Governing law; Jurisdiction; Etc.

117

 

10.15.

Waiver of Jury Trial

118

 

10.16

No Advisory or Fiduciary Responsibility

118

 

10.17.

Electronic Execution of Assignments and Certain Other Documents

119

 

10.18.

USA PATRIOT Act Notice

119

 

10.19.

Judgment Currency

120

 

10.20.

Existing Credit Agreement Superseded

120





SCHEDULES

1.01

Existing Letters of Credit

1.02

Mandatory Cost Formulae

1.03

Indicative Terms of Permitted Receivables Transactions

2.01

Commitments and Applicable Percentages

5.06(b)

Litigation

5.08

Ownership of Property; Liens

5.09

Environmental Matters

5.10

Taxes

5.12

Subsidiaries

5.15

Compliance With Laws

6.08

Compliance With Laws

7.01(c)

Certain Liens

7.02

Existing Indebtedness

10.02

Administrative Agent’s Office; Certain Addresses for Notices

10.06

Processing and Recordation Fees

EXHIBITS

Form of

A

Committed Loan Notice

B

Swing Line Loan Notice

C-1

Note

C-2

Swing Line Note

D

Compliance Certificate

E

Assignment and Assumption

F

Company Guaranty

G

Subsidiary Guaranty

H

Forms of U.S. Tax Compliance Certificates

I-1

Opinion of Tarrant Sibley, Esq., Senior Vice President and Deputy General
Counsel of the Company

I-2

Opinion of Alexander Emrich, Legal Director of Hasbro SA

I-3

Opinion of Wilmer Cutler Pickering Hale and Dorr LLP, special New York counsel
to the Loan Parties

J

Supplement



































AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

This AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT (“Agreement”) is entered
into as of October 25, 2012, among HASBRO, INC., a Rhode Island corporation (the
“Company”), HASBRO SA, a corporation organized under the laws of Switzerland and
wholly owned indirect subsidiary of the Company (the “Designated Borrower” and,
together with the Company, the “Borrowers” and, each a “Borrower”), each lender
from time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), and BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender
and L/C Issuer.

WHEREAS, pursuant to that certain Revolving Credit Agreement, dated as of
December 16, 2010 (as amended, supplemented or otherwise modified and in effect
as of the date hereof, the “Existing Credit Agreement”) by and among the
Borrowers, the Administrative Agent, and certain other parties thereto, the
lenders party thereto provided loans and other extensions of credit to the
Borrowers on the terms and conditions set forth therein;

WHEREAS, the Lenders are willing to amend and restate the Existing Credit
Agreement in its entirety, and the Lenders are willing to make loans and other
extensions of credit to the Borrowers on the terms and conditions set forth
herein;

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS

1.01.

Defined Terms.  As used in this Agreement, the following terms shall have the
meanings set forth below:

“Accounts” has the meaning ascribed to such term in the Uniform Commercial Code
as in effect in the Commonwealth of Massachusetts from time to time; and, with
respect to the Company and its Domestic Subsidiaries, such term shall include
all such Accounts of such Persons, whether now existing or existing in the
future, including, without limitation, (a) all accounts receivable of such
Person, including, without limitation, all accounts created by or arising from
all of such Person’s sales of goods or rendition of services made under any of
its trade names, or through any of its divisions, (b) all unpaid rights of such
Person (including rescission, replevin, reclamation and stopping in transit)
relating to the foregoing or arising therefrom, (c) all rights to any goods
represented by any of the foregoing, including, without limitation, returned or
repossessed goods, (d) all reserves and credit balances held by such Person with
respect to any such accounts receivable of any purchaser of goods or services or
other Person obligated to make payment to the Company or any of its Subsidiaries
(other than any Receivables Subsidiaries and the Foreign Subsidiaries) in
respect of a purchase of such goods or services, (e) all letters of credit,
guarantees or collateral for any of the foregoing and (f) all insurance policies
or rights relating to any of the foregoing.

1

“Additional Lender” has the meaning specified in Section 2.16.





“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments of all the Lenders (including any
Defaulting Lenders).

“Agreement” has the meaning specified in the introductory paragraph hereto.

“Alternative Currency” means each of Australian Dollars, Canadian Dollars, Euro,
New Zealand Dollars, Sterling, and each other currency (other than Dollars) that
is approved in accordance with Section 1.06.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as reasonably determined by the Administrative Agent or the
L/C Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.19.  If the commitment of each Lender to make Loans and
the obligation of the L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 8.02 or if the Aggregate Commitments have
expired, then the Applicable Percentage of each Lender shall be determined based
on the Applicable Percentage of such Lender most recently in effect, giving
effect to any subsequent assignments.  The initial Applicable Percentage of each
Lender is set forth opposite the name of such Lender on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the more favorable to the Borrowers of (a) the ratio of Total Funded
Debt to Consolidated

2

EBITDA and (b) the Debt Rating as set forth below:









Applicable Rate

Pricing Level

Total Funded Debt/

Consolidated EBITDA

Debt Rating

(S&P/Moody’s/Fitch)

Commitment Fee

Commercial Letters of Credit

Eurocurrency Rate

and

Standby Letters of Credit

Base Rate

I

Greater than or equal to 2.25x

BB+/Ba1/BB+

.30%

1.25%

2.00%

1.00%

II

Less than 2.25x but greater than or equal to 1.75x

BBB-/Baa3/BBB-

.225%

1.00%

1.75%

.75%

III

Less than 1.75x but greater than or equal to 1.25x

BBB/Baa2/BBB

.175%

.95%

1.50%

.50%

IV

Less than 1.25x but greater than or equal to 0.75x

BBB+/Baa1/BBB+

.15%

.85%

1.25%

.25%

V

Less than 0.75x but greater than or equal to 0.25x

A-/A3/A-

.125%

.75%

1.00%

0.00%

VI

Less than 0.25x

> A/A2/A

.10%

.75%

.875%

0.00%

“Debt Rating” means, as of any date of determination, the rating as determined
by at least two of Fitch, S&P and Moody’s (collectively, the “Debt Ratings”) of
the Company’s non-credit-enhanced, senior unsecured long-term debt; provided
that (a) if the respective Debt Ratings issued by the foregoing rating agencies
differ by one level, then the Pricing Level for the higher (or highest) of such
Debt Ratings shall apply (with the Debt Rating for Pricing Level 6 being the
highest and the Debt Rating for Pricing Level 1 being the lowest); and (b) if
there is a split in Debt Ratings of more than one level, then the Pricing Level
that is one level higher than the Pricing Level of the lower (or lowest) Debt
Rating shall apply.

Initially, the Applicable Rate shall be determined based upon the Debt Rating
specified in the certificate delivered pursuant to Section 4.01(a)(v).
 Thereafter, each change in the Applicable Rate (x) resulting from a change in
the Debt Rating shall be effective, in the case of an upgrade,

3

during the period commencing on the earlier of the date of the public
announcement thereof or delivery by the Company to the Administrative Agent of
notice thereof pursuant to Section 6.03(f) and ending on the date immediately
preceding the effective date of the next such change and, in the case of a
downgrade, during the period commencing on the earlier of the date of the public
announcement thereof or delivery by the Company to the Administrative Agent of
notice





thereof and ending on the date immediately preceding the effective date of the
next such change and (y) resulting from a change in the ratio of Total Funded
Debt to Consolidated EBITDA shall be effective upon the Administrative Agent’s
receipt of a Compliance Certificate delivered pursuant to Section 6.02(a)
evidencing such change.

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined in good faith by the Administrative
Agent or the L/C Issuer, as the case may be, to be necessary for timely
settlement on the relevant date in accordance with normal banking procedures in
the place of payment.

“Approved Fund” means any Fund (i) that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender and (ii) that has a credit rating
equal to or higher than that of the related Lender.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b), and accepted by the Administrative Agent, in substantially
the form of Exhibit E or any other form (including electronic documentation
generated by MarkitClear or other electronic platform) approved by the
Administrative Agent and the Company.

“Attributable Indebtedness” means, at any time, the amount of obligations
outstanding at such time under the legal documents entered into as part of a
Permitted Receivables Securitization Facility on any date of determination that
would be characterized as principal if such Permitted Receivables Securitization
Facility were structured as a secured lending transaction rather than as a
purchase, less (i) any escrowed or pledged cash proceeds which effectively
secure, or are required to be maintained as reserves by the applicable
Receivables Subsidiary for, the Indebtedness of the Company and its Subsidiaries
in respect of, or the obligations of the Company and its Subsidiaries under,
such Permitted Receivables Securitization Facility, (ii) reasonable attorneys'
fees, accountants' fees, brokerage consultant and other customary fees,
underwriting commissions and other reasonable fees and expenses actually
incurred in connection with such Permitted Receivables Securitization Facility
and (iii) any taxes paid or reasonably estimated to be payable as a result
thereof.

4

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 25, 2011,
and the related consolidated statements of operations and cash flows for such
fiscal year of the Company and its Subsidiaries, including the notes thereto.

“Australian Dollars” means the lawful currency of Australia.

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.07, and (c) the date of termination
of the commitment of each Lender to





 make Loans and of the obligation of the L/C Issuer to make L/C Credit
Extensions pursuant to Section 8.02.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurocurrency Rate for a one-month Interest Period plus
1.00%.  The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate.  Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.  All
Base Rate Loans shall be denominated in Dollars.

“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, Boston, Massachusetts and New York, New York and:

(a)

if such day relates to any Eurocurrency Rate Loan denominated in Dollars, means
a London Banking Day;

5

(b)

if such day relates to any Eurocurrency Rate Loan denominated in Euro, means a
TARGET Day;

(c)

if such day relates to any interest rate settings as to a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and

(d)

if such day relates to any fundings, disbursements, settlements and payments in
a currency other than Dollars or Euro in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan





 (other than any interest rate settings), means any such day on which banks are
open for foreign exchange business in the principal financial center of the
country of such currency.

“Canadian Dollars” and “C$” means the lawful currency of Canada.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Capitalized Leases”  means leases under which the Company or any of its
Subsidiaries is the lessee or obligor, the discounted future rental payment
obligations under which are required to be capitalized on the balance sheet of
the lessee or obligor in accordance with GAAP.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer or the
Lenders, as collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the Administrative Agent and the L/C Issuer shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to the Administrative Agent and the L/C Issuer. “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.

“Change in Law” means, as to any Lender, the occurrence, after the date of this
Agreement (or, if later, the date such Lender becomes a Lender), of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty applicable to such Lender, (b) any change in any law, rule, regulation or
treaty applicable to such Lender or in the administration, interpretation,
implementation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, rule, guideline or directive applicable to
such Lender (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in

6

connection therewith and applicable to such Lender, and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, and applicable to such Lender, shall in each case be
deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

“Change of Control” means an event or series of events by which:

(a)

any “person” or “group” (as such terms are used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, but excluding any employee benefit plan of
such person or its subsidiaries, and any person or entity acting in its capacity
as trustee, agent or other fiduciary or administrator of any such plan) becomes
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such





 right, an “option right”)), directly or indirectly, of more than 50% or more of
the equity securities of the Company entitled to vote for members of the board
of directors or equivalent governing body of the Company on a fully-diluted
basis (and taking into account all such securities that such person or group has
the right to acquire pursuant to any option right); or

(b)

during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Company cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

“Closing Date” the first date all the conditions precedent in Section 4.01 are
satisfied or waived in accordance with Section 10.01.

“Code” means the Internal Revenue Code of 1986.

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrowers pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the Dollar
amount set forth opposite such Lender’s name on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.

7

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type, in the same currency and, in the case of Eurocurrency
Rate Loans, having the same Interest Period made by each of the Lenders pursuant
to Section 2.01.

“Committed Loan” has the meaning specified in Section 2.01.

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.

“Company” has the meaning specified in the introductory paragraph hereto.

“Company Guaranty” means the Company Guaranty made by the Company in favor of
the Administrative Agent and the Lenders, substantially in the form of Exhibit
F.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consolidated EBITDA” means, with respect to any particular fiscal period, the
amount equal to (a) Consolidated Operating Profit (or Loss) for such period,
plus (b) in each case





 without duplication, and to the extent deducted in calculating Consolidated
Operating Profit (or Loss) for such period, (i) depreciation and amortization of
the Company and its Subsidiaries, (ii) other non-cash charges of the Company and
its Subsidiaries, and (iii) extraordinary losses of the Company and its
Subsidiaries, and minus (c) to the extent included in Consolidated Operating
Profit (or Loss) for such period, extraordinary gains of the Company and its
Subsidiaries for such period, all determined in accordance with GAAP.

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA to (b) Consolidated Total Interest Expense,
in each case for the most recently completed Measurement Period.  

“Consolidated Net Worth” means an amount equal to (a) the total assets of the
Company and its Subsidiaries on a consolidated basis minus (b) the total
liabilities of the Company and its Subsidiaries on a consolidated basis,
determined in accordance with GAAP.

“Consolidated Operating Profit (or Loss)” means the consolidated operating
profit (or loss) of the Company and its Subsidiaries identified as such on the
Company's income statement for any period, determined in accordance with GAAP.

“Consolidated Total Funded Debt” means, as of any date of determination, with
respect to the Company and its Subsidiaries, the amount equal to, without
duplication, (a) the aggregate amount of Indebtedness of the Company and its
Subsidiaries, on a consolidated basis, relating to (i) the borrowing of money or
the obtaining of credit, (ii) the deferred purchase price of assets (other than
trade payables incurred in the ordinary course of business), (iii) in respect of
any

8

Synthetic Lease Obligation or any Capitalized Leases, (iv) the face amount of
all letters of credit outstanding, (v) any Recourse Obligations, plus (b) the
aggregate amount of Indebtedness of the type referred to in clause (a) of
another Person (other than the Company or a Subsidiary thereof) guaranteed by
the Company or any of its Subsidiaries plus (c) the Attributable Indebtedness.
 In determining under clause (a) of this definition the Indebtedness of the
Company and its Subsidiaries under or in respect of any Permitted Receivables
Securitization Facility or under clause (c) of this definition the Attributable
Indebtedness in respect of any Permitted Receivables Securitization Facility,
such Indebtedness or amount shall be reduced by any escrowed or pledged cash
proceeds which effectively secure such Indebtedness or the obligations of the
Company or any such Subsidiary under such Permitted Receivables Securitization
Facility.

“Consolidated Total Interest Expense” means, for any period, the aggregate
amount of interest expense of the Company and its Subsidiaries determined on a
consolidated basis in accordance with GAAP for such period.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any material written agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
 “Controlling” and “Controlled” have meanings correlative thereto.





“Credit Extension” means each of the following: (a) a Borrowing, (b) an L/C
Credit Extension and (c) the conversion on the Closing Date of the Existing
Letters of Credit into Letters of Credit issued hereunder pursuant to Section
10.20.

“Debt Rating” has the meaning specified in the definition of “Applicable Rate.”

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to 2.0% plus the rate that otherwise
would be applicable (or if no rate is applicable, the Base Rate plus 2.0% per
annum).

“Defaulting Lender” means, subject to Section 2.19(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the

9

Company in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent, the L/C Issuer, the Swing Line Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swing Line Loans) within
two Business Days of the date when due, (b) has notified the Company, the
Administrative Agent, the L/C Issuer or the Swing Line Lender in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Company, to confirm in writing to the
Administrative Agent and the Company that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of





 attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.19(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Company, the L/C Issuer, the Swing
Line Lender and each other Lender promptly following such determination.

“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.

“Disposition” or “Dispose” means the sale, transfer, lease or other disposition
(including any sale and leaseback transaction) of any property by any Person.

“Dollar” and “$” mean lawful money of the United States.

10

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as reasonably determined by the Administrative Agent or the L/C Issuer,
as the case may be, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of Dollars with
such Alternative Currency.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders or decrees
relating to pollution and the protection of the environment or the release of
any Hazardous Materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure





 to any Hazardous Materials, (d) the release or threatened release of any
Hazardous Materials into the environment or (e) any contract, agreement or other
consensual arrangement (other than liabilities with respect to insurance
premiums) pursuant to which liability is assumed or imposed with respect to any
of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Company or any ERISA Affiliate from a Pension Plan subject
to Section 4063

11

of ERISA during a plan year in which such entity was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Company or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Pension Plan
amendment as a termination under Section 4041 or 4041A of ERISA; (e) the
institution by the PBGC of proceedings to terminate a Pension Plan; (f) any
event or condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan;
(g) the determination that any Pension Plan is considered an at-risk plan or a
plan in endangered or critical status within the meaning of Sections 430, 431
and 432 of the Code or Sections 303, 304 and 305 of ERISA; or (h) the imposition
of any liability under Title IV of ERISA, other than for PBGC premiums due but
not delinquent under Section 4007 of ERISA, upon the Company or any ERISA
Affiliate.

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

“Eurocurrency Base Rate” has the meaning specified in the definition of
Eurocurrency Rate.

“Eurocurrency Rate” means for any Interest Period with respect to a Eurocurrency
Rate Loan, a rate per annum determined by the Administrative Agent pursuant to
the following formula:

Eurocurrency Rate =

______Eurocurrency Base Rate______
1.00 – Eurocurrency Reserve Percentage

Where,

“Eurocurrency Base Rate” means, for such Interest Period, the rate per annum
equal to the British Bankers Association LIBOR Rate or the successor thereto if
the British Bankers Association is no longer making a LIBOR rate available
 (“LIBOR”), as published by Reuters (or a similar commercially available rate
publishing service providing quotations of LIBOR reasonably selected by the
Administrative Agent) at





approximately 11:00 a.m., London time, two London Banking Days prior to the
commencement of such Interest Period, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period.  If such rate is not available at such time for any
reason, then the “Eurocurrency Base Rate” for such Interest Period shall be the
rate per annum equal to the rate at which deposits in the relevant currency for
delivery on the first day of such Interest Period in Same Day Funds in the
approximate amount of the Eurocurrency Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period

12

 would be offered by Bank of America’s London Branch (or other appropriate Bank
of America branch or Affiliate) to major banks in the London or other
appropriate offshore interbank market for such currency at their request at
approximately 11:00 a.m. (London time) two London Banking Days prior to the
commencement of such Interest Period.

“Eurocurrency Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”).  The Eurocurrency Rate for each outstanding
Eurocurrency Rate Loan shall be adjusted automatically as of the effective date
of any change in the Eurocurrency Reserve Percentage.

The determination of the Eurocurrency Reserve Percentage and the Eurocurrency
Base Rate by Administrative Agent shall be conclusive in the absence of
demonstrable error.

“Eurocurrency Rate Loan” means a Committed Loan that bears interest at a rate
based on the Eurocurrency Rate.  Eurocurrency Rate Loans may be denominated in
Dollars or in an Alternative Currency.  All Committed Loans denominated in an
Alternative Currency must be Eurocurrency Rate Loans.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income, net profit or net
worth (however denominated) of such Recipient, franchise or capital Taxes
imposed on such Recipient in lieu of net income taxes, and branch profits Taxes
of such Recipient, in each case, (i) imposed as a result of such Recipient (or,
in the case of a pass-through entity, any of its beneficial owners) being
organized under the laws of, or having its principal office or, in the case of
any Lender, its Lending Office located in, the jurisdiction imposing such Tax
(or any political subdivision thereof) or (ii) that are Other Connection Taxes,
(b) in the case of a Lender, withholding Taxes imposed on amounts payable to or
for the account of such Lender with respect to an applicable interest in a Loan
or Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the a Borrower under Section 10.13) or (ii) such Lender
changes its Lending Office, except in each case to the extent that, pursuant to
Section 3.01(a)(ii), (a)(iii) or (c), amounts with respect to such





Taxes were payable either to such Lender's assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
Lending Office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 3.01(e) and (d) any U.S. federal

13

 withholding Taxes imposed pursuant to FATCA.  Notwithstanding anything to the
contrary contained in this definition, “Excluded Taxes” shall not include any
withholding tax imposed at any time on payments made by or on behalf of a
Foreign Obligor to any Lender hereunder or under any other Loan Document,
provided that such Lender shall have complied with Section 3.01(e), and
provided, further, that, to the extent such Lender acquired its interest in the
relevant Loan pursuant to an assignment or participation, as the case may be,
such Lender did so in a manner compliant with Section 10.06(b)(viii).

“Existing Credit Agreement” has the meaning specified in the recitals hereto.

“Existing Letters of Credit” means those letters of credit listed on Schedule
1.01.

“FATCA” means sections 1471 through 1474 of the Code and any regulations
(including temporary regulations) that are issued thereunder or official
governmental interpretations thereof and any agreements entered into pursuant to
Section 1471 (b) (1) of the Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letters” means, collectively, (i) that certain letter agreement, dated
September 25, 2012, among the Borrowers, the Administrative Agent and Merrill
Lynch, Pierce, Fenner & Smith Incorporated, (ii) that certain letter agreement,
dated September 25, 2012, among the Borrowers and Citigroup Global Markets Inc.,
(iii) that certain letter agreement, dated September 25, 2012, among the
Borrowers and RBS Citizens, N.A. and (iv) that certain letter agreement, dated
September 25, 2012, among the Borrowers, Suntrust Robinson Humphrey, Inc. and
SunTrust Bank.  

“Fitch” means FitchRatings, or its successors.

“Foreign Lender” means, with respect to any Borrower, any Lender that is
organized under the Laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes (including such a Lender when acting in
the capacity of the L/C Issuer).  For purposes of this definition, the United
States, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.

“Foreign Obligor” means a Loan Party that is a Foreign Subsidiary.

14





“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States
consistent with the opinions and pronouncements of the Accounting Principles
Board and the American Institute of Certified Public Accountants and statements
and pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Granting Lender” has the meaning specified in Section 10.06(h).

“Guaranties” means the Company Guaranty and the Subsidiary Guaranty.

“Hazardous Materials” means all explosive or radioactive substances or wastes
regulated pursuant to any Environmental Law and all hazardous or toxic
substances, wastes or other pollutants, including petroleum or petroleum
distillates, asbestos or asbestos-containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes and all other substances or
wastes of any nature regulated pursuant to any Environmental Law.




15

“Indebtedness” as applied to any Person, means, without duplication:

(a)

every obligation of such Person to repay money borrowed,





(b)

every obligation of such Person for principal evidenced by bonds, debentures,
notes or other similar instruments, including obligations incurred in connection
with the acquisition of property, assets or businesses,

(c)

every reimbursement obligation of such Person with respect to letters of credit,
bankers' acceptances or similar facilities issued for the account of such
Person,

(d)

every obligation of such Person issued or assumed as the deferred purchase price
of property or services (including securities repurchase agreements but
excluding (i) trade accounts payable or accrued liabilities arising in the
ordinary course of business and (ii) earnout obligations in respect of assets or
businesses acquired prior to the Closing Date,

(e)

every obligation of such Person under any Capitalized Lease,

(f)

every obligation of such Person under any Synthetic Lease Obligation,

(g)

Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent that such Person is liable therefor as a
result of such Person's ownership interest in or other relationship with such
entity, except to the extent that the terms of such Indebtedness provide that
such Person is not liable therefor and such terms are enforceable under
applicable law,

(h)

every obligation, contingent or otherwise, of such Person guaranteeing, or
having the economic effect of guaranteeing or otherwise acting as surety for,
any obligation of a type described in any of clauses (a) through (h) (the
"primary obligation") of another Person (the "primary obligor"), in any manner,
whether directly or indirectly, and including, without limitation, any such
obligation of such Person (i) to purchase or pay (or advance or supply funds for
the purchase of) any security for the payment of such primary obligation, (ii)
to purchase property, securities or services for the purpose of assuring the
payment of such primary obligation, or (iii) to maintain working capital, equity
capital or other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such primary obligation.

The "amount" or "principal amount" of any Indebtedness at any time of
determination represented by (w) any Indebtedness, issued at a price that is
less than the principal amount at maturity thereof, shall be the amount of the
liability in respect thereof determined in accordance

16

 with GAAP, (x) any Capitalized Lease shall be the discounted aggregate rental
obligations under such Capitalized Lease required to be capitalized on the
balance sheet of the lessee in accordance with GAAP and (y) any Synthetic Lease
shall be the stipulated loss value, termination value or other equivalent
amount.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes, other than Excluded Taxes.





“Indemnitees” has the meaning specified in Section 10.04(b).

“Infogrames” means Infogrames Entertainment S.A., a societé anonyme organized
under the laws of France, and any successor thereof.

“Information” has the meaning specified in Section 10.07.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan), the last
Business Day of each March, June, September and December and the Maturity Date.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three,
or six months, or, to the extent available to all of the Lenders, nine or twelve
months thereafter, as selected by the Company in its Committed Loan Notice;
provided that:

(i)

any Interest Period that would otherwise end on a day that is not a Business Day
shall be extended to the next succeeding Business Day unless such Business Day
falls in another calendar month, in which case such Interest Period shall end on
the next preceding Business Day;

(ii)

any Interest Period that begins on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(iii)

no Interest Period shall extend beyond the Maturity Date.

“IRS” means the United States Internal Revenue Service.

17

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Company (or any Subsidiary) or in favor the L/C
Issuer and relating to such Letter of Credit.

“Laws” means, collectively, all applicable international, foreign, Federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and





permits of, and agreements with, any Governmental Authority, in each case
whether or not having the force of law.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
 All L/C Advances shall be denominated in Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing. All L/C Borrowings shall be denominated in
Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Bank of America or any other Lender that agrees to act as an
L/C Issuer, in each case in its capacity as issuer of Letters of Credit
hereunder, or any successor issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  Upon an L/C
Borrowing, the Unreimbursed Amount that is covered by such L/C Borrowing shall
be deemed to be represented by, and not in addition to, such L/C Borrowing.  For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.09.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

18

“Lead Arrangers” means, collectively, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Citigroup Global Markets Inc. and RBS Citizens, N.A., each in
their capacity as co-lead arranger and co-book runner.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire as provided to
the Company, or such other office or offices as a Lender may from time to time
notify the Company and the Administrative Agent.

“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit.  A Letter of Credit may be a commercial letter
of credit or a standby letter of credit.  Letters of Credit may be issued in
Dollars or in an Alternative Currency.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.





“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.04(i).

“Letter of Credit Sublimit” means an amount equal to $100,000,000.  The Letter
of Credit Sublimit is part of, and not in addition to, the Aggregate
Commitments.

“Lien” means any lien, mortgage, pledge, security interest, charge or
encumbrance of any kind (including any conditional sale or other title retention
agreement and any agreement to provide a security interest).

“Loan” means an extension of credit by a Lender to a Borrower under ARTICLE II
in the form of a Committed Loan or a Swing Line Loan.

“Loan Documents” means this Agreement, each Note, the Guaranties, the Fee
Letters and any agreement creating or perfecting rights in Cash Collateral
pursuant to the provisions of Section 2.18 of this Agreement.

“Loan Parties” means, collectively, the Company, each Subsidiary Guarantor and
the Designated Borrower.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

19

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.02.

“Material Adverse Effect” means with respect to any event or occurrence of
whatever nature (including any adverse determination in any litigation,
arbitration or governmental investigation or proceeding), (a) a material adverse
effect on  the business, assets, operations or financial condition of the
Company and its Subsidiaries, taken as a whole; (b) a material adverse effect on
the ability of the Company individually or the Loan Parties and their
Significant Subsidiaries taken as a whole, to perform its or their respective
Obligations (as the case may be) under the Loan Documents; or (c) any material
impairment of (i) the validity, binding effect or enforceability of this
Agreement or any of the other Loan Documents or (ii) the rights, remedies or
benefits available to the Administrative Agent or any Lender under the Loan
Documents.

“Maturity Date” means October 25, 2017; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.

“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Company for which financial statements
have been or are required to be delivered pursuant to Section 6.01(a) or
6.01(b).

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to the Fronting Exposure of the





L/C Issuer with respect to Letters of Credit issued and outstanding at such
time, (ii) with respect to Cash Collateral consisting of cash or deposit account
balances provided in accordance with the provisions of Section 2.18(a)(i),
(a)(ii) or (a)(iii), an amount equal to the Outstanding Amount of all LC
Obligations, and (iii) otherwise, an amount determined by the Administrative
Agent and the L/C Issuer in their sole discretion.

“Minimum Principal Amount” means, with respect to Borrowings made in (i)
Dollars, a principal amount of $5,000,000 or a whole multiple of $1,000,000 in
excess thereof, (ii) Australian Dollars, a principal amount of 2,000,000 AUD or
a whole multiple of 500,000 AUD in excess thereof, (iii) Canadian Dollars, a
principal amount of C$2,000,000 or a whole multiple of C$500,000 in excess
thereof, (iv) Euros, a principal amount of 4,000,000 Euros or a whole multiple
of 1,000,000 Euros in excess thereof, (v) New Zealand Dollars, a principal
amount of 2,000,000 NZD or a whole multiple of 500,000 NZD in excess thereof,
(vi) Sterling, a principal amount of £3,000,000 or a whole multiple of £500,000
in excess thereof and (vii) any other Alternative Currency approved under
Section 1.06 hereof, the amount proposed by the Administrative Agent and
approved by the Lenders.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

20




“Multiemployer Plan” means any employee benefit plan of the type defined in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Company or any ERISA Affiliate) at least two of whom are
not under common control, as defined in Section 4064 of ERISA.

“New Zealand Dollars” means the lawful currency of New Zealand.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (ii) has been
approved by the Required Lenders.

“Non-Priority Indebtedness” means Indebtedness which (a) is not senior to the
Obligations, (b) does not have any priority of payment over the Obligations and
(c) is not secured by Liens on any of the Company’s or any Subsidiary’s assets.

“Note” means a promissory note made by a Borrower in favor of a Lender
evidencing Loans made by such Lender to such Borrower, substantially in the form
of Exhibit C-1 or Exhibit C-2, as applicable.

“Obligations” means all advances to, and debts, liabilities and obligations of
any Loan Party arising under any Loan Document or otherwise with respect to any
Loan or Letter of Credit, whether direct or indirect (including those acquired
by assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party of any proceeding under





any Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding.








“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, trust or other form of business entity, the partnership or
other applicable agreement of formation or organization and any agreement,
instrument or filing with respect thereto filed in connection with its formation
or organization with the applicable Governmental Authority in the jurisdiction
of its formation or organization and, if applicable, any certificate or articles
of formation or organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered,

21

become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction document pursuant to or enforced any Loan Document, or sold or
assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 3.06).

“Outstanding Amount” means (i) with respect to Committed Loans on any date, the
Dollar Equivalent amount of the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of such
Committed Loans occurring on such date; (ii) with respect to Swing Line Loans on
any date, the aggregate outstanding principal amount thereof after giving effect
to any borrowings and prepayments or repayments of such Swing Line Loans
occurring on such date; and (iii) with respect to any L/C Obligations on any
date, the Dollar Equivalent amount of the aggregate outstanding amount of such
L/C Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Company of Unreimbursed Amounts.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market; in
each case, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent, L/C Issuer or Swing Line Lender in
connection with the foregoing.





“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“Participating Member State” means each state so described in any EMU
Legislation.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

22

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Company and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

“Permitted Receivables Securitization Facility” means any transaction or series
of related transactions providing for the financing of any Receivables; provided
that any such transaction shall be consummated on terms that include terms
substantially as described on Schedule 1.03 or as the Required Lenders may
otherwise consent, such consent not to be unreasonably withheld.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Company or any
ERISA Affiliate or any such Plan to which the Company or any ERISA Affiliate is
required to contribute on behalf of any of its employees and not excluded under
Section 4 of ERISA.

“Platform” has the meaning specified in Section 6.02.

“Pro Forma Basis” means, with respect to compliance with any test or covenant
for any period (including any Measurement Period) hereunder, compliance with
such test or covenant after giving effect to any disposition or acquisition,
giving effect to increases or (as the case may be) decreases in EBITDA based on
the historical financial results of such disposed or acquired entity and using,
for purposes of determining such compliance with respect to the Company and its
Subsidiaries, the consolidated financial statements of the Company and its
Subsidiaries as if such disposition or acquisition had been consummated at the
commencement of such period.

“Qualifying Bank” means, in relation to any Borrower that is organized under the
laws of Switzerland, a Lender which is a financial institution which is duly
licensed as a bank under the law of its jurisdiction of incorporation and which
pursues genuine banking activities in the jurisdiction of its lending office as
referred to under the respective regulations of the Swiss





Federal Tax Administration, in particular under Section 3.b. of Notes S-02.122.1
as well as under Section I.232 of Notes S-02.128.

“Receivables” means all Accounts and accounts receivable of the Company or any
of its Subsidiaries, including, without limitation, any Accounts and accounts
receivable constituting or

23

 evidenced by chattel paper, instruments or general intangibles, and all
proceeds thereof and rights (contractual and other) and collateral for such
Accounts and accounts receivable.  Notwithstanding the foregoing, Receivables
shall not include any rights or interests in intellectual property of the
Company or any of its Subsidiaries.

“Receivables Subsidiary” means any special purpose, bankruptcy-remote
corporation, limited liability company, trust or other entity established and
majority owned by the Company or a Subsidiary that purchases, receives
contributions of, or receives financing secured by, Receivables generated by the
Company or any of its Subsidiaries.

“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

“Recourse Obligations” of a Person means all sales with recourse by such Person
of (i) accounts or general intangibles for money due or to become due, (ii)
chattel paper, instruments or documents creating or evidencing a right to
payment of money or (iii) other receivables (collectively "receivables"),
whether pursuant to a purchase facility or otherwise, other than in connection
with the disposition of the business operations of such Person relating thereto
or a disposition of defaulted receivables for collection and not as a financing
arrangement, and together with any obligation of such Person to pay any
discount, interest, fees, indemnities, penalties, recourse, expenses or other
amounts in connection therewith.  The outstanding amount of any Recourse
Obligation shall be the portion of the principal investment of the purchaser
thereof (other than the Company or a Significant Subsidiary) as to which
recourse to such Person exists, in any event excluding amounts representative of
yield and interest earned on such investment.

“Register” has the meaning specified in Section 10.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived
under regulations in effect on the original date of this Agreement.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.





“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders or, if
the commitment

24

of each Lender to make Loans and the obligation of the L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 8.02, Lenders holding
in the aggregate more than 50% of the Total Outstandings (with the aggregate
amount of each Lender’s participation in L/C Obligations and Swing Line Loans
being deemed “held” by such Lender for purposes of this computation).  The Total
Credit Exposure of, and Total Outstandings held by, any Defaulting Lender shall
be disregarded in determining Required Lenders at any time; provided that, the
amount of any participation in any Swing Line Loan and Unreimbursed Amounts that
such Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or L/C Issuer, as the case may be, in making such
determination.

“Responsible Officer” means the chief executive officer, chief operating
officer, president, chief financial officer, treasurer, assistant treasurer or
controller of a Loan Party.  Any document delivered hereunder that is signed by
a Responsible Officer of a Loan Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

“Revaluation Date” means (a) with respect to any Loan, each of the following:
 (i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and (iii)
such additional dates as the Administrative Agent shall reasonably determine or
the Required Lenders shall reasonably require; and (b) with respect to any
Letter of Credit, each of the following:  (i) each date of issuance of a Letter
of Credit denominated in an Alternative Currency, (ii) each date of an amendment
of any such Letter of Credit having the effect of increasing the amount thereof,
(iii) each date of any payment by the L/C Issuer under any Letter of Credit
denominated in an Alternative Currency, and (iv) such additional dates as the
Administrative Agent or the L/C Issuer shall reasonably determine or the
Required Lenders shall reasonably require.

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Committed Loans and such
Lender’s participation in L/C Obligations and Swing Line Loans at such time.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined in good faith by the Administrative Agent or the L/C Issuer, as the
case may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.

25





“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Significant Subsidiary” means (a) the Designated Borrower, (b) any other
Subsidiary of the Company (other than any Receivables Subsidiary), which, either
alone or together with the Subsidiaries of such Subsidiary, meets either of the
following conditions:

(i)

the investments of the Company and its Subsidiaries in, or their proportionate
share (based on their equity interests) of the book value of the total assets
(after intercompany eliminations) of, the Subsidiary in question exceed 10% of
the book value of the total assets of the Company and its Subsidiaries on a
consolidated basis, or

(ii)

the equity of the Company and its Subsidiaries in the revenues of the Subsidiary
in question exceeds 10% of the revenues from continuing operations of the
Company and its Subsidiaries on a consolidated basis for the Company's most
recent fiscal year; or

(b)

Any other Subsidiary of the Company designated as a "Significant Subsidiary" by
the Company in a written notice to the Administrative Agent.

“SPC” has the meaning specified in Section 10.06(h).

“Special Notice Currency” means at any time an Alternative Currency, other than
Australian Dollars, Canadian Dollars, Euros, Sterling or any other currency of a
country that is a member of the Organization for Economic Cooperation and
Development at such time located in North America, Europe or Australia.

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that the L/C Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in an
Alternative Currency.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Capital Stock having ordinary voting power for the election of
directors or other governing body (other than Capital

26

Stock having such power only by reason of the happening of a contingency) are at
the time beneficially owned directly or indirectly through one or more
Subsidiaries by such Person.  Unless otherwise specified, all references herein
to a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or
Subsidiaries of the Company.





“Subsidiary Guarantors” means (i) Hasbro International, Inc. and (ii) any other
Subsidiary Guarantors that may be added from time to time pursuant to Section
6.12.

“Subsidiary Guaranty” means the Subsidiary Guaranty made by the Subsidiary
Guarantors in favor of the Administrative Agent and the Lenders, substantially
in the form of Exhibit G.

“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.05.

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.05.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.05(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.05(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $50,000,000 and
(b) the Aggregate Commitments.  The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.

“Synthetic Lease” means (a) a so-called synthetic, off-balance sheet or tax
retention lease, or (b) an agreement for the use or possession of property
creating obligations that do not appear on the balance sheet of such Person but
which, upon the insolvency or bankruptcy of such Person, would be characterized
as the indebtedness of such Person (without regard to accounting treatment).  

“Synthetic Lease Obligation” means the monetary obligation of a Person under a
Synthetic Lease.

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) reasonably determined
by the Administrative Agent to be a suitable replacement) is open for the
settlement of payments in Euro.

27

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, or fees or other
charges related thereto imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

“Threshold Amount” means $75,000,000.





“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurocurrency Rate Loan.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.04(c)(i)).  Upon an
L/C Borrowing, the Unreimbursed Amount that is covered by such L/C Borrowing
shall be deemed to be represented by, and not in addition to, such L/C
Borrowing.

1.02.

Other Interpretive Provisions.  With reference to this Agreement and each other
Loan Document, unless otherwise specified herein or in such other Loan Document:

(a)

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.”  The word “will” shall be construed to have the
same meaning and effect as the word “shall.”  Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument or
other document (including any Organization Document) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified, (ii) the words “hereto”, “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan

28

Document in its entirety and not to any particular provision thereof, (iii) all
references in a Loan Document to Articles, Sections, Exhibits and Schedules
unless otherwise specified shall be construed to refer to Articles and Sections
of, and Exhibits and Schedules to, the Loan Document in which such references
appear, and (iv) any reference to any Law shall include all statutory and
regulatory provisions consolidating, amending, replacing or interpreting such
law.

(b)

In the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including;” the words “to” and “until”
each mean “to but excluding;” and the word “through” means “to and including.”





(c)

Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03.

Accounting Terms.  (a) Generally.  All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP as in effect from time to time, applied on a basis
consistent (except for changes concurred in by the Company’s independent public
accountants) with the most recent audited consolidated financial statements of
the Company and its Subsidiaries delivered pursuant to Section 6.01 or, prior to
such delivery, the Audited Financial Statements, except as otherwise
specifically prescribed herein.  

(b)

Changes in GAAP.  If at any time any change in GAAP would affect the computation
of any financial ratio or requirement set forth in any Loan Document, and either
the Company or the Required Lenders shall so request, the Administrative Agent,
the Lenders and the Company shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Company shall
provide to the Administrative Agent a written reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP; provided further that such reconciliation shall be required
to be provided only for the four fiscal quarters following such change.

1.04.

Rounding.  Any financial ratios required to be maintained by the Company
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05.

Exchange Rates; Currency Equivalents.  (a) The Administrative Agent or the L/C
Issuer, as applicable, shall determine the Spot Rates as of each Revaluation
Date to be used

29

 for calculating Dollar Equivalent amounts of Credit Extensions and Outstanding
Amounts denominated in Alternative Currencies.  Such Spot Rates shall become
effective as of such Revaluation Date and shall be the Spot Rates employed in
calculating Dollar Equivalent amounts of Credit Extensions and Outstanding
Amounts until the next Revaluation Date to occur.  Except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be the Dollar Equivalent thereof.

(b)

Wherever in this Agreement in connection with a Committed Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Committed
Borrowing, Eurocurrency Rate Loan or Letter of Credit is denominated in an
Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest unit of





 such Alternative Currency, with 0.0001 of a unit being rounded upward), as
determined by the Administrative Agent or the L/C Issuer, as the case may be.

1.06.

Additional Alternative Currencies.  (a) The Company may from time to time
request that Eurocurrency Rate Loans be made and/or Letters of Credit be issued
in a currency other than those specifically listed in the definition of
“Alternative Currency;” provided that such requested currency is a lawful
currency (other than Dollars) that is readily available and freely transferable
and convertible into Dollars.  In the case of any such request with respect to
the making of Eurocurrency Rate Loans, such request shall be subject to the
approval of the Administrative Agent and the Lenders, including specification by
the Administrative Agent of a reasonable Minimum Principal Amount for such
Alternative Currency; and in the case of any such request with respect to the
issuance of Letters of Credit, such request shall be subject to the approval of
the Administrative Agent and the L/C Issuer.

(b)

Any such request shall be made to the Administrative Agent not later than 11:00
a.m., ten Business Days prior to the date of the desired Credit Extension (or
such other time or date as may be agreed by the Administrative Agent and, in the
case of any such request pertaining to Letters of Credit, the L/C Issuer, in its
or their sole discretion).  In the case of any such request pertaining to
Eurocurrency Rate Loans, the Administrative Agent shall promptly notify each
Lender thereof and of the proposed Minimum Principal Amount therefor; and in the
case of any such request pertaining to Letters of Credit, the Administrative
Agent shall promptly notify the L/C Issuer thereof.  Each Lender (in the case of
any such request pertaining to Eurocurrency Rate Loans) or the L/C Issuer (in
the case of a request pertaining to Letters of Credit) shall notify the
Administrative Agent, not later than 11:00 a.m., five Business Days after
receipt of such request whether it consents, in its sole discretion, to the
making of Eurocurrency Rate Loans or the issuance of Letters of Credit, as the
case may be, in such requested currency.

(c)

Any failure by a Lender or the L/C Issuer, as the case may be, to respond to
such request within the time period specified in the preceding sentence shall be
deemed to be a refusal by such Lender or the L/C Issuer, as the case may be, to
permit Eurocurrency Rate Loans to be

30

made or Letters of Credit to be issued in such requested currency.  If the
Administrative Agent and all the Lenders consent to making Eurocurrency Rate
Loans in such requested currency, the Administrative Agent shall so notify the
Company and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Committed Borrowings of
Eurocurrency Rate Loans; and if the Administrative Agent and the L/C Issuer
consent to the issuance of Letters of Credit in such requested currency, the
Administrative Agent shall so notify the Company and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of any Letter of Credit issuances. If the Administrative Agent shall
fail to obtain consent to any request for an additional currency under this
Section 1.06, the Administrative Agent shall promptly so notify the Company.
 Any specified currency of an Existing Letter of Credit that is neither Dollars
nor one of the Alternative Currencies specifically listed in the definition of
“Alternative Currency” shall be deemed an Alternative Currency with respect to
such Existing Letter of Credit only.

1.07.

Change of Currency.  (a) Each obligation of the Borrowers to make a payment
denominated in the national currency unit of any member state of the European
Union that adopts the Euro as its lawful currency after the date hereof shall be
redenominated into Euro at





 the time of such adoption (in accordance with the EMU Legislation).  If, in
relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Committed Borrowing in the currency of such member state is outstanding
immediately prior to such date, such replacement shall take effect, with respect
to such Committed Borrowing, at the end of the then current Interest Period.

(b)

Each provision of this Agreement shall be subject to such reasonable changes of
construction as the Administrative Agent, in consultation with the Borrowers,
may from time to time reasonably specify to be appropriate to reflect the
adoption of the Euro by any member state of the European Union and any relevant
market conventions or practices relating to the Euro.

(c)

Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent, in consultation with the
Borrowers, may from time to time reasonably specify to be appropriate to reflect
a change in currency of any other country and any relevant market conventions or
practices relating to the change in currency.

1.08.

Times of Day.  Unless otherwise specified, all references herein to times of day
shall be references to Eastern time (daylight or standard, as applicable).

1.09.

Letter of Credit Amounts.  Unless otherwise specified herein, the amount of a
Letter of Credit at any time shall be deemed to be the Dollar Equivalent of the
stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of

31

Credit that, by its terms or the terms of any Issuer Document related thereto,
provides for one or more automatic increases in the stated amount thereof, the
amount of such Letter of Credit shall be deemed to be the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time.

ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS

2.01.

Committed Loans.  Subject to the terms and conditions set forth herein, each
Lender hereby severally agrees to make loans (each such loan, a “Committed
Loan”) to the Borrowers in Dollars or in one or more Alternative Currencies from
time to time, on any Business Day during the Availability Period, in an
aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Commitment; provided, however, that after giving effect to any
Committed Borrowing, (i) the Total Outstandings shall not exceed the Aggregate
Commitments and (ii) the Revolving Credit Exposure of any Lender shall not
exceed such Lender’s Commitment.  Within the limits of each Lender’s Commitment,
and subject to the other terms and conditions hereof, the Borrowers may borrow
under this Section 2.01, prepay under Section 2.06, and reborrow under this
Section 2.01.  Committed Loans may be Base Rate Loans or Eurocurrency Rate
Loans, as further provided herein.

2.02.

Borrowings, Conversions and Continuations of Committed Loans.





(a)

Each Committed Borrowing, each conversion of Committed Loans from one Type to
the other, and each continuation of Eurocurrency Rate Loans shall be made upon
the Company’s or Designated Borrower’s, as the case may be, irrevocable notice
to the Administrative Agent, which may be given by telephone.  Each such notice
must be received by the Administrative Agent not later than  (i) 1:00 p.m. three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans denominated in Dollars or of any
conversion of Eurocurrency Rate Loans denominated in Dollars to Base Rate
Committed Loans, (ii) 12:00 noon four Business Days (or five Business Days in
the case of a Special Notice Currency) prior to the requested date of any
Borrowing or continuation of Eurocurrency Rate Loans denominated in Alternative
Currencies, and (iii) 12:00 noon on the requested date of any Borrowing of Base
Rate Committed Loans; provided, however, that if any Borrower wishes to request
Eurocurrency Rate Loans having an Interest Period other than one, two, three or
six months in duration as provided in the definition of “Interest Period”, the
applicable notice must be received by the Administrative Agent not later than
11:00 a.m. (i) four Business Days prior to the requested date of such Borrowing,
conversion or continuation of Eurocurrency Rate Loans denominated in Dollars, or
(ii) five Business Days (or six Business days in the case of a Special Notice
Currency) prior to the requested date of such Borrowing, conversion or
continuation of Eurocurrency Rate Loans denominated in Alternative Currencies,
whereupon the Administrative Agent shall give prompt notice to the Lenders of
such request and determine whether the requested Interest Period is acceptable
to all of them.  Not later than 11:00 a.m. (i) three Business Days before the
requested date of such Borrowing,

32

conversion or continuation of Eurocurrency Rate Loans denominated in Dollars
having an Interest Period other than one, two, three or six months in duration
as provided in the definition of “Interest Period”, or (ii) four Business Days
(or five Business days in the case of a Special Notice Currency) prior to the
requested date of such Borrowing, conversion or continuation of Eurocurrency
Rate Loans denominated in Alternative Currencies having an Interest Period other
than one, two, three or six months in duration as provided in the definition of
“Interest Period”, the Administrative Agent shall notify the relevant Borrower
(which notice may be by telephone) whether or not the requested Interest Period
has been consented to by all the Lenders.  Each telephonic notice by any
Borrower pursuant to this Section 2.02(a) must be confirmed promptly by delivery
to the Administrative Agent of a written Committed Loan Notice, appropriately
completed and signed by a Responsible Officer of the relevant Borrower.  Each
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans shall be
in an amount not less than the Minimum Principal Amount.  Except as provided in
Sections 2.04(c) and 2.05(c), each Committed Borrowing of or conversion to Base
Rate Committed Loans shall be in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof.  Each Committed Loan Notice (whether
telephonic or written) shall specify (i) whether such Borrower is requesting a
Committed Borrowing, a conversion of Committed Loans from one Type to the other,
or a continuation of Eurocurrency Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Committed Loans to be borrowed,
converted or continued, (iv) the Type of Committed Loans to be borrowed or to
which existing Committed Loans are to be converted, (v) if applicable, the
duration of the Interest Period with respect thereto and (vi) the currency of
the Committed Loans to be borrowed.  If the relevant Borrower fails to specify a
currency in a Committed Loan Notice requesting a Borrowing, then the Committed
Loans so requested shall be made in Dollars.  If such Borrower fails to specify
a Type of Committed Loan in a Committed Loan Notice or if such





 Borrower fails to give a timely notice requesting a conversion or continuation,
then the applicable Committed Loans shall be made as, or converted to, Base Rate
Loans; provided, however, that in the case of a failure to timely request a
continuation of Committed Loans denominated in an Alternative Currency, such
Loans shall be continued as Eurocurrency Rate Loans in their original currency
with an Interest Period of one month.  Any automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurocurrency Rate Loans.  If such Borrower
requests a Borrowing of, conversion to, or continuation of Eurocurrency Rate
Loans in any such Committed Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month.  No
Committed Loan may be converted into or continued as a Committed Loan
denominated in a different currency, but instead must be prepaid in the original
currency of such Committed Loan and reborrowed in the other currency.

(b)

Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount (and currency) of its Applicable
Percentage of the applicable Committed Loans, and if no timely notice of a
conversion or continuation is provided by the applicable Borrower, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans or continuation of Committed Loans denominated

33

in a currency other than Dollars, in each case as described in the preceding
subsection.  In the case of a Committed Borrowing, each Lender shall make the
amount of its Committed Loan available to the Administrative Agent in Same Day
Funds at the Administrative Agent’s Office for the applicable currency not later
than 1:00 p.m, in the case of any Committed Loan denominated in Dollars other
than Base Rate Loans, and in the case of any Committed Loan denominated in
Dollars that is a Base Rate Loan, not later than 2:00 p.m., and not later than
the Applicable Time specified by the Administrative Agent in the case of any
Committed Loan in an Alternative Currency, in each case on the Business Day
specified in the applicable Committed Loan Notice.  Subject to satisfaction of
the applicable conditions set forth in Section 4.02 (and, if such Borrowing is
the initial Credit Extension, Section 4.01), the Administrative Agent shall make
all funds so received available to the Company or the Designated Borrower, as
applicable, in like funds as received by the Administrative Agent no later than
5:00 p.m. EST on the Business Day specified in the applicable Committed Loan
Notice either by (i) crediting the account of such Borrower on the books of Bank
of America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to the Administrative Agent
by such Borrower; provided, however, that if, on the date the Committed Loan
Notice with respect to such Borrowing denominated in Dollars is given by such
Borrower, there are L/C Borrowings outstanding, then the proceeds of such
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and, second, shall be made available to the applicable Borrower as
provided above.

(c)

Subject to Section 3.05, a Eurocurrency Rate Loan may be continued or converted
only on the last day of an Interest Period for such Eurocurrency Rate Loan.
 During the existence of an Event of Default, the Administrative Agent or
Required Lenders may require that no Loans may be converted to or continued as
Eurocurrency Rate Loans (whether in Dollars or any Alternative Currency) without
the consent of the Required Lenders, and the Required Lenders may demand that
any or all of the then outstanding Eurocurrency Rate Loans denominated in an
Alternative Currency be redenominated into Dollars in the amount of the Dollar
Equivalent thereof, on the last day of the then current Interest Period with
respect thereto.





(d)

 The Administrative Agent shall promptly notify the Borrowers and the Lenders of
the interest rate applicable to any Interest Period for Eurocurrency Rate Loans
upon determination of such interest rate.  At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrowers and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

(e)

After giving effect to all Committed Borrowings, all conversions of Committed
Loans from one Type to the other, and all continuations of Committed Loans as
the same Type, there shall not be more than ten Interest Periods in effect with
respect to Committed Loans.

2.03.

[Intentionally Omitted].

2.04.

Letters of Credit.

34

(a)

The Letter of Credit Commitment.

(i)

Subject to the terms and conditions set forth herein, (A) the L/C Issuer agrees,
in reliance upon the agreements of the Lenders set forth in this Section 2.04,
(1) from time to time on any Business Day during the period from the Closing
Date until the Letter of Credit Expiration Date, to issue Letters of Credit
denominated in Dollars or in one or more Alternative Currencies for the account
of the Borrowers or their respective Subsidiaries, and to amend or extend
Letters of Credit previously issued by it, in accordance with subsection (b)
below, and (2) to honor drawings under the Letters of Credit; and (B) the
Lenders severally agree to participate in Letters of Credit issued for the
account of the Borrowers or their Subsidiaries and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (x) the Total Outstandings shall not exceed the Aggregate
Commitments, (y) the Revolving Credit Exposure of any Lender shall not exceed
such Lender’s Commitment, and (z) the Outstanding Amount of the L/C Obligations
shall not exceed the Letter of Credit Sublimit.  Each request by the Borrowers
for the issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrowers that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
 Within the foregoing limits, and subject to the terms and conditions hereof,
the Borrowers’ ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrowers may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.  All Existing Letters of Credit shall be deemed to have
been issued pursuant hereto, and from and after the Closing Date shall be
subject to and governed by the terms and conditions hereof.

(ii)

The L/C Issuer shall not issue any Letter of Credit, if:

(A)

subject to Section 2.04(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or








(B)

the expiry date of such requested Letter of Credit would occur after the Letter
of Credit Expiration Date, unless all the Lenders (other than any Defaulting
Lender) have approved such expiry date.

(iii)

The L/C Issuer shall not be under any obligation to issue any Letter of Credit
if:

(A)

any order, judgment or decree of any Governmental Authority or arbitrator shall
by its terms purport to enjoin or restrain the L/C Issuer from issuing such
Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any

35

 Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;

(B)

the issuance of such Letter of Credit would violate one or more Laws or policies
of the L/C Issuer applicable to letters of credit generally;

(C)

except as otherwise agreed by the Administrative Agent and the L/C Issuer, such
Letter of Credit is in an initial stated amount less than $10,000, in the case
of a commercial Letter of Credit, or $50,000, in the case of a standby Letter of
Credit;

(D)

except as otherwise agreed by the Administrative Agent and the L/C Issuer, such
Letter of Credit is to be denominated in a currency other than Dollars or an
Alternative Currency; or

(E)

any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Company or such
Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.19(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion.

(iv)

The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would not
be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v)

The L/C Issuer shall be under no obligation to amend any Letter of Credit if (A)
the L/C Issuer would have no obligation at such time to issue such Letter of
Credit





 in its amended form under the terms hereof, or (B) the beneficiary of such
Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi)

The L/C Issuer shall act on behalf of the Lenders with respect to any Letters of
Credit issued by it and the documents associated therewith, and the L/C Issuer
shall have all of the benefits and immunities (A) provided to the Administrative
Agent in Article IX with respect to any acts taken or omissions suffered by the
L/C Issuer in

36

connection with Letters of Credit issued by it or proposed to be issued by it
and Issuer Documents pertaining to such Letters of Credit as fully as if the
term “Administrative Agent” as used in Article IX included the L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the L/C Issuer.

(b)

Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i)

Each Letter of Credit shall be issued or amended, as the case may be, upon the
request of either Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of such Borrower.
 Such Letter of Credit Application may be sent by facsimile, by United States
mail, by overnight courier, by electronic transmission using the system provided
by the L/C Issuer, by personal delivery or by any other means acceptable to the
L/C Issuer.  Such Letter of Credit Application must be received by the L/C
Issuer and the Administrative Agent not later than 11:00 a.m. at least two
Business Days (or such later date and time as the Administrative Agent and the
L/C Issuer may agree in a particular instance in their sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be.  In the
case of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail reasonably satisfactory to
the L/C Issuer: (A) the proposed issuance date of the requested Letter of Credit
(which shall be a Business Day); (B) the amount and currency thereof; (C) the
expiry date thereof; (D) the name and address of the beneficiary thereof; (E)
the documents to be presented by such beneficiary in case of any drawing
thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; and (G) such other matters as the
L/C Issuer may reasonably request.  In the case of a request for an amendment of
any outstanding Letter of Credit, such Letter of Credit Application shall
specify in form and detail reasonably satisfactory to the L/C Issuer (A) the
Letter of Credit to be amended; (B) the proposed date of amendment thereof
(which shall be a Business Day); (C) the nature of the proposed amendment; and
(D) such other matters as the L/C Issuer may reasonably request.  Additionally,
the Borrowers shall furnish to the L/C Issuer and the Administrative Agent such
other documents and information pertaining to such requested Letter of Credit
issuance or amendment, including any Issuer Documents, as the L/C Issuer or the
Administrative Agent may reasonably request.  In the event that any Letter of
Credit Application includes representations and warranties, covenants and/or
events of default that do not contain the materiality qualifiers, exceptions or
thresholds that are applicable to the analogous provisions of this Agreement or
other Loan Documents, or are otherwise more restrictive, the relevant
qualifiers, exceptions and thresholds contained herein shall be incorporated
therein or, to the extent more restrictive, shall be





 deemed for the purposes of such Letter of Credit Application to be the same as
the analogous provisions herein.

37

(ii)

Promptly after receipt of any Letter of Credit Application, the L/C Issuer will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the relevant Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof.  Unless the L/C Issuer has received
written notice from any Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the relevant Borrower or its Subsidiary or
enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer’s usual and customary business practices.
 Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the L/C Issuer a risk participation in such Letter of Credit in an amount equal
to the product of such Lender’s Applicable Percentage times the amount of such
Letter of Credit.

(iii)

If a Borrower so requests in any applicable Letter of Credit Application, the
L/C Issuer may, in its sole and absolute discretion, agree to issue a Letter of
Credit that has automatic extension provisions (each, an “Auto-Extension Letter
of Credit”); provided that any such Auto-Extension Letter of Credit must permit
the L/C Issuer to prevent any such extension at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued.  Unless otherwise directed by the L/C Issuer,
the Borrowers shall not be required to make a specific request to the L/C Issuer
for any such extension.  Once an Auto-Extension Letter of Credit has been
issued, the Lenders shall be deemed to have authorized (but may not require) the
L/C Issuer to permit the extension of such Letter of Credit at any time to an
expiry date not later than the Letter of Credit Expiration Date; provided,
however, that the L/C Issuer shall not permit any such extension if (A) the L/C
Issuer has determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) or
(iii) of Section 2.04(a) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is five Business Days
before the Non-Extension Notice Date from the Administrative Agent, any Lender
or the Borrowers that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied, and in each such case directing the L/C
Issuer not to permit such extension.

(iv)

Promptly after its delivery of any Letter of Credit or any amendment to a Letter
of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrowers and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

38





(c)

Drawings and Reimbursements; Funding of Participations.

(i)

Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrowers
and the Administrative Agent thereof.  In the case of a Letter of Credit
denominated in an Alternative Currency, the applicable Borrower shall reimburse
the L/C Issuer in such Alternative Currency, unless (A) the L/C Issuer (at its
option) shall have specified in such notice that it will require reimbursement
in Dollars and the relevant Borrower shall have agreed to make such payment in
Dollars, or (B) in the absence of any such requirement for reimbursement in
Dollars, the Borrowers shall have notified the L/C Issuer promptly following
receipt of the notice of drawing that the Borrowers will reimburse the L/C
Issuer in Dollars.  In the case of any such reimbursement in Dollars of a
drawing under a Letter of Credit denominated in an Alternative Currency, the L/C
Issuer shall notify the Borrowers of the Dollar Equivalent of the amount of the
drawing promptly following the determination thereof.  Not later than 5:00 p.m.
EST on the date of any payment by the L/C Issuer under a Letter of Credit to be
reimbursed in an Alternative Currency (each such date, an “Honor Date”), the
applicable Borrower shall reimburse the L/C Issuer through the Administrative
Agent in an amount equal to the amount of such drawing and in the applicable
currency, provided that if notice of such drawing is not provided to the
relevant Borrower prior to 1:00 p.m. EST on the Honor Date, then such Borrower
shall reimburse the L/C Issuer through the Administrative Agent in an amount
equal to the amount of such drawing in the next succeeding Business Day and such
extension of time shall be reflected in computing fees in respect of any such
Letter of Credit plus interest.  If the applicable Borrower fails to so
reimburse the L/C Issuer by such time, the Administrative Agent shall promptly
notify each Lender of the Honor Date, the amount of the unreimbursed drawing
(expressed in Dollars in the amount of the Dollar Equivalent thereof in the case
of a Letter of Credit denominated in an Alternative Currency) (the “Unreimbursed
Amount”), and the amount of such Lender’s Applicable Percentage thereof.  In
such event, the applicable Borrower shall be deemed to have requested a
Committed Borrowing of Base Rate Loans to be disbursed on the Honor Date in an
amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Aggregate Commitments
and the conditions set forth in Section 4.02 (other than the delivery of a
Committed Loan Notice).  Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.04(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii)

Each Lender (including the Lender acting as L/C Issuer) shall upon any notice
pursuant to Section 2.04(c)(i) make funds available (and the Administrative
Agent may apply Cash Collateral provided for this purpose) to the Administrative
Agent for the account of the L/C Issuer, in Dollars, at the Administrative
Agent’s Office for Dollar-

39

denominated payments in an amount equal to its Applicable Percentage of the
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.04(c)(iii), each Lender that so makes funds available shall be deemed
to have made a





 Base Rate Committed Loan to the relevant Borrower in such amount.  The
Administrative Agent shall remit the funds so received to the L/C Issuer in
Dollars.

(iii)

With respect to any Unreimbursed Amount that is not fully refinanced by a
Committed Borrowing of Base Rate Loans because the relevant conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the applicable
Borrower shall be deemed to have incurred from the L/C Issuer an L/C Borrowing
in the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest).  In such
event, each Lender’s payment to the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.04(c)(ii) shall be deemed payment in respect of
its participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this Section
2.04.

(iv)

Until each Lender funds its Committed Loan or L/C Advance pursuant to this
Section 2.04(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.

(v)

Each Lender’s obligation to make Committed Loans or L/C Advances to reimburse
the L/C Issuer for amounts drawn under Letters of Credit, as contemplated by
this Section 2.04(c), shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the L/C
Issuer, the Borrowers, any Subsidiary or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Committed Loans
pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrowers of a Committed Loan Notice).
 No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the applicable Borrower to reimburse the L/C Issuer for the amount
of any payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

(vi)

If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.04(c) by the time specified in
Section 2.04(c)(ii),  then, without limiting the other provisions of this
Agreement, the L/C Issuer shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on

40

 which such payment is immediately available to the L/C Issuer at a rate per
annum equal to the applicable Overnight Rate from time to time in effect.  If
such Lender pays such amount, the amount so paid (excluding any such interest
payable by the Lender to the Administrative Agent) shall constitute such
Lender’s Committed Loan included in the relevant Committed Borrowing or L/C
Advance in respect of the relevant L/C Borrowing, as the case may be.  A
certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent demonstrable error.





(d)

Repayment of Participations.

(i)

At any time after the L/C Issuer has made a payment under any Letter of Credit
and has received from any Lender such Lender’s L/C Advance in respect of such
payment in accordance with Section 2.04(c), if the Administrative Agent receives
for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrowers or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof in Dollars or the applicable Alternative
Currency and in the same funds as those received by the Administrative Agent.

(ii)

If any payment received by the Administrative Agent for the account of the L/C
Issuer pursuant to Section 2.04(c)(i) is required to be returned under any of
the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect.  The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

(e)

Obligations Absolute.  The obligation of each Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit issued at the request of
such Borrower and to repay each L/C Borrowing of such Borrower shall be
absolute, unconditional and irrevocable, to the fullest extent permitted by
applicable law and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i)

any lack of validity or enforceability of such Letter of Credit, this Agreement,
or any other Loan Document;

(ii)

the existence of any claim, counterclaim, setoff, defense or other right that
the Borrowers or any Subsidiary may have at any time against any beneficiary or
any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any

41

such transferee may be acting), the L/C Issuer or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or by such
Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction; provided that the Borrowers shall not be precluded from
pursuing their rights and remedies in separate actions;

(iii)

any draft, demand, certificate or other document presented under such Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect; or any loss
or delay in the transmission or otherwise of any document required in order to
make a drawing under such Letter of Credit;





 

(iv)

waiver by the L/C Issuer of any requirement that exists for the L/C Issuer’s
protection and not the protection of the Borrowers;

(v)

honor of a demand for payment presented electronically even if such Letter of
Credit requires that demand be in the form of a draft;

(vi)

any payment made by the L/C Issuer in respect of an otherwise complying item
presented after the date specified as the expiration date of, or the date by
which documents must be received under, such Letter of Credit if, in each case,
presentation after such date is authorized for such Letter of Credit by the UCC,
the ISP or the UCP, as applicable;

(vii)

any payment by the L/C Issuer under such Letter of Credit against presentation
of a draft or certificate that does not strictly comply with the terms of such
Letter of Credit; or any payment made by the L/C Issuer under such Letter of
Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(viii)

any adverse change in the relevant exchange rates or in the availability of the
relevant Alternative Currency to the Borrowers or any Subsidiary or in the
relevant currency markets generally; or

(ix)

any other circumstance or happening whatsoever, whether or not similar to any of
the foregoing, including any other circumstance that might otherwise constitute
a defense available to, or a discharge of, the Borrowers or any Subsidiary;

provided that the foregoing shall not excuse the L/C Issuer from liability to
the Borrowers or any of their Subsidiaries to the extent of any direct damages
(as opposed to consequential damages) suffered by the Borrowers or any of their
Subsidiaries that are caused by the L/C Issuer’s bad faith, gross negligence or
willful misconduct.

42

The applicable Borrower shall promptly examine a copy of each Letter of Credit
and each amendment thereto that is delivered to it and, in the event of any
claim of noncompliance with such Borrower’s instructions or other irregularity,
such Borrower will promptly notify the L/C Issuer.  The relevant Borrower shall
be conclusively deemed to have waived any such claim against the L/C Issuer and
its correspondents unless such notice is given as aforesaid.

(f)

Role of L/C Issuer.  Each Lender and each Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of all of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or





 willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document.  Each Borrower hereby assumes all risks of the acts or
omissions of any beneficiary or transferee with respect to its use of any Letter
of Credit issued at the request of such Borrower; provided, however, that this
assumption is not intended to, and shall not, preclude such Borrower’s pursuing
such rights and remedies as it may have against the beneficiary or transferee at
law or under any other agreement.  None of the L/C Issuer, the Administrative
Agent, any of their respective Related Parties nor any correspondent,
participant or assignee of the L/C Issuer shall be liable or responsible for any
of the matters described in clauses (i) through (vi) of Section 2.04(e);
provided, however, that anything in such clauses to the contrary
notwithstanding, any Borrower may have a claim against the L/C Issuer, and the
L/C Issuer may be liable to such Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by such Borrower which such Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful or
grossly negligent failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit.  In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
 The L/C Issuer may send a Letter of Credit or conduct any communication to or
from the beneficiary via the Society for Worldwide Interbank Financial
Telecommunication ("SWIFT") message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary.

(g)

[Intentionally Omitted].

43

(h)

Applicability of ISP and UCP; Limitation of Liability.  Unless otherwise
expressly agreed by the L/C Issuer and the applicable Borrower when a Letter of
Credit is issued (including any such agreement applicable to an Existing Letter
of Credit), (i) the rules of the ISP shall apply to each standby Letter of
Credit, and (ii) the rules of the UCP shall apply to each commercial Letter of
Credit.  Notwithstanding the foregoing, the L/C Issuer shall not be responsible
to the Borrowers for, and the L/C Issuer’s rights and remedies against the
Borrowers shall not be impaired by, any action or inaction of the L/C Issuer
required or permitted under any law, order, or practice that is required or
permitted to be applied to any Letter of Credit or this Agreement, including the
Law or any order of a jurisdiction where the L/C Issuer or the beneficiary is
located, the practice stated in the ISP or UCP, as applicable, or in the
decisions, opinions, practice statements, or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.

(i)

Letter of Credit Fees.  The applicable Borrower shall pay to the Administrative
Agent for the account of each Lender in accordance with its Applicable
Percentage, in Dollars, a Letter of Credit fee (the “Letter of Credit Fee”) (i)
for each commercial Letter of Credit the Applicable Rate for commercial Letters
of Credit times the Dollar Equivalent of the daily





 amount available to be drawn under such Letter of Credit, and (ii) for each
standby Letter of Credit equal to the Applicable Rate for standby Letters of
Credit times the Dollar Equivalent of the daily amount available to be drawn
under such Letter of Credit.  For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be deemed to be the Dollar Equivalent of the stated amount of such
Letter of Credit in effect at such time.  Letter of Credit Fees shall be (i) due
and payable on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand and (ii) computed on a quarterly basis in arrears.  If there is any
change in the Applicable Rate during any quarter, the daily amount available to
be drawn under each Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.  

(j)

Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.  The
applicable Borrower shall pay directly to the relevant L/C Issuer for its own
account, in Dollars, a fronting fee (i) with respect to each commercial Letter
of Credit issued for the account of a Borrower or any of its Subsidiaries, at
the rate per annum as separately agreed between the relevant Borrower and the
relevant L/C Issuer, computed on the Dollar Equivalent of the amount of such
Letter of Credit, and payable upon the issuance thereof, (ii) with respect to
any amendment of a commercial Letter of Credit increasing the amount of such
Letter of Credit, at a rate separately agreed between the relevant Borrower and
the relevant L/C Issuer, computed on the Dollar Equivalent of the amount of such
increase, and payable upon the effectiveness of such amendment, and (iii) with
respect to each standby Letter of Credit issued for the account of a Borrower or
any of its Subsidiaries, at the rate per annum as separately agreed between such

44

 Borrower and the relevant L/C Issuer, computed on the Dollar Equivalent of the
daily amount available to be drawn under such Letter of Credit on a quarterly
basis in arrears.  Such fronting fee shall be due and payable on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand.  For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.09.  In addition, the applicable Borrower shall pay directly to the L/C Issuer
for its own account, in Dollars, the customary issuance, presentation, amendment
and other processing fees, and other standard costs and charges, of the L/C
Issuer relating to letters of credit as from time to time in effect.  Such
customary fees and standard costs and charges are due and payable within three
Business Days of demand and are nonrefundable.

(k)

Conflict with Issuer Documents.  In the event of any conflict between the terms
hereof and the terms of any Issuer Document, the terms hereof shall control.

(l)

Letters of Credit Issued for Subsidiaries.  Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the relevant Borrower shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit.  Each Borrower hereby acknowledges that the issuance of Letters of
Credit for the account of Subsidiaries inures to the benefit of such Borrower,
and that such Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.





2.05.

Swing Line Loans.

(a)

The Swing Line.  Subject to the terms and conditions set forth herein, the Swing
Line Lender, in reliance upon the agreements of the other Lenders set forth in
this Section 2.05, shall make loans in Dollars (each such loan, a “Swing Line
Loan”) to any Borrower from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Swing Line Sublimit, notwithstanding the fact that such Swing
Line Loans, when aggregated with the Applicable Percentage of the Outstanding
Amount of Committed Loans and L/C Obligations of the Lender acting as Swing Line
Lender, may exceed the amount of such Lender’s Commitment; provided, however,
that (x) after giving effect to any Swing Line Loan, (i) the Total Outstandings
shall not exceed the Aggregate Commitments, and (ii) the Revolving Credit
Exposure of any Lender shall not exceed such Lender’s Commitment, (y) such
Borrower shall not use the proceeds of any Swing Line Loan to refinance any
outstanding Swing Line Loan and (z) the Swing Line Lender shall not be under any
obligation to make any Swing Line Loan if it shall determine (which
determination shall be conclusive and binding absent manifest error) that it
has, or by such Credit Extension may have, Fronting Exposure.  Within the
foregoing limits, and subject to the other terms and conditions hereof, each
Borrower may borrow under this Section 2.05, prepay under Section 2.06, and
reborrow under this Section 2.05.  Each Swing Line Loan shall be a Base Rate
Loan.  Immediately upon the

45

making of a Swing Line Loan, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Lender’s Applicable Percentage times the amount of such Swing Line Loan.

(b)

Borrowing Procedures.  Each Swing Line Borrowing shall be made upon the
applicable Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $1,000,000, and (ii) the requested
borrowing date, which shall be a Business Day.  Each such telephonic notice must
be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of such Borrower.  Promptly after
receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice, the
Swing Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof.  Unless the Swing Line
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Lender) prior to 2:00 p.m. on the date of
the proposed Swing Line Borrowing (A) directing the Swing Line Lender not to
make such Swing Line Loan as a result of the limitations set forth in the first
proviso to the first sentence of Section 2.05(a), or (B) that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the applicable
Borrower at its office by crediting the account of such Borrower on the books of
the Swing Line Lender in Same Day Funds.





(c)

Refinancing of Swing Line Loans.

(i)

The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the applicable Borrower (which hereby irrevocably
authorizes the Swing Line Lender to so request on its behalf), that each Lender
make a Base Rate Committed Loan in an amount equal to such Lender’s Applicable
Percentage of the amount of Swing Line Loans then outstanding.  Such request
shall be made in writing (which written request shall be deemed to be a
Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Aggregate Commitments and the conditions set forth
in Section 4.02.  The Swing Line Lender shall furnish the applicable Borrower
with a copy of the applicable Committed Loan Notice promptly after delivering
such notice to the Administrative Agent.  Each Lender shall make an amount equal
to its Applicable Percentage of the amount specified in such Committed Loan
Notice available to the

46

Administrative Agent in Same Day Funds for the account of the Swing Line Lender
at the Administrative Agent’s Office for Dollar-denominated payments not later
than 1:00 p.m. on the day specified in such Committed Loan Notice, whereupon,
subject to Section 2.05(c)(ii), each Lender that so makes funds available shall
be deemed to have made a Base Rate Committed Loan to the applicable Borrower in
such amount.  The Administrative Agent shall remit the funds so received to the
Swing Line Lender.

(ii)

If for any reason any Swing Line Loan cannot be refinanced by such a Committed
Borrowing in accordance with Section 2.05(c)(i), the request for Base Rate
Committed Loans submitted by the Swing Line Lender as set forth herein shall be
deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Lender’s payment
to the Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.05(c)(i) shall be deemed payment in respect of such participation.

(iii)

If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.05(c) by the time
specified in Section 2.05(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the applicable Overnight Rate from time
to time in effect.  If such Lender pays such amounts, the amount so paid
(excluding such interest payable by the Lender to the Administrative Agent)
shall constitute such Lender’s Committed Loan included in the relevant Committed
Borrowing or funded participation in the relevant Swing Line Loan, as the case
may be.  A certificate of the Swing Line Lender submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent demonstrable error.

(iv)

Each Lender’s obligation to make Committed Loans or to purchase and fund risk
participations in Swing Line Loans pursuant to this Section 2.05(c) shall be





 absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, any Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing.  No such funding of risk participations shall relieve
or otherwise impair the obligation of each Borrower to repay Swing Line Loans,
together with interest as provided herein.

(d)

Repayment of Participations.

(i)

At any time after any Lender has purchased and funded a risk participation

47

 in a Swing Line Loan, if the Swing Line Lender receives any payment on account
of such Swing Line Loan, the Swing Line Lender will distribute to such Lender
its Applicable Percentage thereof in the same funds as those received by the
Swing Line Lender.

(ii)

If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the applicable Overnight Rate.  The Administrative Agent will
make such demand upon the request of the Swing Line Lender.  The obligations of
the Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

(e)

Interest for Account of Swing Line Lender.  The Swing Line Lender shall be
responsible for invoicing the applicable Borrower for interest on the Swing Line
Loans.  Until each Lender funds its Base Rate Committed Loan or risk
participation pursuant to this Section 2.05 to refinance such Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lender.

(f)

Payments Directly to Swing Line Lender.  The applicable Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

(g)

Designated Borrower.  The Designated Borrower shall have no liability to repay
any Swing Line Loans requested by the Company.

2.06.

Prepayments.  (a) Each Borrower may, upon notice from such Borrower to the
Administrative Agent, at any time or from time to time voluntarily prepay
Committed Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Administrative Agent not later than
(A) 4:00 p.m. three Business Days prior to any date of prepayment of
Eurocurrency Rate Loans denominated in Dollars, (B) 4:00 p.m. four Business Days
(or five, in the case of prepayment of Loans denominated in Special Notice
Currencies) prior to any date of prepayment of Eurocurrency Rate Loans
denominated in Alternative Currencies, and (C) 12:00 noon on the date of
prepayment of Base Rate Committed Loans;





 (ii) any prepayment of Eurocurrency Rate Loans shall be in a principal amount
of $5,000,000 or a whole multiple of $1,000,000 in excess thereof; and (iii) any
prepayment of Base Rate Committed Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof or, in each case, if
less, the entire principal amount thereof then outstanding.  Each such notice
shall specify the date and amount of such prepayment and the Type(s) of
Committed Loans to be prepaid and, if Eurocurrency Rate Loans are to be prepaid,
the Interest Period(s) of

48

such Loans.  The Administrative Agent will promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s Applicable
Percentage of such prepayment.  If such notice is given by such Borrower, such
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.  Any prepayment
of a Eurocurrency Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05.  Subject to Section 2.19(a), each such prepayment shall be applied
to the Committed Loans of the Lenders in accordance with their respective
Applicable Percentages.  

(b)

The Company may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty.  If such notice
is given by the Company, the Company shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein.

(c)

If the Administrative Agent notifies the Borrowers at any time that the Total
Outstandings at such time exceed an amount equal to 105% of the Aggregate
Commitments then in effect, then, within two Business Days after receipt of such
notice, the Borrowers shall prepay Loans and/or Cash Collateralize the L/C
Obligations in an aggregate amount sufficient to reduce such Outstanding Amount
as of such date of payment to an amount not to exceed 100% of the Aggregate
Commitments then in effect; provided, however, that no Borrower shall be
required to Cash Collateralize the L/C Obligations pursuant to this Section
2.06(c) unless, after the prepayment in full of the Loans, the Total
Outstandings exceed the Aggregate Commitments then in effect.  

2.07.

Termination or Reduction of Commitments.  The Company may, upon notice to the
Administrative Agent, terminate the Aggregate Commitments, or from time to time
permanently reduce the Aggregate Commitments; provided that (i) any such notice
shall be received by the Administrative Agent not later than 11:00 a.m. three
Business Days prior to the date of termination or reduction, provided further if
any Outstanding Amount shall be denominated in an Alternative Currency or
Special Notice Currency and would be repaid in connection with such termination
or reduction, the Administrative Agent shall receive such notice not later than
11:00 a.m. five Business Days prior to the date of termination or reduction;
(ii) any such partial reduction shall be in an aggregate amount of $5,000,000 or
any whole multiple of $1,000,000 in excess thereof, (iii) the Company shall not
terminate or reduce the Aggregate Commitments if, after giving effect thereto
and to any concurrent prepayments hereunder, the Total Outstandings would exceed
the Aggregate Commitments, and (iv) if, after giving effect to any reduction of
the Aggregate Commitments, the Letter of Credit Sublimit, or the Swing Line
Sublimit exceeds the amount of the Aggregate Commitments, such Sublimit shall be
automatically reduced by the amount of such excess.  The Administrative Agent
will promptly notify the Lenders of any such notice of termination or reduction
of the Aggregate





 Commitments.  The amount of any such Aggregate Commitment reduction shall not
be applied to the Letter of Credit Sublimit or the Swing Line Sublimit unless
otherwise specified by the

49

Company. Any reduction of the Aggregate Commitments shall be applied to the
Commitment of each Lender according to its Applicable Percentage.  All fees
accrued until the effective date of any termination of the Aggregate Commitments
shall be paid on the effective date of such termination.  

2.08.

Repayment of Loans.  (a) Each Borrower shall repay to the Lenders on the
Maturity Date the aggregate principal amount of Committed Loans made to such
Borrower outstanding on such date.

(b)

The Company shall repay each Swing Line Loan on the earlier to occur of (i) the
date ten Business Days after such Loan is made and (ii) the Maturity Date.

2.09.

Interest.  (a) Subject to the provisions of subsection (b) below, (i) each
Eurocurrency Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurocurrency
Rate for such Interest Period plus the Applicable Rate for Eurocurrency Rate
Loans plus (in the case of a Eurocurrency Rate Loan denominated in Euros or
Sterling of any Lender which is lent from a Lending Office in the United Kingdom
or a Participating Member State) the Mandatory Cost; (ii) each Base Rate
Committed Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate for Base Rate Loans; and (iii) each Swing Line Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate for Base Rate Loans.

(b)

(i)

If any amount of principal of any Loan is not paid when due, whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(ii)

If any amount (other than principal of any Loan) payable by any Borrower under
any Loan Document is not paid when due, whether at stated maturity, by
acceleration or otherwise, and an Event of Default results from such failure to
pay such amount when due, then upon the request of the Required Lenders, such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iii)

Accrued and unpaid interest on past due amounts (including interest on past due
interest) shall be due and payable upon demand.

(c)

Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein.  Interest hereunder shall be due and payable in accordance with the
terms hereof before and after judgment, and before and after the commencement of
any proceeding under any Debtor Relief Law.

50





2.10. Fees.  In addition to certain fees described in subsections (i) and (j) of
Section 2.04:

(a)

Commitment Fee.  The Company shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a
commitment fee in Dollars equal to the Applicable Rate for commitment fees times
the actual daily amount by which the Aggregate Commitments exceed the sum of (i)
the Outstanding Amount of Loans and (ii) the Outstanding Amount of L/C
Obligations, subject to adjustment as provided in Section 2.19, provided that
Swing Line Loans shall not be considered outstanding for purposes of determining
the unused portion of the Aggregate Commitments.  The commitment fee shall
accrue at all times during the Availability Period, including at any time during
which one or more of the conditions in Article IV is not met, and shall be due
and payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date, and on the last day of the Availability Period, provided that any
commitment fee accrued with respect to any of the Commitments of a Defaulting
Lender during the period prior to the time such Lender became a Defaulting
Lender and unpaid at such time shall not be payable by the Company so long as
such Lender shall be a Defaulting Lender except to the extent that such
commitment fee shall otherwise have been due and payable by the Company prior to
such time, and provided further that no commitment fee shall accrue on any of
the Commitments of a Defaulting Lender so long as such Lender shall be a
Defaulting Lender.  The commitment fee shall be calculated quarterly in arrears,
and if there is any change in the Applicable Rate during any quarter, the actual
daily amount shall be computed and multiplied by the Applicable Rate separately
for each period during such quarter that such Applicable Rate was in effect.

(b)

Other Fees.  The Company shall pay to each Lead Arranger and the Administrative
Agent for their own respective accounts, in Dollars, fees in the amounts and at
the times specified in the Fee Letters.    

2.11.

Computation of Interest and Fees.  (a) All computations of interest for Base
Rate Loans shall be made on the basis of a year of 365 or 366 days, as the case
may be, and actual days elapsed.  All computations of interest for Eurocurrency
Rate Loans denominated in Sterling shall be made on the basis of a year of 365
days and actual days elapsed.  All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year), or, in the case of interest in respect of Committed Loans
denominated in Alternative Currencies as to which market practice differs from
the foregoing, in accordance with such market practice.  Interest shall accrue
on each Loan for the day on which the Loan is made, and shall not accrue on a
Loan, or any portion thereof, for the day on which the Loan or such portion is
paid, provided that any Loan that is repaid on the same day on which it is made
shall, subject to Section 2.13(a), bear interest for one day.  Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be prima facie evidence for all purposes, absent demonstrable error.

51

(b)

If, as a result of any restatement of or other adjustment to the financial
statements of the Company or for any other reason, the Company or the Lenders
determine that (i) the Consolidated Leverage Ratio as calculated by the Company
as of any applicable date was inaccurate and (ii) a proper calculation of the
Consolidated Leverage Ratio would have resulted in higher pricing for such
period, the Borrowers shall immediately and retroactively be obligated to pay to
the Administrative Agent for the account of the applicable Lenders or the L/C
Issuer, as the case may be, promptly on demand by the Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to any Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or the L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period.  This paragraph shall not limit the rights
of the Administrative Agent, any Lender or the L/C Issuer, as the case may be,
under Article VIII.  The Borrower’s obligations under this paragraph shall
survive the termination of the Aggregate Commitments and the repayment of all
other Obligations hereunder for the limited period ending one month following
the date of the Company’s annual audited financial statements which include the
period during which such termination and repayment occurred.  

2.12.

Evidence of Debt.  (a) The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender, and
evidenced by one or more entries in the Register, by the Administrative Agent in
the ordinary course of business.  The accounts or records maintained by the
Administrative Agent and each Lender shall be prima facie evidence absent
demonstrable error of the amount of the Credit Extensions made by the Lenders to
the Borrowers and the interest and payments thereon.  Any failure to so record
or any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrowers hereunder to pay any amount owing with respect to
the Obligations.  In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error.  Upon the request of any
Lender to a Borrower made through the Administrative Agent, such Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans to such Borrower in addition to such
accounts or records.  Each Lender may attach schedules to a Note and endorse
thereon the date, Type (if applicable), amount, currency and maturity of its
Loans and payments with respect thereto.

(b)

In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records and, in the case of the Administrative Agent,
entries in the Register, evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans.  In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

52

2.13.

Payments Generally; Administrative Agent’s Clawback.  (a) General.  All payments
to be made by the Borrowers shall be made free and clear of and without
condition or deduction for any counterclaim, defense, recoupment or setoff
(other than with respect to Taxes which shall be governed solely by Section
3.01).  Except as otherwise expressly provided herein and except with respect to
principal of and interest on Loans denominated in an Alternative Currency, all
payments by the Borrowers hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Dollars and in Same Day Funds not
later than 2:00 p.m. on the date specified herein.  Except as otherwise
expressly provided herein, all payments by the Borrowers hereunder with respect
to principal and interest on Loans denominated in an Alternative Currency shall
be made to the Administrative Agent, for the account of the respective Lenders
to which such payment is owed, at the applicable Administrative Agent’s Office
in such Alternative Currency and in Same Day Funds not later than 12:00 noon EST
on the dates specified herein.  If, for any reason, any Borrower is prohibited
by any Law from making any required payment hereunder in an Alternative
Currency, such Borrower shall make such payment in Dollars in the Dollar
Equivalent of the Alternative Currency payment amount.  The Administrative Agent
will promptly distribute to each Lender its Applicable Percentage (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office.  All payments received by the
Administrative Agent (i) after 2:00 p.m., in the case of payments in Dollars, or
(ii) after 12:00 noon EST in the case of payments in an Alternative Currency,
shall in each case be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue.  If any payment to be
made by any Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.

(b)

(i)  Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurocurrency Rate Loans (or, in the
case of any Committed Borrowing of Base Rate Loans, prior to 12:00 noon on the
date of such Committed Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Committed Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Committed
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the applicable Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Committed Borrowing available to the Administrative Agent, then the
applicable Lender agrees to pay to the Administrative Agent forthwith on demand
such corresponding amount in Same Day Funds with interest thereon, for each day
from and including the date such amount is made available to such Borrower to
but excluding the date of payment to the Administrative Agent, at the Overnight
Rate from time to time in effect.  If such Lender does not pay such amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent may make a demand therefor upon the applicable Borrower,

53

and such Borrower shall pay such amount to the Administrative Agent, together
with interest thereon for the Compensation Period at a rate per annum equal to
the rate of interest applicable to the applicable Borrowing.  Nothing herein
shall be deemed to relieve any Lender from its obligation to fulfill its
Commitment or to prejudice any rights which the Administrative Agent or any
Borrower may have against any Lender as a result of any default by such Lender
hereunder.  If such Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to such Borrower the amount of such interest paid by
such Borrower for such period.  If such Lender pays its share of the applicable
Committed Borrowing to the Administrative Agent, then the amount so paid
(excluding such interest payable by such Lender to the Administrative Agent)
shall constitute such Lender’s Committed Loan included in such Committed
Borrowing.  Any payment by such





 Borrower shall be without prejudice to any claim such Borrower may have against
a Lender that shall have failed to make such payment to the Administrative
Agent.

(ii)

Payments by Borrowers; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due.  In such event, if such Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in Same Day Funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
Overnight Rate.

A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent
demonstrable error.

(c)

Failure to Satisfy Conditions Precedent.  If any Lender makes available to the
Administrative Agent funds for any Loan to be made by such Lender to any
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in Article
IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall promptly return such funds (in like funds as received
from such Lender) to such Lender, without interest.

(d)

Obligations of Lenders Several.  The obligations of the Lenders hereunder to
make Committed Loans, to fund participations in Letters of Credit and Swing Line
Loans and to make payments pursuant to Section 10.04(c) are several and not
joint.  The failure of any Lender to make any Committed Loan, to fund any such
participation or to make any payment under

54

Section 10.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its
Committed Loan, to purchase its participation or to make its payment under
Section 10.04(c).

(e)

Funding Source.  Nothing herein shall be deemed to obligate any Lender to obtain
the funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.14.

Sharing of Payments by Lenders.  If any Lender shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of the Committed Loans made by it, or the participations
in L/C Obligations or in Swing Line Loans held by it resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Committed
Loans or participations and accrued interest thereon





 greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the
Committed Loans and subparticipations in L/C Obligations and Swing Line Loans of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Committed Loans and other amounts owing them, provided that:

(i)

if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii)

the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of a Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.18 or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant.

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
to the extent set forth herein as fully as if such Lender were a direct creditor
of such Loan Party in the amount of such participation.

55




2.15.

Designated Borrower.  (a) Hasbro SA, a corporation organized under the laws of
Switzerland and wholly-owned subsidiary of the Company, shall be the “Designated
Borrower” hereunder and may borrow Loans for its account on the terms and
conditions set forth in this Agreement.

(b)

The Obligations of the Company and the Designated Borrower shall be several in
nature.

2.16.

Increase in Commitments.

(a)

Request for Increase.  Provided there exists no Default, upon notice to the
Administrative Agent (which shall promptly notify the Lenders), the Company may
through the Administrative Agent from time to time, request any one or more of
the Lenders to increase its Commitment by an amount (for all such requests) not
exceeding $200,000,000 in the aggregate; provided that any such request for an
increase shall be in a minimum amount of $50,000,000.  At the time of sending
such notice, the Company (in consultation with the Administrative Agent) shall
specify the time period within which each Lender is requested to respond.  After
giving effect to all such increases, the Aggregate Commitments shall not exceed
$900,000,000.  If the Company has requested an increase from the Lenders and
such requested increase, or any portion thereof, is declined by one or more
Lenders, the Company may, to the extent necessary to obtain the full amount of
the requested increase, invite additional Eligible Assignees reasonably
satisfactory to the Administrative Agent to become Lenders (“Additional
Lenders”), may request such accepting Lenders to commit to the full amount of
the requested increase, or may reduce the amount of the requested increase.

(b)

Lender Elections to Increase.  Each Lender shall notify the Administrative Agent
in writing within the specified time period whether or not it agrees in its sole
discretion to increase its Commitment and, if so, whether by an amount equal to,
greater than, or less than its Applicable Percentage of such requested increase.
 Any Lender not responding in writing within such time period shall be deemed to
have declined to increase its Commitment.

(c)

Notification by Administrative Agent; Effective Date and Allocations;
Supplement.  The Administrative Agent shall notify the Company and each Lender
of the Lenders’ responses to each request made hereunder.  If the Aggregate
Commitments are increased in accordance with this Section (i) the Administrative
Agent and the Company shall determine the effective date (the “Increase
Effective Date”) and the final allocation of such increase, (ii) the
Administrative Agent shall promptly notify the Company and the Lenders and any
Additional Lender of the final allocation of such increase and the Increase
Effective Date and (iii) the Borrowers, the Administrative Agent and each
increasing Lender and Additional Lender shall execute and deliver a supplement
to this Agreement substantially in the form of Exhibit J hereto, whereupon (y)
in the case of an increasing Lender, each such increasing Lender’s Commitment
shall be increased to the amount set forth in such supplement and (z) in the
case of an Additional Lender, such Additional Lender shall become a party hereto
and shall

56

for all purposes of the Loan Documents be deemed a “Lender” having a Commitment
as set forth in such supplement.

(d)

Effective Date and Allocations.  If the Aggregate Commitments are increased in
accordance with this Section, the Administrative Agent and the Company shall
determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase.  The Administrative Agent shall promptly notify the
Company and the Lenders of the final allocation of such increase and the
Increase Effective Date.  Any increase, and any amendments made to evidence such
increase, shall not require the consent of any Lender not participating in such
increase.

(e)

Conditions to Effectiveness of Increase.  As a condition precedent to such
increase, the Company shall deliver to the Administrative Agent a certificate of
each Loan Party dated as of the Increase Effective Date (in sufficient copies
for each Lender) signed by a Responsible Officer of such Loan Party (i)
certifying and attaching the resolutions adopted by such Loan Party approving or
consenting to such increase, and (ii) in the case of the Borrowers, certifying
that, before and after giving effect to such increase, (A) the representations
and warranties contained in Article V (except for the representations and
warranties in Section 5.05(c) and 5.09) and the other Loan Documents are true
and correct in all material respects on and as of the Increase Effective Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct in all material
respects as of such earlier date, and (B) no Default exists.  The Borrowers
shall prepay any Committed Loans outstanding on the Increase Effective Date (and
pay any additional amounts required pursuant to Section 3.05) to the extent
necessary to keep the outstanding Committed Loans ratable with any revised
Applicable Percentages arising from any nonratable increase in the Commitments
under this Section.

(f)

Conflicting Provisions.  This Section shall supersede any provisions in Section
2.14 or 10.01 to the contrary.

2.17.

Funding.  Subject to Section 10.06(b)(vii), each Lender may make (i) any
Eurocurrency Rate Loan denominated in an Alternative Currency or (ii) any Loan
to the Designated Borrower by causing any of its domestic or foreign branches or
foreign affiliates to make such Loan (whether or not such branch or affiliate is
named as a lending office on the signature pages hereof); provided that in such
event the obligation of the applicable Borrower to repay such Eurocurrency Rate
Loan or the obligation of the Designated Borrower to repay such Loan, as the
case may be, shall nevertheless be to such Lender and shall, for all purposes of
this Agreement (including, without limitation, for purposes of the definition of
“Required Lenders”) be deemed made by such Lender, to the extent of such
Eurocurrency Rate Loan or such Loan made to the Designated Borrower, as the case
may be.

2.18.

Cash Collateral.

57

(a)

Certain Credit Support Events.  If (i) the L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, (iii) the Borrowers shall be
required to provide Cash Collateral pursuant to Section 8.02(c), or (iv) there
shall exist a Defaulting Lender, the Borrowers shall (A) in the case of clause
(ii) above, immediately, (B) in the case of clause (iii) above, immediately
following any request by the Administrative Agent or the L/C Issuer and (C) in
all other cases, within three Business Days following any request by the
Administrative Agent or the L/C Issuer, provide Cash Collateral in an amount not
less than the applicable Minimum Collateral Amount (determined in the case of
Cash Collateral provided pursuant to clause (iv) above, after giving effect to
Section 2.19(a)(iv) and any Cash Collateral provided by the Defaulting Lender).

(b)

Grant of Security Interest.  The Company, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.18(c).  If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent or the L/C Issuer as
herein provided or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrowers will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency. All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, non-interest bearing deposit accounts at Bank of
America.  The Administrative Agent may from time to time request that the
Company pay, and, if so requested, the Company agrees to promptly pay, all
customary





 account opening, activity and other administrative fees and charges in
connection with the maintenance and disbursement of Cash Collateral.

(c)

Application.  Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.18 or Sections
2.04, 2.19 or 8.02 in respect of Letters of Credit shall be held and applied to
the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

(d)

Release.  Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the

58

determination by the Administrative Agent and the L/C Issuer that there exists
excess Cash Collateral; provided, however, the Person providing Cash Collateral
and the L/C Issuer may agree that Cash Collateral shall not be released but
instead held to support future anticipated Fronting Exposure or other
obligations.

2.19.

Defaulting Lenders.

(a)

Adjustments.  Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i)

Waivers and Amendments.  Such Defaulting Lender’s right to approve or disapprove
any amendment, waiver or consent with respect to this Agreement shall be
restricted as set forth in the definition of “Required Lenders” and Section
10.01.

(ii)

Defaulting Lender Waterfall.  Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise) or received by the Administrative Agent from a Defaulting Lender
pursuant to Section 10.08 shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder; third, to
Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.18; fourth, as the applicable
Borrower may elect (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Company, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.18; sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or the Swing Line
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrowers
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrowers against such Defaulting Lender as a result of such Defaulting Lender's
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal

59

 amount of any Loans or L/C Borrowings in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
or the related Letters of Credit were issued at a time when the conditions set
forth in Section 4.02 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and L/C Obligations owed to, all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or L/C Obligations owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in L/C Obligations and Swing Line
Loans are held by the Lenders pro rata in accordance with the Commitments
hereunder without giving effect to Section 2.19(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.19(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.  

(iii)

Certain Fees.

(A)

No Defaulting Lender shall be entitled to receive any fee payable under Section
2.10(a) for any period during which that Lender is a Defaulting Lender (and the
Borrowers shall not be required to pay any such fee that otherwise would have
been required to have been paid to that Defaulting Lender).

(B)

Each Defaulting Lender shall be entitled to receive Letter of Credit Fees for
any period during which that Lender is a Defaulting Lender only to the extent
allocable to its Applicable Percentage of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to Section 2.18.  

(C)

With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Borrowers shall (x)
pay to each Non-Defaulting Lender that portion of any such fee otherwise payable
to such Defaulting Lender with respect to such Defaulting Lender’s participation
in L/C Obligations or Swing Line Loans that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the L/C Issuer
and Swing Line Lender, as applicable, the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to such L/C Issuer’s
or Swing Line Lender’s Fronting Exposure to such Defaulting Lender, and (z) not
be required to pay the remaining amount of any such fee.





(iv)

Reallocation of Applicable Percentages to Reduce Fronting Exposure.  All or any
part of such Defaulting Lender’s participation in L/C Obligations and Swing Line
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Applicable Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that (x) the conditions
set forth in Section 4.02 are satisfied at the time of such reallocation (and,
unless the Company shall have otherwise

60

 notified the Administrative Agent at such time, the Company shall be deemed to
have represented and warranted that such conditions are satisfied at such time),
and (y) such reallocation does not cause the aggregate Revolving Credit Exposure
of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment.
 No reallocation hereunder shall constitute a waiver or release of any claim of
any party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

(v)

Cash Collateral, Repayment of Swing Line Loans.  If the reallocation described
in clause (a)(iv) above cannot, or can only partially, be effected, the Company
shall, without prejudice to any right or remedy available to it hereunder or
under applicable Law, (x) first, prepay Swing Line Loans in an amount equal to
the Swing Line Lenders’ Fronting Exposure and (y) second, Cash Collateralize the
L/C Issuers’ Fronting Exposure in accordance with the procedures set forth in
Section 2.18.

(b)

Defaulting Lender Cure.  If the Company, the Administrative Agent, Swing Line
Lender and the L/C Issuer agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Committed Loans and funded and unfunded participations in Letters of Credit and
Swing Line Loans to be held on a pro rata basis by the Lenders in accordance
with their Applicable Percentages (without giving effect to Section
2.19(a)(iv)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Company while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY

3.01.

Taxes.  

(a)

Payments Free of Taxes; Obligation to Withhold; Payments on Account of Taxes.  





(i)

Any and all payments by or on account of any obligation of any Loan Party under
any Loan Document shall be made without deduction or withholding for any Taxes,
except as required by applicable Laws.  If any applicable Laws (as determined in
the good faith discretion of the Administrative Agent or a Loan Party) require
the

61

deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii)

If any Loan Party or the Administrative Agent shall be required by the Code to
withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions for
Indemnified Taxes or Other Taxes (including deductions for Indemnified Taxes or
Other Taxes applicable to additional sums payable under this Section 3.01) the
applicable Recipient receives an amount equal to the sum it would have received
had no such withholding or deduction been made.

(iii)

If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions for Indemnified Taxes or Other Taxes (including
deductions for Indemnified Taxes or Other Taxes applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

(b)

Payment of Other Taxes by the Borrower.  Without limiting the provisions of
subsection (a) above, each Borrower shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

(c)

Tax Indemnifications.  

(i) Each Borrower shall, and does hereby, indemnify each Recipient, and shall

62

 make payment in respect thereof within 10 days after written demand setting
forth the





 amount and the reasons in reasonable detail therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto (other than penalties, interest and expenses
attributable to gross negligence or willful misconduct), whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate setting forth the amount of such payment
or liability and the reasons therefor in reasonable detail delivered to the
Borrower by a Lender or the L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the L/C Issuer, shall be conclusive absent manifest error.

(ii)

Each Lender and the L/C Issuer shall, and does hereby, severally indemnify, and
shall make payment in respect thereof within 10 days after written demand
setting forth the amount and the reasons in reasonable detail therefor, (x) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
or the L/C Issuer (but only to the extent that any Borrower has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of each Borrower to do so), (y) the Administrative Agent
and the Borrowers, as applicable, against any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 10.06(d) relating to
the maintenance of a Participant Register and (z) the Administrative Agent and
the Borrowers, as applicable, against any Excluded Taxes attributable to such
Lender or the L/C Issuer, in each case, that are payable or paid by the
Administrative Agent or a Borrower in connection with any Loan Document, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto (other than penalties, interest and expenses attributable to gross
negligence or willful misconduct), whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate setting forth the amount of such payment or liability and the
reasons therefor in reasonable detail delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error.  Each Lender and
the L/C Issuer hereby authorizes the Administrative Agent to set off and apply
any and all amounts at any time owing to such Lender or the L/C Issuer, as the
case may be, under this Agreement or any other Loan Document against any amount
due to the Administrative Agent under this clause (ii).  

(d)

Evidence of Payments.  Upon request by a Borrower or the Administrative Agent,
as the case may be, after any payment of Taxes by such Borrower or by the
Administrative Agent to a Governmental Authority as provided in this Section
3.01, such Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to such Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other

63

evidence of such payment reasonably satisfactory to such Borrower or the
Administrative Agent, as the case may be.

(e)

Status of Lenders; Tax Documentation.





(i)

Each Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrowers and the Administrative Agent, at the time or times prescribed by
applicable Laws or when reasonably requested by the Borrowers or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by taxing authorities of any jurisdiction and
such other information reasonably requested by the Borrowers or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrowers or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii)

Without limiting the generality of the foregoing, for so long as the Company is
a U.S. Person,

(A)

any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding Tax;

(B)

any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to the Company and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Company or the Administrative Agent),
whichever of the following is applicable:

(a)

in the case of a Foreign Lender claiming the benefits of an

64

 income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, executed originals of IRS Form
W-8BEN establishing an exemption from, or reduction of, U.S. federal withholding
Tax pursuant to the “interest” article of such tax treaty and (y) with respect
to any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(b)

executed originals of IRS Form W-8ECI;








(c)

in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Company within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or

(d)

to the extent a Foreign Lender is not the beneficial owner, executed originals
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit H-2 or Exhibit H-3,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Foreign Lender is a partnership and one or
more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit H-4 on behalf of
each such direct and indirect partner;

(C)

any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to the Company and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Company or the Administrative Agent),
executed originals of any other form prescribed by applicable Law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable Law to permit the Company or the Administrative Agent to determine
the withholding or deduction required to be made; and

65

(D)

if a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Company and the Administrative Agent at the time or times
prescribed by Law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.





(iii)

Each Lender agrees that if any form or certification it previously delivered
pursuant to this Section 3.01 expires or becomes obsolete or inaccurate in any
respect, it shall update such form or certification or promptly notify the
Borrowers and the Administrative Agent in writing of its legal inability to do
so.

(f)

Treatment of Certain Refunds.  Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
 If any Recipient determines in its reasonable discretion that it has received a
refund of any Taxes as to which it has been indemnified by any Borrower or with
respect to which any Borrower has paid additional amounts pursuant to this
Section 3.01, it shall pay to such Borrower an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by
such Borrower under this Section 3.01 with respect to the Taxes giving rise to
such refund), net of all out-of-pocket expenses (including Taxes) incurred by
such Recipient, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that such
Borrower, upon the request of the Recipient, agrees to repay to the Recipient
the amount paid over to such Borrower (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority other than penalties,
interest or charges attributable to gross negligence or willful misconduct of
the Recipient) in the event the Recipient is required to repay such refund to
such Governmental Authority.  Notwithstanding anything to the contrary in this
subsection, in no event will the applicable Recipient be required to pay any
amount to such Borrower pursuant to this subsection the payment of which would
place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the

66

 indemnification payments or additional amounts with respect to such Tax had
never been paid.  This subsection shall not be construed to require any
Recipient to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to any Borrower or any other Person.

(g)

Survival.  Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

3.02.

Illegality.  If any Lender determines that any Law has made it unlawful, or that
any Governmental Authority has asserted that it is unlawful, for any Lender or
its applicable Lending Office to make, maintain or fund Eurocurrency Rate Loans
(whether denominated in Dollars or an Alternative Currency), or to determine or
charge interest rates based upon the Eurocurrency Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars or any Alternative Currency in
the applicable interbank market, then, on notice thereof by such Lender to the
Borrowers through the Administrative Agent, (i) any obligation of such Lender to
make or continue Eurocurrency Rate Loans in the affected currency or currencies
or, in the case of Eurocurrency Rate Loans in Dollars, to convert Base Rate
Committed Loans to Eurocurrency Rate Loans, shall be suspended and (ii) if such
notice asserts the illegality of such Lender making or maintaining Base Rate
Loans the interest rate on which is determined by reference to the Eurocurrency
Rate component of the Base Rate, the interest rate on which Base Rate Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate, in each case until such Lender notifies the Administrative Agent and
the Borrowers that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, the Borrowers shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable and
such Loans are denominated in Dollars, convert all such Eurocurrency Rate Loans
of such Lender to Base Rate Loans (the interest rate on which Base Rate Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurocurrency Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurocurrency Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal  for such Lender to determine or charge
interest rates based upon the Eurocurrency Rate. Upon any such prepayment or
conversion, the Borrowers shall also pay accrued interest on the amount so
prepaid or converted.

67

3.03.

Inability to Determine Rates.  If the Required Lenders determine that for any
reason in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof that (a) deposits (whether in Dollars or
an Alternative Currency) are not being offered to banks in the applicable
offshore interbank market for such currency for the applicable amount and
Interest Period of such Eurocurrency Rate Loan, (b) adequate and reasonable
means do not exist for determining the Eurocurrency Base Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan (whether
denominated in Dollars or an Alternative Currency), or (c) the Eurocurrency Base
Rate for any requested Interest Period with respect to a proposed Eurocurrency
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Eurocurrency Rate Loan, the Administrative Agent shall forthwith
give notice of such determination to the Borrowers and each Lender.  Thereafter,
(x) the obligation of the Lenders to make or maintain Eurocurrency Rate Loans in
the affected currency or currencies shall be suspended, and (y) in the event of
a determination described in the preceding sentence with respect to the
Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice.  Upon receipt of such notice, any Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans in the affected currency or currencies or, failing that,
will be deemed to have converted such request into a request for a Committed
Borrowing of Base Rate Loans in the amount specified therein and the Lenders
shall make, convert or continue the Loans as proposed by such Borrower in the
amount specified in the applicable notice submitted by such Borrower, but such
Loans shall be made, converted or continued as Base Rate Loans.





3.04.

Increased Costs; Reserves on Eurocurrency Rate Loans.

(a)

Increased Costs Generally.  If any Change in Law shall:

(i)

impose, modify or deem applicable any reserve, special deposit, compulsory loan,
insurance charge or similar requirement against assets of, deposits with or for
the account of, or credit extended or participated in by, any Lender (except (A)
any reserve requirement reflected in the Eurocurrency Rate and (B) the
requirements of the Bank of England and the Financial Services Authority or the
European Central Bank reflected in the Mandatory Cost) or the L/C Issuer;

(ii)

subject any Recipient to any Taxes (other than (A) Indemnified Taxes, or (B) the
imposition of, or any change in the rate of, Excluded Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

(iii)

result in the failure of the Mandatory Cost, as calculated hereunder, to
represent the cost to any Lender of complying with the requirements of the Bank
of

68

England and/or the Financial Services Authority or the European Central Bank in
relation to its making, funding or maintaining Eurocurrency Rate Loans; or

(iv)

impose on any Lender or the L/C Issuer or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurocurrency Rate Loans
made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or or maintaining any Eurocurrency
Rate Loan (or of maintaining its obligation to make any such Loan), or to
increase the cost to such Lender or the L/C Issuer of participating in, issuing
or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or the L/C Issuer hereunder (whether
of principal, interest or any other amount) then from time to time within 30
days following written demand of such Lender setting forth in reasonable detail
such increased costs (with a copy of such demand to the Administrative Agent
given in accordance with Section 3.07), the Company will pay (or cause the
Designated Borrower to pay) to such Lender or the L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or the L/C
Issuer, as the case may be, for such additional costs incurred or reduction
suffered.

(b)

Capital Requirements.  If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has had the effect of reducing the
rate of return on such Lender’s or the L/C Issuer’s capital or on the capital of
such Lender’s or the L/C Issuer’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swing Line Loans held by, such Lender, or
the Letters of Credit issued by the L/C Issuer, to a level below that which such
Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding company
could have achieved but for such Change in





 Law (taking into consideration such Lender’s or the L/C Issuer’s policies and
the policies of such Lender’s or the L/C Issuer’s holding company with respect
to capital adequacy), in each case by an amount deemed by such Lender to be
material, then from time to time within 30 days following written demand of such
Lender setting forth in reasonable detail the charge and the calculation of such
reduced rate of return (with a copy of such demand to the Administrative Agent
given in accordance with Section 3.07), the Company will pay (or cause the
Designated Borrower to pay) to such Lender or the L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or the L/C
Issuer or such Lender’s or the L/C Issuer’s holding company for any such
reduction suffered.

(c)

Certificates for Reimbursement.  A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrowers shall be
conclusive absent manifest error.  The Company shall pay (or

69

cause the Designated Borrower to pay) such Lender or the L/C Issuer, as the case
may be, the amount shown as due on any such certificate within 10 days after
receipt thereof.

(d)

Delay in Requests.  Failure or delay on the part of any Lender or the L/C Issuer
to demand compensation pursuant to the foregoing provisions of this Section 3.04
shall not constitute a waiver of such Lender’s or the L/C Issuer’s right to
demand such compensation, provided that no Borrower shall be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
six months prior to the date that such Lender or the L/C Issuer, as the case may
be, notifies the Borrowers of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).

(e)

Additional Reserve Requirements.  If any Lender is required to comply with any
reserve ratio requirement or analogous requirement of any Governmental Authority
imposed in respect of the maintenance of the Commitments or the funding of the
Eurocurrency Rate Loans (other than the Eurocurrency Reserve Percentage and
Mandatory Costs), the Company shall pay (or cause the Designated Borrower to
pay) to such Lender such additional costs (expressed as a percentage per annum
and rounded upwards, if necessary, to the nearest five decimal places) equal to
the actual costs allocated to such Commitment or Loan by such Lender (as
determined by such Lender in good faith, which determination shall be conclusive
in the absence of demonstrable error), which shall be due and payable on each
date on which interest is payable on such Loan, provided the Borrowers shall
have received at least 15 days’ prior notice (with a copy to the Administrative
Agent) of such additional costs from such Lender.  If a Lender fails to give
notice 15 days prior to the relevant Interest Payment Date, such additional
interest or costs shall be due and payable 15 days from receipt of such notice.

3.05.

Compensation for Losses.  Upon the written demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Company shall promptly
compensate (or cause the Designated Borrower to compensate) such Lender for and
hold such Lender harmless from any actual loss, cost or expense incurred by it
excluding any loss of margin or actual anticipated profits as a result of:





(a)

any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b)

any failure by any Borrower (for a reason other than the failure of such Lender
to make a Loan) to prepay, borrow, continue or convert any Loan other than a
Base Rate Loan on the date or in the amount notified by the Company or the
Designated Borrower; or

(c)

any assignment of a Eurocurrency Rate Loan on a day other than the last day of

70

the Interest Period therefor as a result of a request by the Company or the
Designated Borrower pursuant to Section 10.13;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.

For purposes of calculating amounts payable by the Company (or the Designated
Borrower) to any Lender under this Section 3.05, such Lender shall be deemed to
have funded each Eurocurrency Rate Loan made by it at the Eurocurrency Base Rate
used in determining the Eurocurrency Rate for such Loan by a matching deposit or
other borrowing in the offshore interbank market for such currency for a
comparable amount and for a comparable period, whether or not such Eurocurrency
Rate Loan was in fact so funded.

3.06.

Replacement of Lenders.  If any Lender requests compensation under Section 3.04,
or if any Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.01 and, in each case, such Lender has not
eliminated such Indemnified Taxes or additional amounts by designating a
different lending office in accordance with Section 3.07(e), the Company may
replace such Lender in accordance with Section 10.13.

3.07.

Matters Applicable to All Requests for Compensation.

(a)

If the Administrative Agent or any Lender claims compensation under this
Article III, it shall deliver a certificate to the Borrowers contemporaneously
with the demand for payment setting forth in reasonable detail a calculation of
the additional amount or amounts to be paid to it hereunder which shall be
conclusive in the absence of demonstrable error.  In determining such amount,
the Administrative Agent or such Lender may use any reasonable averaging and
attribution methods.

(b)

With respect to any Lender’s claim for compensation under any of Sections 3.01
through 3.05, the Borrowers shall not be required to compensate such Lender for
any amount incurred more than 180 days prior to the date that such Lender
notifies the Borrowers of the event that gives rise to such claim; provided
that, if the circumstance giving rise to such increased cost or reduction is
retroactive, then such 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.  If any Lender requests
compensation from any Borrower under Section 3.04, the Company may, by notice to
such Lender (with a copy to the Administrative Agent), suspend the obligation of
such Lender to make or continue from one Interest Period to another Eurocurrency
Rate Loans, or to convert Base Rate Loans into Eurocurrency Rate Loans, until
the event or condition giving rise to such request ceases to be in effect (in
which case the provisions of Section 3.07(c) shall be applicable); provided that
such suspension shall not affect the right of such Lender to receive the
compensation so requested.

71

(c)

If the obligation of any Lender to make or continue from one Interest Period to
another any Eurocurrency Rate Loan (or to convert Base Rate Loans into
Eurocurrency Rate Loans) shall be suspended pursuant to Section 3.07(b) hereof,
such Lender's Eurocurrency Rate Loans shall be automatically converted into Base
Rate Loans on the last day(s) of the then current Interest Period(s) for such
Eurocurrency Rate Loans (or, in the case of an immediate conversion required by
Section 3.02, on such earlier date as required by Law) and, unless and until
such Lender gives notice as provided below that the circumstances specified in
Sections 3.01 through 3.04 hereof that gave rise to such conversion no longer
exist: (i) to the extent that such Lender's Eurocurrency Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender's Eurocurrency Rate Loans shall be applied instead to its
Base Rate Loans; and (ii) all Loans that would otherwise be made or continued
from one Interest Period to another by such Lender as Eurocurrency Rate Loans
shall be made or continued instead as Base Rate Loans, and all Base Rate Loans
of such Lender that would otherwise be converted into Eurocurrency Rate Loans
shall remain as Base Rate Loans.

(d)

If any Lender gives notice to the Company (with a copy to the Administrative
Agent) that the circumstances specified in any of Sections 3.01 through 3.04
that gave rise to the conversion of such Lender's Eurocurrency Rate Loans
pursuant to this Section 3.07 no longer exist (which such Lender agrees to do
promptly upon such circumstances ceasing to exist) at a time when Eurocurrency
Rate Loans made by other Lenders are outstanding, such Lender's Base Rate Loans
shall be automatically converted, on the first day(s) of the next succeeding
Interest Period(s) for such outstanding Eurocurrency Rate Loans, to the extent
necessary so that, after giving effect thereto, all Loans held by the Lenders
holding Eurocurrency Rate Loans and by such Lender are held pro rata (as to
principal amounts, interest rate basis, and Interest Periods) in accordance with
their respective Commitments.

(e)

Each Lender agrees that if any Borrower is required to pay an additional amount
to the Lender or to any Governmental Authority for the account of the Lender
pursuant to Section 3.01, it will, if requested by the Company, use commercially
reasonable efforts (subject to such Lender's internal policies and any legal or
regulatory restrictions) to reduce or eliminate such payment, including to
designate another Lending Office for any Loan or Letter of Credit affected and
(ii) if any Lender (A) requests compensation under Section 3.04, or (B) notifies
any Borrower that it has determined that it is unlawful for its applicable
Lending Office to make, maintain or fund Eurocurrency Rate Loans, or to
determine or charge interest rates based upon the Eurocurrency Rate, then such
Lender will, if requested by the Borrower, use commercially reasonable efforts
to designate another Lending Office for any Loan or Letter of Credit affected by
such event; provided that in each case, such efforts are made on terms that, in
the reasonable judgment of such Lender, cause such Lender and its Lending
Office(s) to suffer no material economic, legal or regulatory disadvantage, and
provided further that nothing in this Section 3.07(e) shall affect or postpone
any of the Obligations of any Borrower or the rights of such Lender pursuant to
Section 3.01, 3.02 or 3.04.

72





3.08.

Survival.  All of the Borrowers’ obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01.

Conditions of Initial Credit Extension.  The obligation of the L/C Issuer and
each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:

(a)

The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance reasonably satisfactory to the Administrative Agent:

(i)

executed counterparts of this Agreement and the Guaranties, sufficient in number
for distribution to the Administrative Agent, each Lender and the Borrowers;

(ii)

Notes executed by the Borrowers in favor of each Lender requesting Notes;

(iii)

such certificates of resolutions or other equivalent action and incumbency
certificates of Responsible Officers of each Loan Party as the Administrative
Agent may reasonably request evidencing the identity, authority and capacity of
each Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party;

(iv)

such documents and certifications as the Administrative Agent may reasonably
request to evidence that each Loan Party is validly existing and in good
standing and qualified to engage in business in its jurisdiction of
organization;

(v)

a certificate signed by a Responsible Officer of the Company certifying (A) that
the conditions specified in Sections 4.02(a) and (b) have been satisfied, (B)
that there has been no event or circumstance since the date of the Audited
Financial Statements that has had or could be reasonably expected to have,
either individually or in the aggregate, a Material Adverse Effect; (C) the
current Debt Ratings and (D) that, except as set forth on Schedule 5.06(b),
there are no actions, suits, investigations or proceedings pending or, to the
knowledge of the Company, threatened in any court or before any arbitrator or
governmental authority that would reasonably be expected to have a Material
Adverse Effect; and

(vi)

opinions of (i) Tarrant Sibley, Esq., Senior Vice President and Deputy

73

General Counsel of the Company, substantially in the form of Exhibit I-1 hereto,
(ii) Alexander Emrich, Legal Director of Hasbro SA, substantially in the form of
Exhibit I-2 hereto and (iii) Wilmer Cutler Pickering Hale and Dorr LLP, special
New York counsel to the Loan Parties, substantially in the form of Exhibit I-3
hereto.





 

(b)

All accrued and invoiced fees and expenses of the Lead Arrangers, the
Administrative Agent and the Lenders (including the fees and expenses of counsel
for the Administrative Agent) required to be paid on or before the Closing Date
shall have been paid.

(c)

All obligations under the Existing Credit Agreement (other than obligations in
respect of Existing Letters of Credit which shall be deemed to be Letters of
Credit issued under this Agreement pursuant to Section 10.20) shall have been
paid in full and all commitments thereunder of lenders party thereto who are not
parties to this Agreement shall have been terminated and all commitments
thereunder of the Lenders party to this Agreement shall be evidenced only by
this Agreement.

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

4.02.

Conditions to all Credit Extensions.  The obligation of each Lender to make any
Credit Extension is subject to the following conditions precedent:

(a)

The representations and warranties of (i) the Borrowers contained in Article V
(except, with respect to Credit Extensions after the initial Credit Extension,
for the representations and warranties in Sections 5.05(c) and 5.06) and (ii)
each Loan Party contained in each other Loan Document, shall be true and correct
in all material respects on and as of the date of such Credit Extension, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects as of such earlier date.

(b)

No Default shall exist, or would result from such proposed Credit Extension.

(c)

The Administrative Agent and, if applicable, the L/C Issuer or the Swing Line
Lender shall have received a Request for Credit Extension in accordance with the
requirements hereof.

(d)

In the case of a Credit Extension to be denominated in an Alternative Currency,
there shall not have occurred any change in national or international financial,
political or economic conditions or currency exchange rates or exchange controls
which in the reasonable

74

opinion of the Administrative Agent would make it impracticable for such Credit
Extension to be denominated in the relevant Alternative Currency.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurocurrency Rate Loans) submitted by any Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.





ARTICLE V.
REPRESENTATIONS AND WARRANTIES

Each Borrower represents and warrants to the Administrative Agent and the
Lenders that:

5.01.

Existence, Qualification and Power.  Each Loan Party and each Significant
Subsidiary thereof (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority to (i)
own or lease its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Loan Documents to which it is a party, and (c)
is duly qualified and is licensed and, as applicable, in good standing under the
Laws of each jurisdiction where its ownership, lease or operation of properties
or the conduct of its business requires such qualification or license; except in
each case referred to in clause (a) (other than with respect to the Borrowers),
(b)(i) or (c), to the extent that failure to do so would not reasonably be
expected to have a Material Adverse Effect.

5.02.

Authorization; No Contravention.  The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is a party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of such Person’s Organization
Documents; (b) conflict with or result in any breach or contravention of, or the
creation of any material Lien under any Contractual Obligation to which such
Person is a party or affecting such Person or the properties of such Person or
any of its Subsidiaries or (c) violate any Law or any order, injunction, writ or
decree of any Governmental Authority or any arbitral award to which such Person
or its property is subject, except, in the cases of clauses (b) and (c) to the
extent such conflict, breach, contravention, creation or violation would not
reasonably be expected to have a Material Adverse Effect.

5.03.

Governmental Authorization; Other Consents.  No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document other than
(i) those such as have been obtained or made and are in full force and effect,
(ii) any filings of this Agreement and the other Loan Documents with the
Securities and Exchange Commission required to be made after the date hereof and
(iii) such approvals,

75

consents, exemptions, authorizations, actions or notices the failure of which to
obtain or make would not reasonably be expected to have a Material Adverse
Effect.

5.04.

Binding Effect.  This Agreement and each other Loan Document have been duly
executed and delivered by each Loan Party that is party thereto.  This Agreement
constitutes, and each other Loan Document constitutes, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ rights or remedies generally and by general
principles of equity and an implied covenant of good faith and fair dealing.

5.05.

Financial Statements; No Material Adverse Effect.





(a)

The Audited Financial Statements (i) were prepared in accordance with GAAP and
(ii) present fairly in all material respects the financial condition of the
Company and its Subsidiaries as of the date thereof and for the indicated
period;

(b)

The unaudited condensed consolidated balance sheet of the Company and its
Subsidiaries as of July 1, 2012, and the related unaudited consolidated
statements of operations and cash flows for the fiscal quarter ended on that
date (i) were prepared in accordance with GAAP and (ii) present fairly in all
material respects the financial condition of the Company and its Subsidiaries as
of such date and for the indicated period, subject, in the case of clauses (i)
and (ii), to the absence of footnotes and to normal year-end audit adjustments.
 

(c)

Since the date of the Audited Financial Statements, there has been no event or
circumstance, either individually or in the aggregate, that had or would
reasonably be expected to have a Material Adverse Effect.

5.06.

Litigation.  There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Company, threatened in writing at law, in
equity, in arbitration or before any Governmental Authority by or against the
Company or any of its Subsidiaries or against any of their properties or
revenues that (a) provides a reasonable basis for questioning the validity or
the enforceability of any Loan Document or (b) except as disclosed in Schedule
5.06(b), either individually or in the aggregate, would reasonably be expected
to have a Material Adverse Effect.

5.07.

No Default.  No Default has occurred and is continuing.  

5.08.

Ownership of Property; Liens.  Except as disclosed in Schedule 5.08, Each of the
Company and each Significant Subsidiary has good record and marketable title to,
or valid leasehold interests in, or easements or other limited property
interests in, all real property necessary in the ordinary conduct of its
business, except for Liens permitted by Section 7.01 and except where the
failure to have such title or interest would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

76

5.09.

Environmental Compliance.  Except as disclosed in Schedule 5.09, there are no
claims pending or, to the knowledge of the Company, threatened in writing
against the Company or any of its Significant Subsidiaries alleging liability or
responsibility of the Company or any of its Significant Subsidiaries for
violation of any Environmental Law by their respective businesses, operations
and properties that would, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

5.10.

Taxes.  The Company and its Subsidiaries have filed all Federal, state and other
material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP, except (i) as disclosed on
Schedule 5.10 or (ii) which, collectively, could not exceed the Threshold
Amount.  Except as disclosed on Schedule 5.10, there is no actual or proposed
tax assessment against the Company or any Subsidiary that would, if made or
paid, have a Material Adverse Effect.  Neither any Loan Party nor any Subsidiary
thereof is party to any tax sharing agreement.

5.11.

ERISA Compliance.

(a)

Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws.  Each Pension
Plan that is intended to be a qualified plan under Section 401(a) of the Code
has received a favorable determination letter from the Internal Revenue Service
to the effect that the form of such Plan is qualified under Section 401(a) of
the Code and the trust related thereto has been determined by the Internal
Revenue Service to be exempt from federal income tax under Section 501(a) of the
Code, or an application for such a letter is currently being processed by the
Internal Revenue Service.  To the knowledge of the Company, nothing has occurred
that would prevent or cause the loss of such tax-qualified status.  

(b)

There are no pending or, to the knowledge of the Company, threatened claims,
actions or  lawsuits, or action by any Governmental Authority, with respect to
any Plan that would reasonably be expected to have a Material Adverse Effect.
 There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or would
reasonably be expected to result in a Material Adverse Effect.

(c)

(i)  No ERISA Event has occurred, and neither the Company nor any ERISA
Affiliate has knowledge of any fact, event or circumstance that could reasonably
be expected to constitute or result in an ERISA Event with respect to any
Pension Plan which could reasonably be expected to result in liability exceeding
the Threshold Amount; (ii) the Company and each ERISA Affiliate has met in all
material respects all applicable requirements under the Pension Funding Rules in
respect of each Pension Plan, and no waiver of the minimum funding standards
under the Pension Funding Rules has been applied for or obtained; (iii) as of
the most recent

77

 valuation date for any Pension Plan, the funding target attainment percentage
(as defined in Section 430(d)(2) of the Code) is 60% or higher and neither the
Company nor any ERISA Affiliate knows of any facts or circumstances that could
reasonably be expected to cause the funding target attainment percentage for any
such plan to drop below 60% as of the most recent valuation date; (iv) neither
the Company nor any ERISA Affiliate has incurred any liability to the PBGC other
than for the payment of premiums, and there are no premium payments which have
become due that are unpaid; and (v) neither the Company nor any ERISA Affiliate
has engaged in a transaction that could be subject to Section 4069 or Section
4212(c) of ERISA.

5.12.

Subsidiaries.  As of the Closing Date, the Company has no Significant
Subsidiaries other than those specifically disclosed in Schedule 5.12.  

5.13.

Margin Regulations; Investment Company Act.

(a)

No proceeds of any Credit Extension will be used to purchase, acquire or carry
any margin stock (within the meaning of Regulation U issued by the FRB) in
violation of the provisions of the regulations of the FRB.

(b)

No Loan Party is required to be registered as an “investment company” under the
Investment Company Act of 1940.





5.14.

Disclosure.  As of the Closing Date, the reports, financial statements,
certificates and other written information furnished by or on behalf of any Loan
Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered by or on behalf or any Loan Party hereunder or under any other Loan
Document (as modified or supplemented by other information so furnished) (other
than the Projections, estimates and information of a general economic nature)
(taken as a whole, the “Information”) as of the date of this Agreement do not,
taken as a whole, contain any material misstatement of fact or omit to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading; provided
that, with respect to projections, estimates, budgets and other forward-looking
information (taken as a whole, the “Projections), the Borrowers represent and
warrant, as of the Closing Date, only that such information was prepared in good
faith based upon assumptions believed by the Company to be reasonable at the
time of preparation, it being recognized by the Administrative Agent and the
Lenders that (a) such Projections are not to be viewed as facts and that actual
results during the period or periods covered by any such projections may differ
significantly from the projected or forecasted results and that such differences
may be material and that such Projections are not a guarantee of financial
performance and (b) no representation is made with respect to information of a
general economic or general industry nature.  

5.15.

Compliance with Laws.  Each Loan Party and each Significant Subsidiary thereof
is in compliance in all material respects with the requirements of all Laws and
all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in

78

 which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted, (b)
except as disclosed on Schedule 5.15, or (c) the failure to comply therewith,
either individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect.

5.16.

Foreign Assets Control Regulations, Etc.  Neither the Company nor any of its
Subsidiaries is an entity on the "Specially Designated Nationals and Blocked
Persons" list maintained by the Office of Foreign Assets Control of the United
States Treasury Department.

ARTICLE VI.
AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan shall remain
unpaid or unsatisfied or any other Obligation hereunder which is accrued and
payable shall remain unpaid or unsatisfied, or any Letter of Credit shall remain
outstanding or not otherwise provided for in full in a manner provided for
herein or as otherwise reasonably satisfactory to the relevant L/C Issuer, the
Company shall, and shall (except in the case of the covenants set forth in
Sections 6.01, 6.02, and 6.03) cause each Significant Subsidiary to:

6.01.

Financial Statements.  Deliver to the Administrative Agent for further prompt
distribution to the Lenders:

(a)

as soon as available, but in any event no later than 100 days after the end of
each fiscal year of the Company, a consolidated balance sheet of the Company and
its Subsidiaries as at the end of such fiscal year, and the related consolidated
statement of operations and the consolidated statement of cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report of KPMG, LLP or other registered
public accounting firm of nationally recognized standing selected by the
Company, which report shall be prepared in accordance with the standards of the
Public Company Accounting Oversight Board (United States) and shall not be
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit; and

(b)

as soon as available, but in any event not later than 60 days after the end of
each of the first three fiscal quarters of each fiscal year of the Company, a
consolidated balance sheet of the Company and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of operations and
cash flows for such fiscal quarter and for the portion of the Company’s fiscal
year then ended, setting forth in each case in comparative form the figures for
the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail,
certified by the chief executive officer, chief financial officer, treasurer or
controller of the Company as fairly presenting in all material respects the
financial condition, results of operations and cash flows of the Company

79

and its Subsidiaries in accordance with GAAP, subject only to normal year-end
audit adjustments and the absence of footnotes.

As to any information contained in materials furnished pursuant to Section 6.02,
the Company shall not be separately required to furnish such information under
clause (a) or (b) above, but the foregoing shall not be in derogation of the
obligation of the Company to furnish the information and materials described in
clauses (a) and (b) above at the times specified therein.

6.02.

Certificates; Other Information.  Deliver to the Administrative Agent for
further prompt distribution to the Lenders:

(a)

concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer, treasurer or controller of the
Company;

(b)

promptly after the same are available, copies of each report or financial
statement sent to the stockholders of the Company generally, and copies of all
regular and periodic reports which the Company may file with the SEC under
Section 13 or 15(d) of the Securities Exchange Act of 1934, and not otherwise
required to be delivered to the Administrative Agent pursuant hereto; and

(c)

promptly, such additional information regarding the business, financial or
corporate affairs of the Company or any Subsidiary, or compliance with the terms
of the Loan Documents, as the Administrative Agent or any Lender through the
Administrative Agent may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(b) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Company posts such
documents, or provides a link thereto on the Company’s website on the Internet
at the website address listed on Schedule 10.02; or (ii) on which such documents
are posted on the Company’s behalf on an Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that the Company shall deliver paper copies of such documents
to the Administrative Agent or any Lender that requests the Company to deliver
such paper copies until a written request to cease delivering paper copies is
given by the Administrative Agent or such Lender.  In every instance the Company
shall be required to provide, whether electronically or otherwise, executed
copies of the Compliance Certificates required by Section 6.02(a) to the
Administrative Agent.  Except for such Compliance Certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Company with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

80

Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Lead Arrangers will make available to the Lenders and the L/C Issuer materials
and/or information provided by or on behalf of such Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to any Borrower or its
securities) (each, a “Public Lender”).  The Administrative Agent hereby agrees
that when it posts such Borrower Materials on the Platform, it will post such
Borrower Materials in the form such Borrower provided such Borrower Materials to
the Administrative Agent.  Each Borrower hereby agrees that (w) all Borrower
Materials that are to be made available to Public Lenders must be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrowers shall be deemed to have authorized
the Administrative Agent, the Lead Arrangers, the L/C Issuer and the Lenders to
treat such Borrower Materials as not containing any material non-public
information with respect to the Borrowers or their respective securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 10.07); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Investor;” and (z) the Administrative Agent and the Lead
Arrangers shall treat any Borrower Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not designated
“Public Investor.”  Notwithstanding the foregoing or anything to the contrary
herein or in any other Loan Document, no Loan Party is under any obligation to
mark any Borrower Materials as “PUBLIC.”

6.03.

Notices.  Promptly upon any Responsible Officer obtaining knowledge thereof,
notify the Administrative Agent:

(a)

of the occurrence of any Default;

(b)

(i) of any violation of any Environmental Law that the Company or any of its
Subsidiaries reports in writing or is reportable by such Person in writing (or
for which any written report supplemental to any oral report is made) to any
Governmental Authority that would reasonably be expected to have a Material
Adverse Effect and (ii) upon becoming aware thereof, of any inquiry, proceeding,
investigation, or other action, including a notice from any agency of potential
environmental liability, of any Governmental Authority that would reasonably be
expected to have a Material Adverse Effect;

(c)

of any litigation or proceedings pending or threatened in writing affecting the
Company or any of its Subsidiaries involving an uninsured claim against the
Company or any of its Subsidiaries that would reasonably be expected to have a
Material Adverse Effect;

81




(d)

of the occurrence of any ERISA Event that would reasonably be expected to result
in liability exceeding the Threshold Amount;

(e)

of any material change in accounting policies or financial reporting practices
by the Company not required by GAAP or applicable law; and

(f)

of any announcement by Fitch, Moody’s or S&P of any change in a Debt Rating.

Each notice pursuant to this Section 6.03 (other than Section 6.03(f) shall be
accompanied by a statement of a Responsible Officer of the Company setting forth
details of the occurrence referred to therein and stating what action the
Company has taken and proposes to take with respect thereto.  The Administrative
Agent will promptly notify the Lenders of any notices it receives pursuant to
this Section 6.03.

6.04.

Payment of Obligations.  Pay and discharge or otherwise satisfy prior to the
time when any penalty or fine shall be incurred with respect thereto (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets and (b) all other lawful claims which, if unpaid, would by
law become a Lien upon its property (other than any Lien permitted under Section
7.01), except, in the case of clauses (a) and (b) to the extent failure to pay
or discharge the same would not reasonably be expected to have a Material
Adverse Effect or unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves, if any,
required by GAAP are being maintained by the Company or such Significant
Subsidiary.

6.05.

Preservation of Existence, Etc.  Preserve, renew and maintain in full force and
effect its legal existence and good standing under the Laws of the jurisdiction
of its organization except in a transaction permitted by Section 7.03; provided
that the legal existence or good standing of any Significant Subsidiary other
than the Designated Borrower may be terminated or permitted to lapse if the
Company determines in good faith that such termination or lapse is in the best
interests of the Company and is not materially disadvantageous to the Lenders.

6.06.

Maintenance of Properties.  Except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect, (a) maintain, preserve
and protect all of its material properties and equipment necessary in the
operation of its business in good working order and condition, ordinary wear and
tear excepted and (b) make all necessary repairs thereto and renewals and
replacements thereof in accordance with sound industry practice.





6.07

Maintenance of Insurance.  Maintain with financially sound and reputable
insurance companies, insurance with respect to its properties and business
against loss or damage of the kinds customarily insured against by similarly
situated Persons engaged in the same or similar business, of such types and in
such amounts (after giving effect to any self-insurance) as are customarily
carried under similar circumstances by such other Persons, provided that the
Company and any of its Significant Subsidiaries may maintain a program of self
insurance in accordance with sound business practices.

82

6.08.

Compliance with Laws.  Comply in all material respects with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its business or property, except in such instances in which (a) such requirement
of Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted, (b) except as disclosed on
Schedule 6.08, or (c) the failure to comply therewith would not reasonably be
expected to have a Material Adverse Effect.

6.09.

Books and Records.  Maintain proper books of record and account, in which full,
true and correct entries in conformity with GAAP and, in the case of a Foreign
Subsidiary, applicable statutory reporting requirements, consistently applied
shall be made of all financial transactions and matters involving the assets and
business of the Company or such Significant Subsidiary, as the case may be, as
and to the extent required thereby.

6.10.

Inspection Rights.  Permit representatives and independent contractors of the
Administrative Agent and each Lender at the expense of that Lender to visit and
inspect any of its properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its directors, officers, and independent
public accountants, all at such reasonable times during normal business hours,
upon reasonable advance notice to the Company; provided, however, that unless an
Event of Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may only exercise its
inspection rights hereunder twice per fiscal year; provided further, that
representatives of the Company may be present during such inspections and
discussions at all times prior to the occurrence of a Default or Event of
Default.  

6.11.

Use of Proceeds.  Use the proceeds of the Credit Extensions for (i) general
corporate purposes, including, without limitation, financing working capital,
commercial paper backup, capital expenditures and other lawful purposes and (ii)
to refinance the Borrowers’ indebtedness under the Existing Credit Agreement.

6.12.

Additional Subsidiary Guarantors.  Notify the Administrative Agent at the time
that a Domestic Subsidiary (other than a Domestic Subsidiary that is a direct or
indirect Subsidiary of a Foreign Subsidiary) is created or acquired after the
date of this Agreement and meets the conditions set forth in the definition of
“Significant Subsidiary”, and promptly thereafter (and in any event within 60
days after such creation or acquisition), cause such Person to (i) become a
Subsidiary Guarantor by executing and delivering to the Administrative Agent a
counterpart of the Subsidiary Guaranty or such other document as shall be
reasonably satisfactory to the Administrative Agent for such purpose, and (ii)
deliver to the Administrative Agent documents of the types referred to in
clauses (iii) and (iv) of Section 4.01(a), all in form, content and scope
reasonably satisfactory to the Administrative Agent.







83





ARTICLE VII.
NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan shall remain
unpaid or unsatisfied or any other Obligation hereunder which is accrued and
payable shall remain unpaid or unsatisfied, or any Letter of Credit shall remain
outstanding or not otherwise provided for in full in a manner provided for
herein or as otherwise reasonably satisfactory to the relevant L/C Issuer:

7.01.

Liens.  The Company shall not, nor shall it permit any Subsidiary (other than
any Foreign Subsidiary) to, create, incur, assume or suffer to exist any Lien
upon any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following:

(a)

Liens pursuant to any Loan Document;

(b)

Liens existing on the date hereof and any extension, renewal or replacement (or
successive extensions, renewals or replacements), in whole or in part, thereof;
provided, however, that (i) such extension, renewal or replacement shall be
limited to all or part of the property which secured the Lien so extended,
renewed or replaced (plus improvements on such property), (ii) the amount
secured or benefited thereby is not increased except to the extent the increased
amount of Indebtedness would be permitted under Section 7.02, (iii) the direct
or indirect obligor with respect thereto is not changed, and (iv) any renewal or
extension of the obligations secured or benefited thereby is permitted by
Section 7.02(d);

(c)

Liens for taxes, assessments or governmental charges not overdue for a period of
more than 60 days or, if more than 60 days overdue, (i) which are being
contested in good faith by appropriate proceedings (provided that adequate
reserves with respect thereto are maintained on the books of the Company or its
Subsidiaries, as the case may be, in conformity with GAAP), (ii) which secure
payments disclosed on Schedule 7.01(c), or (iii) with respect to which failure
to make payment would not reasonably be expected to have a Material Adverse
Effect;

(d)

carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s, supplier’s or
other like Liens arising in the ordinary course of business securing amounts
which are not overdue for a period of more than 60 days or, if more than 60 days
overdue (i) such Lien is being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person or (ii) the failure to pay such
amounts would not reasonably be expected to have a Material Adverse Effect;

(e)

(i) Liens incurred in connection with workers' compensation, unemployment
insurance and other social security legislation, (ii) Liens incurred in the
ordinary course of business securing insurance premiums or reimbursement
obligations under insurance policies or (iii) obligations in respect of letters
of credit or bank guarantees that have been posted to support the payment of the
items set forth in clauses (i) and (ii) of this Section 7.01(e);

84

(f)

deposits or pledges to secure the performance of bids, tenders, trade contracts
and leases (other than for borrowed money), statutory obligations, surety and
appeal bonds, indemnity bonds, performance bonds and other obligations of a like
nature incurred in the ordinary course of business;








(g)

easements, rights-of-way, zoning restrictions, restrictions on the use of real
property and defects and irregularities in the title thereto, landlord’s or
lessor’s liens under leases to which the Company or a Subsidiary of the Company
is a party, and other similar encumbrances and minor liens, none of which in the
opinion of the Company interferes materially with the use of the property
affected in the ordinary conduct of the business of the Company and its
Subsidiaries and which defects do not individually or in the aggregate have a
Material Adverse Effect;

(h)

Liens securing judgments for the payment of money not constituting an Event of
Default under Section 8.01(h);

(i)

Liens on assets acquired, constructed or improved by the Company or any of its
Subsidiaries, provided, however, that (i) such Liens secure Indebtedness
permitted by Section 7.02(g), and (ii) such Liens shall not apply to any other
property or assets of the Company or any of its Subsidiaries; and

(j)

Liens on the property or assets of a Person which is merged into or becomes a
Subsidiary of the Company after the date hereof and, with respect to Significant
Subsidiaries, securing Indebtedness of such Significant Subsidiary permitted
under Section 7.02(h) provided that (i) such Liens existed at the time of such
merger or at the time such Person became such a Subsidiary and were not created
in anticipation thereof, (ii) any such Lien does not extend to cover any other
property or assets of the Company or any Subsidiary and (iii) such Liens do not
secure obligations exceeding $75,000,000 in aggregate amount at any time
outstanding;

(k)

Liens existing on assets or properties at the time of the acquisition thereof by
the Company or any Subsidiary of the Company which were not created in
anticipation of the acquisition thereof by the Company or such Subsidiary, and
which (i) do not extend to or cover any assets or property of the Company or
such Subsidiary other than the assets or property being acquired or (ii) secure
any Indebtedness not permitted under Section 7.02;

(l)

any extension, renewal or replacement (or successive extensions, renewals or
replacements), in whole or in part, of any Lien referred to in the foregoing
clauses (i), (j) and (k); provided, however, that such extension, renewal or
replacement shall be limited to all or part of the property which secured the
Lien so extended, renewed or replaced (plus improvements on such property);

(m)

rights of setoff and similar arrangements in favor of depository and securities
intermediaries to secure customary fees and similar amounts related to bank
accounts or securities accounts;

85

(n)

any encumbrance or restriction (including, without limitation, put and call
agreements and transfer restrictions, but not pledges) with respect to the
Capital Stock of any joint venture or similar arrangement created pursuant to
the joint venture or similar agreements with respect to such joint venture or
similar arrangement;

(o)

[intentionally deleted]  

(p)

other rights and interests with respect to the shares of Capital Stock of
Infogrames to secure the Company's obligations under a collar or other hedging
agreement between the Company and a third party to hedge against fluctuations in
the price of such shares;

(q)

Liens on assets of any Foreign Subsidiary securing Indebtedness of any Foreign
Subsidiary permitted by Section 7.02 (j);

(r)

Liens created pursuant to and in accordance with any Permitted Receivables
Securitization Facility and Liens created in connection with Recourse
Obligations for credit enhancement or liquidity purposes, pursuant to any
agreement pursuant to which the Company and certain of its Subsidiaries agree to
sell, assign, pledge and transfer to a credit insurance provider or other
similar entities certain Recourse Obligations; and

(s)

other Liens on assets which secure obligations not exceeding $50,000,000 in
aggregate amount at any time outstanding.

7.02.

Indebtedness.  The Borrowers shall not, nor shall the Company permit any
Significant Subsidiary to, create, incur, assume or suffer to exist any
Indebtedness, except:

(a)

Indebtedness under the Loan Documents;

(b)

Non-Priority Indebtedness of the Company;

(c)

Non-Priority Indebtedness of Significant Subsidiaries of the Company not
exceeding 25% of Consolidated Net Worth at any time;

(d)

Indebtedness outstanding on the date hereof and listed on Schedule 7.02 and any
refinancings, refundings, renewals or extensions thereof; provided that the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder; provided further that the direct or
contingent obligor with respect to such Indebtedness is not changed.

(e)

Indebtedness of the Company or any Significant Subsidiary to the Company or any
Subsidiary;

86

(f)

guarantees of the Company or any Significant Subsidiary in respect of
Indebtedness or other obligations otherwise permitted hereunder of the Company
or of any other Subsidiary;

(g)

Indebtedness incurred to finance the acquisition, construction or improvement of
any fixed or capital assets, including under Capitalized Leases and Synthetic
Leases, and any Indebtedness assumed in connection with the acquisition of any
assets or secured by a Lien on such assets prior to the acquisition thereof, and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof, provided that the aggregate
outstanding principal amount of Indebtedness permitted by this clause (g) shall
not at any one time exceed $50,000,000 (but, if recourse to such Person is
limited to such property, then the amount of such Indebtedness of such Person
shall be deemed to be limited to the lesser of (i) the outstanding amount of
such secured Indebtedness, and (ii) the fair market value of the property
subject to such Lien);

(h)

Indebtedness of any Person that becomes a Significant Subsidiary or that is
merged with or into the Company or a Significant Subsidiary after the date
hereof or related to assets or properties described in Section 7.01(k), provided
that such Indebtedness exists (i) at the time such Person becomes a Significant
Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Significant Subsidiary, or (ii) at the time the property or
asset is acquired, as applicable, and is not created in contemplation of or in
connection with such Person becoming a Significant Subsidiary;

(i)

Indebtedness in connection with any Permitted Receivables Securitization
Facility and Indebtedness created in connection with Recourse Obligations for
credit enhancement or liquidity purposes, pursuant to any agreement pursuant to
which the Company and certain of its Subsidiaries agree to sell, assign, pledge
and transfer to a credit insurance provider or other similar entities certain
Recourse Obligations; and

(j)

Indebtedness of Foreign Subsidiaries other than the Designated Borrower; and

(k)

other Indebtedness of the Company or its Significant Subsidiaries in an
aggregate principal amount not to exceed $50,000,000 at any time outstanding.

7.03.

Fundamental Changes.  The Borrowers shall not, nor shall the Company  permit any
Significant Subsidiary to, merge, dissolve, liquidate, consolidate with or into
another Person, agree to or effect any acquisition of at least a majority of the
Capital Stock or all or substantially all of the assets of any Person or any
division or line of business of any Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that:

(a)

so long as no Default exists or would result therefrom, the Company may merge or
consolidate with any other Person provided that the Company shall be the
continuing or surviving Person;

87

(b)

any Significant Subsidiary may merge with (i) the Company, provided that the
Company shall be the continuing or surviving Person, (ii) any one or more other
Subsidiaries, provided that when any Subsidiary Guarantor is merging with
another Subsidiary, a Subsidiary Guarantor shall be the continuing or surviving
Person, or (iii) any other Person provided that such Significant Subsidiary
shall be the continuing or surviving Person;

(c)

any Significant Subsidiary may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to the Company or to another
Subsidiary; provided that if the transferor in such a transaction is a
Subsidiary Guarantor, then the transferee must either (i) be or simultaneously
with such transaction become (by executing and delivering to the Administrative
Agent a joinder agreement, in form and substance reasonably satisfactory to the
Administrative Agent, to the Guaranty) a Subsidiary Guarantor or (ii) be the
Company;





 

(d)

so long as no Default exists or would result therefrom, the Company or a
Significant Subsidiary may acquire the stock or other securities of, or the
majority of assets of, any Person, provided that, if the consideration for such
acquisition exceeds $100,000,000, not less than five (5) Business Days prior to
the consummation of such proposed acquisition, the Company shall have delivered
to the Administrative Agent a certificate demonstrating compliance on a Pro
Forma Basis with the financial covenants set forth in Section 7.05 hereof; and

(e)

the Company or any Significant Subsidiary may acquire Capital Stock of any
Subsidiary of the Company existing on the Effective Date from any then existing
minority holder thereof.

7.04.

Transactions with Affiliates.  The Company will not, and will not permit any of
its Significant Subsidiaries to, engage in any material transaction with any
Affiliate that is not the Company or a Subsidiary (other than in connection with
services as employees, officers and directors), including any material contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any such Affiliate, on terms materially more
favorable to such Person than would have been obtainable on an arm’s-length
basis in the ordinary course of business, excluding (a) any transaction with an
Affiliate controlled by the Company entered into in the ordinary course of
business, (b) any transaction relating to the issuance of any class of Capital
Stock of the Company, and (c) any transaction entered into in connection with a
Permitted Receivables Securitization Facility.

7.05.

Financial Covenants.

(a)

Consolidated Interest Coverage Ratio.  The Company shall not permit the
Consolidated Interest Coverage Ratio as of the end of any fiscal quarter of the
Company to be less than 3.50:1.00.

88

(b)

Total Funded Debt to Consolidated EBITDA.  The Company shall not permit the
ratio of (i) Consolidated Total Funded Debt at the end of any fiscal quarter set
forth in the table set forth below to (ii) Consolidated EBITDA for the
Measurement Period then ended to exceed the ratio set forth opposite such fiscal
quarter in  the table below; provided that such ratio shall be calculated on a
Pro Forma Basis for any Measurement Period including the fiscal quarter in which
an acquisition or disposition occurs for which, in the case of an acquisition,
the purchase price exceeds $100,000,000 or, in the case of a disposition, the
fair market value of assets or business disposed exceeds $50,000,000:

Fiscal Quarter

Ratio

  

First, Second and Fourth fiscal quarters of any Fiscal Year

3.00:1.00

Third fiscal quarter of any Fiscal Year

3.50:1.00

  




ARTICLE VIII.








EVENTS OF DEFAULT AND REMEDIES




8.01.

Events of Default.  Any of the following shall constitute an Event of Default:




(a)

Non-Payment.  Any Borrower or any other Loan Party fails to pay (i) when and as
required to be paid herein, any amount of principal of any Loan or  any L/C
Obligation, or (ii) within five days after the same becomes due, any interest on
any Loan or on any L/C Obligation, or any fee due hereunder, or (iii) within 30
days after the date for payment specified on the invoice therefor, any other
amount payable hereunder or under any other Loan Document; or

(b)

Specific Covenants.  The Company fails to perform or observe any term, covenant
or agreement contained in any of Section 6.05 or ARTICLE VII; or

(c)

Other Defaults.  (i) Any Loan Party fails to perform or observe any other
covenant or agreement in Sections 6.01 or 6.02 on its part to be performed or
observed, and such failure continues for 15 days, or (ii) any Loan Party fails
to perform or observe any other covenant or agreement (not specified in
subsection (a) or (b) or clause (i) above) contained in any Loan Document on its
part to be performed or observed and such failure continues for 30 days after
receipt of notice from the Administrative Agent or any Lender of such Default;
or

(d)

Representations and Warranties.  Any representation or warranty made or deemed
made by the Company or any other Loan Party herein, or in any other Loan
Document, or in any certificate or document required to be furnished pursuant to
any Loan Document shall be

89

materially incorrect when made or deemed made; or

(e)

Cross-Default.  The Company or any Subsidiary (A) fails to make any payment when
due, after giving effect to any applicable grace period (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Indebtedness for borrowed money or credit received or in respect of any
Capitalized Leases or in respect of any guaranties by the Company or any
Subsidiary of any such Indebtedness of another Person (other than Indebtedness
hereunder) having an aggregate principal amount of more than the Threshold
Amount, or (B) defaults (after giving effect to any applicable grace period, and
unless waived) with respect to any other agreement relating to any such
Indebtedness having an aggregate principal amount of more than the Threshold
Amount, the effect of which default is to cause, or to permit the holder or
holders of such Indebtedness (or a trustee or agent on behalf of such holder or
holders) to cause, with the giving of notice if required, such Indebtedness to
become due prior to its stated maturity; or

(f)

Insolvency Proceedings, Etc.  Any Loan Party or any of its Significant
Subsidiaries institutes or consents to the institution of any proceeding under
any applicable Debtor Relief Law, or makes an assignment for the benefit of
creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or consents to the entry
of an order for relief in an involuntary case under applicable Debtor Relief
Laws; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar custodian is appointed without the application or
consent of such Person and the appointment continues undischarged or





 unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding which order is not stayed; or

(g)

Inability to Pay Debts; Attachment.  The Company or any Significant Subsidiary
admits in writing its inability, or fails generally to pay its debts as they
become due; or

(h)

Judgments.  There is entered against the Company or any Significant Subsidiary
(i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments or orders) exceeding the Threshold
Amount (to the extent not covered by insurance as to which the insurer does not
dispute coverage) and there is a period of 60 consecutive days during which such
judgment(s) remain undischarged, unvacated, unbonded or unstayed; or

(i)

ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in liability of the Company under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Company or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period and any

90

extension of time for payment in connection with a dispute under Title IV of
ERISA, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan with respect to which it has
withdrawal liability in an aggregate amount in excess of the Threshold Amount;
or

(j)

Invalidity of Loan Documents.  Any material provision of any Loan Document, at
any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Credit Extensions and all other Obligations, ceases to be in full force and
effect; or any Loan Party contests in writing the validity or enforceability of
any Loan Document; or any Loan Party denies in writing that it has any or
further liability or obligation under any Loan Document, or revokes, terminates
or rescinds in writing any Loan Document, except in each case to the extent in
accordance with the terms of such Loan Document; or

(k)

Change of Control.  There occurs any Change of Control.

8.02.

Remedies Upon Event of Default.  If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a)

declare the commitment of each Lender to make Loans and any obligation of the
L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b)

declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;





 

(c)

require that the Company Cash Collateralize the L/C Obligations (in an amount
equal to the then Outstanding Amount thereof); and

(d)

exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Company to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, in each case without further act of the
Administrative Agent or any Lender.

91

8.03.

Application of Funds.  After the exercise of remedies provided for in Section
8.02 (or after the Loans have automatically become immediately due and payable
and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.18(c) and (d) and 2.19(a)(ii), be applied by the Administrative Agent
in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent payable under Section
10.04(a) and amounts payable under Article III) payable to the Administrative
Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including  fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
payable under Section 10.04(a) and amounts payable under Article III), ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings,
ratably among the Lenders and the L/C Issuer in proportion to the respective
amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuer in proportion to the respective amounts described in this clause Fourth
held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrowers pursuant to Sections 2.04 and 2.18; and





Last, the balance, if any, after all of the Obligations then due and owing have
been indefeasibly paid in full, to the Borrowers or as otherwise required by
Law.

Subject to Sections 2.04(c) and 2.18(c) and (d), amounts used to Cash
Collateralize the aggregate undrawn amount of Letters of Credit pursuant to
clause Fifth above shall be applied to satisfy drawings under such Letters of
Credit as they occur.  If any amount remains on deposit as Cash Collateral after
all Letters of Credit have either been fully drawn or expired, such remaining
amount shall be applied to the other Obligations, if any, in the order set forth
above.




92

ARTICLE IX.
AGENT

9.01.

Appointment and Authority.  Each of the Lenders and the L/C Issuer hereby
irrevocably appoints Bank of America to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  Except with respect to Sections 9.06 and 9.07, the provisions of this
Article are solely for the benefit of the Administrative Agent, the Lenders and
the L/C Issuer, and neither any Borrower nor any other Loan Party shall have
rights as a third party beneficiary of any of such provisions.  It is understood
and agreed that the use of the term “agent” herein or in any other Loan
Documents (or any other similar term) with reference to the Administrative Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

9.02.

Rights as a Lender.  The Person serving as the Administrative Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Administrative Agent
and the term “Lender” or “Lenders” shall, unless otherwise expressly indicated
or unless the context otherwise requires, include the Person serving as the
Administrative Agent hereunder in its individual capacity.  Such Person and its
Affiliates may accept deposits from, lend money to, own securities of, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with the Borrowers or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

9.03.

Exculpatory Provisions.  The Administrative Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature.  Without
limiting the generality of the foregoing, the Administrative Agent:

(a)

shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b)

shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the

93

 automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and

(c)

shall not, except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to any of the Borrowers or any of their respective
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment.  The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by a
Borrower, a Lender or the L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04.

Reliance by Administrative Agent.  The Administrative Agent shall be entitled to
rely upon, and, absent bad faith, gross negligence or willful misconduct, shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
reasonably believed by it to be genuine and correct and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and
reasonably believed by it to have been made by the proper Person, and, absent
bad faith, gross negligence or willful misconduct, shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of

94

Credit.  The Administrative Agent may consult with legal counsel (who may be
counsel for the Company), independent accountants and other experts selected by
it with reasonable care, and, absent bad faith, gross negligence and willful
misconduct, shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

9.05.

Delegation of Duties.  The Administrative Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

9.06.

Resignation of Administrative Agent.  

(a)

The Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuer and the Borrowers.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, with the consent of the
Borrowers unless an Event of Default is continuing (such consent not to be
unreasonably withheld or delayed), to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States.  If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the L/C Issuer, with the consent of
the Borrowers unless an Event of Default is continuing (such consent not to be
unreasonably withheld or delayed), appoint a successor Administrative Agent
meeting the qualifications set forth above.  Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.

(b)

If the Person serving as Administrative Agent is a Defaulting Lender pursuant to
clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable law, by notice in writing to the Borrowers and such
Person remove such Person as Administrative Agent and, with the consent of the
Borrowers unless an Event of Default is continuing (such consent not to be
unreasonably withheld or delayed), appoint a successor. If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

95





(c)

With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender and the L/C Issuer directly,
until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 3.01(g) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section).  The fees
payable by the Borrowers to a successor Administrative Agent shall be the same
as those payable to its predecessor unless otherwise agreed between the
Borrowers and such successor.  After the retiring or removed Administrative
Agent’s resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 10.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.  Notwithstanding the foregoing, the retiring or
removed Administrative Agent shall continue  to hold any Cash Collateral held by
it on behalf of the Lenders or the L/C Issuer under any of the Loan Documents
until such time as a successor Administrative Agent is appointed.

9.07.

Non-Reliance on Administrative Agent and Other Lenders.  Each Lender and the L/C
Issuer acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own appraisal of and investigation into the business, operations, property,
financial and other conditions and creditworthiness of the Loan Parties and its
own credit analysis and decision to enter into this Agreement.  Each Lender and
the L/C Issuer also acknowledges and agrees that it will, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document or any related agreement or any document furnished hereunder or
thereunder.

9.08.

No Other Duties, Etc.  Anything herein to the contrary notwithstanding, none of
the Lead Arrangers, Book Managers, Co-Syndication Agents or Co-Documentation
Agents listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative

96

 Agent, a Lender or the L/C Issuer hereunder.





9.09.

Administrative Agent May File Proofs of Claim.  In case of the pendency of any
proceeding under any Debtor Relief Law or any other judicial proceeding relative
to any Loan Party, the Administrative Agent (irrespective of whether the
principal of any Loan or L/C Obligation shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a)

to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.04(i) and (j), 2.10 and 10.04) allowed in such judicial
proceeding; and

(b)

to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel as provided herein, and any other amounts due the Administrative Agent
under Sections 2.10 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

9.10.

Guaranty Matters.  The Lenders and the L/C Issuer irrevocably authorize the
Administrative Agent, at its option and in its discretion, to release any
Subsidiary Guarantor from its obligations under the Subsidiary Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any
Subsidiary Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10.

97

ARTICLE X.
MISCELLANEOUS

10.01.

Amendments, Etc.  No amendment or waiver of any provision of this Agreement or
any other Loan Document, and no consent to any departure by the Borrowers or any
other Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders and the Borrowers or the applicable Loan Party, as the case may
be, and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that
no such amendment, waiver or consent shall:

(a)

extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(b)

postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;

(c)

reduce the principal of, or the rate of interest specified herein on, any Loan
or L/C Borrowing, or any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of any Borrower or any other Person to pay interest or Letter of
Credit Fees at the Default Rate or (ii) to amend any financial covenant
hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or L/C Borrowing
or to reduce any fee payable hereunder;

(d)

change Section 2.14 or Section 8.03 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
directly affected thereby;

(e)

amend Section 1.06 or the definition of “Alternative Currency” in either case to
add additional currencies without the written consent of each Lender directly
affected thereby;

(f)

change any provision of this Section or the definition of “Required Lenders”
without the written consent of each Lender; or

(g)

release the Company from the Company Guaranty or all or substantially all of the
value of the Subsidiary Guaranty without the written consent of each Lender,
except to the extent the release of any Guarantor is permitted pursuant to
Section 9.10 (in which case such release may be made by the Administrative Agent
acting alone);

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement; (ii) no
amendment, waiver or consent shall, unless in

98

 writing and signed by the Swing Line Lender in addition to the Lenders required
above, affect the rights or duties of the Swing Line Lender under this
Agreement; (iii) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document; and (iv) Section 10.06(h) may not be amended, waived or
otherwise modified without the consent of each Granting Lender all or any part
of whose Loans are being funded by an SPC at the time of such amendment, waiver
or other modification.  Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder or under any other Loan





 Document (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment, or modification requiring
the consent of all Lenders or each affected Lender, only if by its terms it
affects any Defaulting Lender disproportionately adversely relative to other
affected Lenders, shall require the consent of the Defaulting Lender.

If any assignee Lender is an Affiliate of the Company, then any such assignee
Lender shall have no right to vote as a Lender hereunder or under any of the
other Loan Documents for purposes of granting consents or waivers or for
purposes of agreeing to amendments or other modifications to any of the Loan
Documents or for purposes of making requests to the Administrative Agent
pursuant to Section 8.01 or 8.02, and the determination of the Required Lenders
shall for all purposes of this Agreement and the other Loan Documents be made
without regard to such assignee Lender's interest in any of the Loans or L/C
Obligations.  If any Lender sells a participating interest in any of the Loans
or L/C Obligations to a participant, and such participant is the Company or an
Affiliate of the Company, then such transferor Lender shall promptly notify the
Administrative Agent of the sale of such participation.  A transferor Lender
shall have no right to vote as a Lender hereunder or under any of the other Loan
Documents for purposes of granting consents or waivers or for purposes of
agreeing to amendments or modifications to any of the Loan Documents or for
purposes of making requests to the Administrative Agent pursuant to Section 8.01
or 8.02 to the extent that such participation is beneficially owned by the
Company or any Affiliate of the Company, and the determination of the Required
Lenders shall for all purposes of this Agreement and the other Loan Documents be
made without regard to the interest of such transferor Lender in the Loans or
L/C Obligations to the extent of such participation.  The provisions of this
paragraph shall not apply to an assignee Lender or participant which is also a
Lender on the Effective Date or to an assignee Lender or participant which has
disclosed to the other Lenders that it is an Affiliate of the Company and which,
following such disclosure, has been excepted from the provisions of this
paragraph in a writing signed by the Required Lenders determined without regard
to the interest of such assignee Lender or transferor Lender, to the extent of
such participation, in Loans or L/C Obligations.




99

10.02.

Notices; Effectiveness; Electronic Communication.

(a)

Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i)

if to a Borrower, the Administrative Agent, the L/C Issuer or the Swing Line
Lender, to the address, facsimile number, electronic mail address or telephone
number specified for such Person on Schedule 10.02; and





(ii)

if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire as
provided to the Administrative Agent and the Company (including, as appropriate,
notices delivered solely to the Person designated by a Lender on its
Administrative Questionnaire then in effect for the delivery of notices that may
contain material non-public information relating to the Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b)

Electronic Communications.  Notices and other communications to the Lenders and
the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent, the Swing Line
Lender, the L/C Issuer and each Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

Unless the Administrative Agent and the Company otherwise agree, (i) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or\

100

 communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii), if such notice, email or other
communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient.

(c)

The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of any Borrower’s, any
Loan Party’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet.

(d)

Change of Address, Etc.  Each of the Borrowers, the Administrative Agent, the
L/C Issuer and the Swing Line Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto.  Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Borrowers, the Administrative Agent, the L/C Issuer and the Swing Line Lender.
 In addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.  Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrowers or its securities for
purposes of United States Federal or state securities laws.

(e)

Reliance by Administrative Agent, L/C Issuer and Lenders.  The Administrative

101

 Agent, the L/C Issuer and the Lenders, if acting in good faith and without
gross negligence or willful misconduct, shall be entitled to rely and act upon
any notices (including telephonic or electronic Committed Loan Notices, Letter
of Credit Applications and Swing Line Loan Notices) purportedly given by or on
behalf of any Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Borrowers shall indemnify
the Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of any
Borrower in the absence of bad faith, gross negligence or willful misconduct.  

10.03.

No Waiver; Cumulative Remedies.  No failure by any Lender or the Administrative
Agent to exercise, and no delay by any such Person in exercising, any right,
remedy, power or privilege hereunder or under any other Loan Document shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
 The rights, remedies, powers and privileges herein provided, and provided under
each other Loan Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against





 the Loan Parties or any of them shall be vested exclusively in, and all actions
and proceedings at law in connection with such enforcement shall be instituted
and maintained exclusively by, the Administrative Agent in accordance with
Section 8.02 for the benefit of all the Lenders and the L/C Issuer; provided,
however, that the foregoing shall not prohibit (a) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (b) the L/C Issuer or the Swing Line Lender from exercising the
rights and remedies that inure to its benefit (solely in its capacity as L/C
Issuer or Swing Line Lender, as the case may be) hereunder and under the other
Loan Documents, (c) any Lender from exercising setoff rights in accordance with
Section 10.08 (subject to the terms of Section 2.14), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then (i)
the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.14, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.







102

10.04.

Expenses; Indemnity; Damage Waiver.

 (a)

Costs and Expenses.  Other than with respect to Taxes, which shall (except to
the extent they arise from a non-Tax claim hereunder) be governed solely by
Section 3.01, the Company shall pay or reimburse (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent (including the
reasonable fees, charges and disbursements of a single domestic firm and, if
reasonably requested by the Administrative Agent and approved by the Company, a
single foreign firm, of counsel for the Administrative Agent), in connection
with the syndication of the credit facilities provided for herein, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), and (ii)  all
out-of-pocket expenses incurred by the Administrative Agent, the Lenders or the
L/C Issuer (including the reasonable fees, charges and disbursements of a single
domestic firm and, if reasonably requested by the Administrative Agent, a single
foreign firm, of counsel for the Administrative Agent and the Lenders, unless a
conflict exists, in which case, reasonable fees and expenses of reasonably
necessary additional counsel for the affected Lender(s) shall be covered), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

(b)

Indemnification by the Company.  Other than with respect to Taxes, which shall
be governed solely by Section 3.01, the Company shall indemnify the
Administrative Agent (and any sub-agent thereof), and each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable fees, charges and disbursements of (A) a single domestic firm
and, if reasonably requested by the relevant Indemnitees and approved by the
Company (which approval shall not be unreasonably withheld), a single foreign
firm, of counsel for the Indemnitees, unless a conflict exists, in which case,
reasonable fees and expenses of reasonably necessary additional counsel for the
affected Indemnitee(s) shall be covered), incurred by any Indemnitee or asserted
against any Indemnitee by any Person (including any Borrower or any other Loan
Party) other than such Indemnitee and its Related Parties arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by the L/C
Issuer to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not

103

 strictly comply with the terms of such Letter of Credit), (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by any Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to any Borrower or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Company or any other Loan
Party, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment (or settlement tantamount thereto) to have resulted from the gross
negligence or willful misconduct of such Indemnitee, (y) result from a claim
brought by the Company or any other Loan Party against an Indemnitee for breach
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
the Company or such other Loan Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction (or settlement tantamount thereto) or (z) arise from claims of any
Lenders solely against one or more Lenders that have not resulted from any
misrepresentation, default or breach of any of the Loan Documents by the Loan
Parties.  For purposes hereof, a “Related Person” of an indemnified person means
(i) if the indemnified person is the Administrative Agent or any of its Related
Parties, any of the Administrative Agent and its Related Parties, (ii) if the
indemnified person is a Lender or any of its Related Parties, any of such Lender
and its Related Parties.  

(c)

Reimbursement by Lenders.  To the extent that the Company for any reason fails
to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
the L/C Issuer, the Swing Line Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), the L/C Issuer, the Swing Line Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender), such payment to be made severally among them based each
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the L/C Issuer or the Swing Line
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), L/C
Issuer or the Swing Line Lender in connection with such capacity.  The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.13(d).

(d)

Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable law, no party hereto shall assert, and each party hereto hereby
waives, and acknowledges that no other Person shall have, any claim against any
other party, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or

104

 actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof.  No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through Intralinks, electronic or other
similar information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee or any of its Related Persons as
determined by a final and nonappealable judgment of a court of competent
jurisdiction (or settlement tantamount thereto).

(e)

Payments.  All amounts due under this Section shall be payable not later than 30
days after submission of an invoice therefor.

(f)

Survival.  The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Administrative Agent, the
L/C Issuer and the Swing Line Lender, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

10.05.

Payments Set Aside.  To the extent that any payment by or on behalf of any
Borrower is made to the Administrative Agent, the L/C Issuer or any Lender, or
the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law, then (a) to the extent of such recovery,
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such setoff had not occurred, and (b) each Lender and the L/C Issuer
severally agrees to pay to the Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the applicable Overnight
Rate from time to time in effect, in the applicable currency of such recovery or
payment.  The obligations of the Lenders and the L/C Issuer under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.

10.06.

Successors and Assigns.

(a)

Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither any Borrower nor
any other Loan Party may assign

105

 or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of subsection (b) of
this Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section,
or (iv) to an SPC in accordance with the provisions of subsection (h) of this
Section (and any other attempted assignment or transfer by any party hereto
shall be null and void).  Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b)

Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

(i)

Minimum Amounts.

(A)

in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B)

in any case not described in subsection (b)(i)(A) of this Section, the aggregate
amount of the Commitment (which for this purpose includes Loans outstanding
thereunder) or, if the Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than $10,000,000 unless each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, the Company otherwise
consents (each such consent not to be unreasonably withheld or delayed);
provided, however, that concurrent assignments to members of an Assignee Group
and concurrent assignments from members of an Assignee Group to a single
assignee (or to an assignee and members of its Assignee Group) will be treated
as a single assignment for purposes of determining whether such minimum amount
has been met.

106

(ii)

Proportionate Amounts.  Each partial assignment shall be made as an assignment
of a proportionate part of all the assigning Lender’s rights and obligations
under this Agreement with respect to the Loans or the Commitment assigned,
except that this clause (ii) shall not apply to the Swing Line Lender’s rights
and obligations in respect of Swing Line Loans;

(iii)

Required Consents.  No consent shall be required for any assignment except to
the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A)

the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Company shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five (5) Business Days
after having received written notice thereof;

(B)

the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender;

(C)

the consent of the L/C Issuer (such consent not to be unreasonably withheld or
delayed) shall be required for any assignment that increases the obligation of
the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and

(D)

the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment.

(iv)

Assignment and Assumption.  The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount, if any, required as set forth in
Schedule 10.06; provided, however, that the Administrative Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire (and the Administrative
Agent shall promptly deliver a copy thereof to the Company).

(v)

No Assignment to Certain Persons.  No such assignment shall be made (A) to any
Borrower or any of the Borrowers’ Subsidiaries, or (B) to any Defaulting Lender
or any of its Subsidiaries, or any Person who, upon becoming a Lender hereunder,
would constitute any of the foregoing Persons described in this clause (B), or
(C) to a natural person.

107





(vi)

Notes.  The assigning Lender shall deliver all Notes evidencing the assigned
interests to the Company or the Administrative Agent (and the Administrative
Agent shall deliver such Notes to the Company).

(vii)

Qualifying Banks.  In relation to any Borrower that is organized under the law
of Switzerland, the Administrative Agent and the Lenders shall ensure that
assignments or transfers may not be effected if after giving effect to such
assignments or transfers there would be more than 20 Lenders (including
participants and subparticipants) that are not Qualifying Banks in relation to
any such Borrower.

(viii)

No Assignment Resulting in Additional Indemnified Taxes.  No such assignment
shall be made to any Person that would result in the imposition of Indemnified
Taxes in excess of the Indemnified Taxes that would be imposed in the absence of
such assignment.  

(ix)

Certain Additional Payments.  In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Percentage.
 Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

(x)

Costs and Fees.  Any Affiliate or Approved Fund that is assigned any portion of
any Commitment or Loan hereunder will not charge the Borrowers any fees or costs
in connection with any funding obligations, including the funding of Alternative
Currencies, that are higher than those charged by the assigning Lender.  Nothing
in this clause (x) shall otherwise be deemed to alter or affect in any manner
the Company’s reimbursement obligations under Article II in respect of such
assignee.  




108

(xi)

Alternate Currencies.  At all times prior to the occurrence of a Default or
Event of Default, any assignee hereunder shall certify upon acceptance of the
assignment that it will make available to the Borrowers all Alternate Currencies
specified in this Agreement on the terms and conditions set forth herein.  





Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be subject to the obligations under and entitled to the benefits of Sections
3.01, 3.04, 3.05, and 10.04 with respect to facts and circumstances occurring
prior to the effective date of such assignment; provided, that except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.  Upon
request, each Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection (d)
of this Section.

(c)

Register.  The Administrative Agent, acting solely for this purpose as an agent
of the Borrowers (and such agency being solely for tax purposes), shall maintain
at the Administrative Agent’s Office a copy of each Assignment and Assumption
delivered to it )or the equivalent thereof in electronic form) and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”).  Upon its receipt of a duly completed Assignment and
Acceptance executed by an assigning Lender and an assignee, the processing and
recordation fee referred to in subsection (b) of this Section 10.06 and any
written consent to such assignment required by subsection (b) of this Section
10.06, the Administrative Agent shall accept such Assignment and Acceptance and
record the information contained therein in the Register.  The entries in the
Register shall be conclusive, absent demonstrable error, and the Borrowers, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement.  The Register shall be available for inspection
by the Borrowers and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

(d)

Participations.  Any Lender may at any time, without the consent of, or notice
to, any Borrower or the Administrative Agent, sell participations to any Person
(other than a natural

109

 Person, a Defaulting Lender or the Company or any of the Company’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent, the Lenders and the L/C Issuer shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.  For the avoidance of doubt, each Lender shall be responsible
for the indemnity under Section 10.04(c) without regard to the existence of any
participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or the
other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in clauses (a), (b) or (c) of
the first proviso to Section 10.01 that directly affects such Participant (it
being understood that (i) any vote to rescind any acceleration made pursuant to
Section 8.02 of amounts owing with respect to the Loans and other Obligations
and (ii) any modifications of the provisions relating to amounts, timing or
application of prepayments of Loans and other Obligations shall not require the
approval of such Participant).  Subject to subsection (e) of this Section, each
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 to the same extent (subject to the requirements in
those sections, including timely delivery of forms pursuant to Section 3.01) as
if it were a Lender of the relevant Loan and had acquired its interest by
assignment pursuant to subsection (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Sections 3.06 and
10.13 as if it were an assignee under paragraph (b) of this Section and (B)
shall not be entitled to receive any greater payment under Sections 3.01 or
3.04, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive, except,
subject to subsection (e) of this Section, to the extent such entitlement to
receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation.  Each Lender that sells a
participation agrees, at the Borrowers' request and expense, to use reasonable
efforts to cooperate with the Borrowers to effectuate the provisions of Section
3.06 with respect to any Participant.  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.08 as though it
were a Lender; provided that such Participant agrees to be subject to Section
2.14 as though it were a Lender.  Each Lender that sells a participation shall,
acting solely for this purpose as an agent of the Borrower, maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Loan

110

Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.  

(e)

Limitations upon Participant Rights.  A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Company’s prior written consent.  A Participant
shall not be entitled to the benefits of Section 3.01 unless the Company is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrowers, to comply with Section 3.01(e) as
though it were a Lender.

(f)

Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g)

Electronic Execution of Assignments.  The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

(h)

Special Purpose Funding Vehicles.  Subject to clause (vii) of subsection (b)
above, any Lender (a “Granting Lender”) may grant to a special purpose funding
vehicle identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Company (an “SPC”) the option to provide all
or any part of any Committed Loan that such Granting Lender would otherwise be
obligated to make pursuant to this Agreement; provided that (i) nothing herein
shall constitute a commitment by any SPC to fund any Committed Loan, and (ii)
such granting shall not relieve the Granting Lender of any of its obligations
under this Agreement, including, without limitation, its obligation to fund a
Loan if, for any reason, its SPC fails to fund any such Loan.  Each party hereto
hereby agrees that (i) neither the grant to any SPC nor the exercise by any SPC
of such option shall increase the costs

111

 or expenses or otherwise increase or change the obligations of the Borrowers
under this Agreement (including its obligations under Section 3.04), (ii) no SPC
shall be liable for any indemnity or similar payment obligation under this
Agreement for which a Lender would be liable, provided, however, that the
Granting Lender shall remain liable for such obligations, and (iii) the Granting
Lender shall for all purposes, including the approval of any amendment, waiver
or other modification of any provision of any Loan Document, remain the lender
of record hereunder.  The making of a Committed Loan by an SPC hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Committed Loan were made by such Granting Lender.  In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior debt of any SPC, it will not institute against, or join any other Person
in instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency, or liquidation proceeding under the laws of the United States or any
State thereof, provided, however, that each Granting Lender hereby agrees to
indemnify, save and hold harmless each other party hereto for any loss, cost,
damage or expense arising out of its inability to institute such a proceeding
against such SPC during such period of forbearance.  Without limiting the
indemnification obligations of any indemnifying Lender pursuant to this
subsection, in the event that the indemnifying Lender fails timely to compensate
any Loan Party for such claim, any Loans held by the relevant SPC shall, if
requested by the Borrower, be assigned promptly to the Granting Lender that
administers the SPC and the granting of rights pursuant to this subsection to
such SPC shall be void.  Notwithstanding anything to the contrary contained
herein, any SPC may (i) with notice to, but without prior consent of the Company
and the Administrative Agent and with the payment of a processing fee in the
amount of $3,500 (which processing fee may be waived by the Administrative Agent
in its sole discretion), assign all or any portion of its right to receive
payment with respect to any Committed Loan to the Granting Lender and (ii)
disclose on a confidential basis any non-public information relating to its
funding of Committed Loans to any rating agency, commercial paper dealer or
provider of any surety or guarantee or credit or liquidity enhancement to such
SPC.

(i)

Resignation as L/C Issuer or Swing Line Lender after Assignment.  Subject to
clause (vii) of subsection (b) above, if at any time Bank of America assigns all
of its Commitment and Loans pursuant to subsection (b) above, Bank of America
may, (i) upon 30 days’ notice to the Company and the Lenders, resign as L/C
Issuer and/or (ii) upon 30 days’ notice to the Company, resign as Swing Line
Lender.  In the event of any such resignation as L/C Issuer or Swing Line
Lender, the Company shall be entitled to appoint from among the Lenders a
successor L/C Issuer or Swing Line Lender hereunder; provided, however, that no
failure by the Company to appoint any such successor shall affect the
resignation of Bank of America as L/C Issuer or Swing Line Lender, as the case
may be.  If Bank of America resigns as L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto (including the right
to require the Lenders to make Base




112

 Rate Committed Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.04(c)).  If Bank of America resigns as Swing Line Lender,
it shall retain all the rights and obligations of the Swing Line Lender provided
for hereunder with respect to Swing Line Loans made by it and outstanding as of
the effective date of such resignation, including the right to require the
Lenders to make Base Rate Committed Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.05(c).  Upon the appointment
of a successor L/C Issuer and/or Swing Line Lender, (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer or Swing Line Lender, as the case may be, and
(b) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements reasonably satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.

10.07.

Treatment of Certain Information; Confidentiality.  Each of the Administrative
Agent, the Lenders and the L/C Issuer agrees on behalf of itself and its Related
Parties to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates and to its and
its Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential and that the
Administrative Agent, the relevant Lender or the L/C Issuer, as the case may be,
shall be responsible to the Loan Parties and their Affiliates for any failure by
such Person to maintain the confidentiality of the Information), (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process (provided that, in the case of this
clause (c) or the foregoing clause (b), the Administrative Agent or the Lender,
as the case may be, shall disclose only the information required and, to the
extent permitted by applicable law and regulation, shall notify the Company in
writing of such disclosure and will use its best efforts to send such written
notice in advance of such disclosure, so that the Company may seek a protective
order or other appropriate remedy), (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, (i) to any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights and obligations under this Agreement or
any Eligible Assignee invited to be a Lender pursuant to Section 2.16(a) or (ii)
any actual or prospective party (or its Related Parties) to any swap, derivative
or other transaction under which payments are to be made by reference to the
Borrowers and their obligations, this Agreement or payments hereunder, (g) on a
confidential basis to (i)  any rating agency in connection with rating the
Borrowers or their Subsidiaries or the credit facilities provided hereunder or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers or other market identifiers with
respect to the

113

credit facilities provided hereunder, (h) with the consent of the Company or (i)
to the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than any Loan Party or
any of its Affiliates (and other than a source acting on its or their behalf),
without a duty of confidentiality to any such Loan Party or any of its
Affiliates being violated.

For purposes of this Section, “Information” means all information supplied by or
on behalf of the Company or any Subsidiary pursuant to this Agreement or any
other Loan Document or in anticipation or preparation herefor or therefor, or
obtained by the Administrative Agent, and Lender or the L/C Issuer in the course
of any review of the books and records of any Loan Party, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a nonconfidential basis prior to disclosure by the Company or any
Subsidiary, without a duty of confidentiality to any Loan Party or any of its
Affiliates being violated.

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Company or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including Federal and state securities Laws.

10.08.

Right of Setoff.  If an Event of Default shall have occurred and be continuing,
each Lender is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender to or for the credit or the account of any Borrower or
any other Loan Party against any and all of the obligations of such Borrower or
such Loan Party now or hereafter existing under this Agreement or any other Loan
Document to such Lender or the L/C Issuer or their respective Affiliates,
irrespective of whether or not such Lender, L/C Issuer or Affiliate shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of such Borrower or such Loan Party may be contingent or
unmatured or are owed to a branch, office or Affiliate of such Lender or the L/C
Issuer different from the branch, office or Affiliate holding such deposit or
obligated on such indebtedness; provided, that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.19 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the L/C Issuer and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
    The rights of each Lender, the L/C Issuer and their respective Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff) that




114

 such Lender, the L/C Issuer or their respective Affiliates may have.  Each
Lender and the L/C Issuer agrees to notify the Company and the Administrative
Agent promptly after any such setoff and application, provided that the failure
to give such notice shall not affect the validity of such setoff and
application.

10.09.

Interest Rate Limitation.  Notwithstanding anything to the contrary contained in
any Loan Document, the interest paid or agreed to be paid under the Loan
Documents shall not exceed the maximum rate of non-usurious interest permitted
by applicable Law (the “Maximum Rate”).  If the Administrative Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Company.  In determining whether the
interest contracted for, charged, or received by the Administrative Agent or a
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10.

Counterparts; Integration; Effectiveness.  This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement, the other Loan Documents
and any separate letter agreements with respect to fees payable to the
Administrative Agent or the L/C Issuer constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
 Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other electronic imaging means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.

10.11.

Survival of Representations and Warranties.  All representations and warranties
made hereunder and in any other Loan Document or other document delivered
pursuant hereto or thereto or in connection herewith or therewith shall survive
the execution and delivery hereof and thereof.  Such representations and
warranties have been or will be relied upon by the Administrative Agent and each
Lender, regardless of any investigation made by the Administrative Agent or any
Lender or on their behalf and notwithstanding that the Administrative Agent or
any Lender may have had notice or knowledge of any Default at the time of any
Credit Extension, and, to the extent made, shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied or any Letter of Credit shall remain outstanding.




115

10.12.

Severability.  If any provision of this Agreement or the other Loan Documents is
held to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Agreement and the other Loan
Documents shall not be affected or impaired thereby and (b) the parties shall
endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions.  The invalidity of a provision in a particular jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
 Without limiting the foregoing provisions of this Section 10.12, if and to the
extent that the enforceability of any provisions in this Agreement relating to
Defaulting Lenders shall be limited by Debtor Relief Laws, as determined in good
faith by the Administrative Agent, the L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

10.13.

Replacement of Lenders.  If the Borrowers are entitled to replace a Lender
pursuant to the provisions of Section 3.06, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender, then the Borrowers may, at their sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by, Section
10.06), all of its interests, rights (other than its existing rights to payments
pursuant to Sections 3.01 and 3.04) and obligations under this Agreement and the
related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

(a)

the Company shall have paid (or caused a Designated Subsidiary to pay) to the
Administrative Agent the assignment fee specified in Section 10.06(b) (unless
the Administrative Agent waives such fee);

(b)

such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Company or applicable Designated Subsidiary (in the case of all other amounts);





 

(c)

in the case of any such assignment resulting from a claim for compensation under
Section 3.04 or payments required to be made pursuant to Section 3.01, such
assignment will result in a reduction in such compensation or payments
thereafter;

(d)

such assignment does not conflict with applicable Law; and

(e)

in the case of an assignment resulting from a Lender becoming a Non-Consenting
Lender, the applicable assignee shall have consented to the applicable
amendment, waiver or consent.

116

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

10.14.

Governing Law; Jurisdiction; Etc.

(a)

GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b)

SUBMISSION TO JURISDICTION.  EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, THE L/C ISSUER, OR ANY
RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF
THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS  AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH PARTY HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT
SHALL AFFECT ANY RIGHT THAT ANY PARTY HERETO MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN
THE COURTS OF ANY JURISDICTION.

(c)

WAIVER OF VENUE.  EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR

117

 RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO
IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

(d)

SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15.

Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16.

No Advisory or Fiduciary Responsibility.  In connection with all aspects of each
transaction contemplated hereby, each Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) the credit facilities
provided for hereunder and any related arranging or other services in connection
therewith (including in connection with any amendment, waiver or other
modification hereof or of any other Loan Document) are an arm’s-length
commercial transaction between the Borrowers  and their respective Affiliates,
on the one hand, and the Administrative Agent, the Lead Arrangers and the
Lenders, on the other hand, and the Borrowers are capable of evaluating and
understanding and understand and accept the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof); (ii) in connection
with the process leading to such transaction, the Administrative Agent, each
Lead Arranger and each Lender is and has been acting solely as a principal and
is not the financial advisor, agent or fiduciary, for any of the Borrowers or
any of their respective Affiliates, stockholders, creditors or employees or any
other Person; (iii) neither the Administrative Agent, nor any Lead Arranger nor
any Lender has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of any Borrower with respect to any of the transactions

118

 contemplated hereby or the process leading thereto, including with respect to
any amendment, waiver or other modification hereof or of any other Loan Document
(irrespective of whether the Administrative Agent. any Lead Arranger or any
Lender has advised or is currently advising any of the Borrowers or their
respective Affiliates on other matters) and neither the Administrative Agent,
nor any Lead Arranger nor any Lender has any obligation to any of the Borrowers
or their respective Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; (iv) the Administrative Agent, the Lead Arrangers, the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrowers and their respective
Affiliates, and neither the Administrative Agent, nor any Lead Arranger nor any
Lender has any obligation to disclose any of such interests by virtue of any
advisory, agency or fiduciary relationship; and (v) the Administrative Agent,
the Lead Arrangers and the Lenders have not provided and will not provide any
legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and each Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate.  Each Borrower hereby waives and releases, to the
fullest extent permitted by law, any claims that it may have with respect to
actions taken or omitted with respect to this Agreement through the Closing Date
against the Administrative Agent, the Lead Arrangers and the Lenders with
respect to any breach or alleged breach of agency or fiduciary duty.  

10.17.

Electronic Execution of Assignments and Certain Other Documents.  The words
“execute,” “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

10.18.

USA PATRIOT Act Notice.  Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrowers that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of
each Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Borrower in accordance
with the Act.  Each Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

119





10.19

Judgment Currency.  If, for the purposes of obtaining judgment in any court, it
is necessary to convert a sum due hereunder or any other Loan Document in one
currency into another currency, the rate of exchange used shall be that at which
in accordance with normal banking procedures the Administrative Agent could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given.  The obligation of each
Borrower in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency.  If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss.  If the amount of
the Agreement Currency so purchased is greater than the sum originally due to
the Administrative Agent in such currency, the Administrative Agent agrees to
return the amount of any excess to such Borrower (or to any other Person who may
be entitled thereto under applicable law).  

10.20.

Existing Credit Agreement Superseded.  On the Closing Date, this Agreement shall
supersede the Existing Credit Agreement in its entirety, except as provided in
this Section 10.20.  On the Closing Date, (a) the rights and obligations of the
parties evidenced by the Existing Credit Agreement shall be evidenced by this
Agreement and the other Loan Documents and (b) the Existing Letters of Credit
shall be deemed to have been issued pursuant hereto, and from and after the
Closing Date shall be deemed to be Letters of Credit subject to and governed by
the terms and conditions hereof.






















120














IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

                                                                        HASBRO,
INC.

                                                                        By:  /s/
Martin R. Trueb

                                                                        Name:
 Martin R. Trueb

                                                                        Title:
 Senior Vice President and Treasurer




                                                                        HASBRO
SA

                                                                        By:  /s/
Eric Devreux

                                                                        Name:
 Eric Devreux

                                                                        Title:
General Manager




                                                                        By:  /s/
Maria Gonzalez

                                                                        Name:
 Maria Gonzalez

                                                                        Title:
 Director ITC





                                                                        BANK OF
AMERICA, N.A., as
                                                                        Administrative
Agent

                                                                        By:  /s/
Nicholas Cheng

                                                                        Name:
 Nicholas Cheng

                                                                        Title:
 Vice President








                                                                        BANK OF
AMERICA, N.A., as a Lender, L/C

                                                                        Issuer
and Swing Line Lender




                                                                        By:  /s/
Nicholas Cheng

                                                                        Name:
 Nicholas Cheng

                                                                        Title:
 Vice President








                                                                        CITIBANK,
N.A.

                                                                        By:  /s/
Shannon Sweeney

                                                                        Name:
 Shannon Sweeney

                                                                        Title:
 Vice President





                                                                        RBS
CITIZENS, N.A.

                                                                        By:  /s/
Stephen F. O’Sullivan

                                                                        Name:
 Stephen F. O’Sullivan

                                                                        Title:
 Senior Vice President








                                                                        SUNTRUST
BANK, N.A.

                                                                        By:  /s/
Kelly Gunter

                                                                        Name:
 Kelly Gunter

                                                                        Title:
 Vice President





                                                                        THE BANK
OF NOVA SCOTIA

                                                                        By:  /s/
Rafael Tobon

                                                                        Name:
 Rafael Tobon

                                                                        Title:
 Director





                                                                        SUMITOMO
MITSUI BANKING

                                                                        CORPORATION

                                                                        

                                                                        By:  /s/
David W. Kee

                                                                        Name:
 David W. Kee

                                                                        Title:
 Managing Director








                                                                        BANCO
BILBAO VIZCAYA ARGENTARIA,

                                                                        S.A. NEW
YORK BRANCH




                                                                        By:  /s/
Paul Rodriguez

                                                                        Name:
 Paul Rodriguez

                                                                        Title:
 Vice President




                                                                        By:  /s/
Mathias Rosenthal

                                                                        Name:
 Mathias Rosenthal

                                                                        Title:
 Associate








                                                                        THE BANK
OF NEW YORK MELLON

                                                                        By:  /s/
Donald G. Cassidy, Jr.

                                                                        Name:
 Donald G. Cassidy, Jr.

                                                                        Title:
 Managing Director








                                                                        AUSTRALIA
AND NEW ZEALAND

                                                                        BANKING
GROUP LIMITED




                                                                        By:  /s/
Robert Grillo

                                                                        Name:
 Robert Grillo

                                                                        Title:
 Director











                                                                        THE
HUNTINGTON NATIONAL BANK

                                                                        By:  /s/
Jared Shaner

                                                                        Name:
 Jared Shaner

                                                                        Title:
 Authorized Signer








                                                                        MORGAN
STANLEY BANK, N.A.

                                                                        By:  /s/
Kelly Chin

                                                                        Name:
 Kelly Chin

                                                                        Title:
 Authorized Signatory








                                                                        THE BANK
OF TOKYO-MITSUBISHI UFJ,

                                                                        LTD.




                                                                        By:  /s/
M. Antioco

                                                                        Name: M.
Antioco

                                                                        Title:
 Associate








Schedule 1.01




Existing Letters of Credit




Instrument Number

Amount

Beneficiary

Expiry Date

0000000015

$600,000.00

Director of Rhode Island Workers’ Compensation

January 10, 2013

    

0000003485

$242,000.00

The Travelers Indemnity Company

February 1, 2013




0000001378

$301,758.00

National Union Fire Insurance Co.

September 1, 2013








SCHEDULE 1.02

MANDATORY COST FORMULAE

1.

The Mandatory Cost (to the extent applicable) is an addition to the interest
rate to compensate Lenders for the cost of compliance with:

(a)

the requirements of the Bank of England and/or the Financial Services Authority
(or, in either case, any other authority which replaces all or any of its
functions); or

(b)

the requirements of the European Central Bank.

2.

On the first day of each Interest Period (or as soon as possible thereafter) the
Administrative Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Lender, in accordance with the paragraphs set
out below.  The Mandatory Cost will be calculated by the Administrative Agent as
a weighted average of the Lenders’ Additional Cost Rates (weighted in proportion
to the percentage participation of each Lender in the relevant Loan) and will be
expressed as a percentage rate per annum.  The Administrative Agent will, at the
request of any Borrower or any Lender, deliver to such Borrower or such Lender
as the case may be, a statement setting forth the calculation of any Mandatory
Cost.

3.

The Additional Cost Rate for any Lender lending from a Lending Office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent.  This percentage will be certified by such Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of such Lender’s participation in all Loans made
from such Lending Office) of complying with the minimum reserve requirements of
the European Central Bank in respect of Loans made from that Lending Office.

4.

The Additional Cost Rate for any Lender lending from a Lending Office in the
United Kingdom will be calculated by the Administrative Agent as follows:

(a)

in relation to any Loan in Sterling:

AB+C(B-D)+E x 0.01

per cent per annum

100 - (A+C)

(b)

in relation to any Loan in any currency other than Sterling:

E x 0.01

per cent per annum

300

Where:





“A”

is the percentage of Eligible Liabilities (assuming these to be in excess of any
stated minimum) which that Lender is from time to time required to maintain as
an interest free cash ratio deposit with the Bank of England to comply with cash
ratio requirements.

“B”

is the percentage rate of interest (excluding the Applicable Rate, the Mandatory
Cost and any interest charged on overdue amounts pursuant to Section 2.09(b)(i)
and, in the case of interest (other than on overdue amounts) charged at the
Default Rate, without counting any increase in interest rate effected by the
charging of the Default Rate) payable for the relevant Interest Period of such
Loan.

“C”

is the percentage (if any) of Eligible Liabilities which that Lender is required
from time to time to maintain as interest bearing Special Deposits with the Bank
of England.

“D”

is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

“E”

is designed to compensate Lenders for amounts payable under the Fees Rules and
is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Lenders to the Administrative Agent
pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

5.

For the purposes of this Schedule:

(a)

“Eligible Liabilities” and “Special Deposits” have the meanings given to them
from time to time under or pursuant to the Bank of England Act 1998 or (as may
be appropriate) by the Bank of England;

(b)

“Fees Rules” means the rules on periodic fees contained in the FSA Supervision
Manual or such other law or regulation as may be in force from time to time in
respect of the payment of fees for the acceptance of deposits;

(c)

“Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate); and

(d)

“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

6.

In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5% will be included in the formula as 5 and not as
0.05).  A negative result obtained by subtracting D from B shall be taken as
zero.  The resulting figures shall be rounded to four decimal places.





7.

If requested by the Administrative Agent or any Borrower, each Lender with a
Lending Office in the United Kingdom or a Participating Member State shall, as
soon as practicable after publication by the Financial Services Authority,
supply to the Administrative Agent and such Borrower, the rate of charge payable
by such Lender to the Financial Services Authority pursuant to the Fees Rules in
respect of the relevant financial year of the Financial Services Authority
(calculated for this purpose by such Lender as being the average of the Fee
Tariffs applicable to such Lender for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of such Lender.

8.

Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Cost Rate.  In particular, but
without limitation, each Lender shall supply the following information in
writing on or prior to the date on which it becomes a Lender:

(a)

the jurisdiction of the Lending Office out of which it is making available its
participation in the relevant Loan; and

(b)

any other information that the Administrative Agent may reasonably require for
such purpose.

Each Lender shall promptly notify the Administrative Agent in writing of any
change to the information provided by it pursuant to this paragraph.

9.

The percentages of each Lender for the purpose of A and C above and the rates of
charge of each Lender for the purpose of E above shall be determined by the
Administrative Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a lending office in the same
jurisdiction as its Lending Office.

10.

The Administrative Agent shall have no liability to any Person if such
determination results in an Additional Cost Rate which over- or
under-compensates any Lender and shall be entitled to assume that the
information provided by any Lender pursuant to paragraphs 3, 7 and 8 above is
true and correct in all respects.

11.

The Administrative Agent shall distribute the additional amounts received as a
result of the Mandatory Cost to the Lenders on the basis of the Additional Cost
Rate for each Lender based on the information provided by each Lender pursuant
to paragraphs 3, 7 and 8 above.

12.

Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to a Lender shall, in the absence of manifest error, be conclusive and
binding on all parties hereto.





13.

The Administrative Agent may from time to time, after consultation with the
Borrowers and the Lenders, determine and notify to all parties any amendments
which are required to be made to this Schedule in order to comply with any
change in law, regulation or any requirements from time to time imposed by the
Bank of England, the Financial Services Authority or the European Central Bank
(or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all parties hereto.















Schedule 1.03




Terms of Permitted Receivables Transactions







Transaction Summary:

The Company may establish, directly or indirectly, one or more special purpose,
bankruptcy remote corporations, limited liability companies, trusts or other
entities (collectively, the “Receivables Company”) that will purchase, acquire
by contribution, pledge or otherwise finance the acquisition of all or a
designated portion of the trade account receivables, together with any assets,
interests or rights related to such receivables (collectively, the
“Receivables”), generated by the Company and its Subsidiaries. The purchases,
contributions or financings of the Receivables by the Receivables Company will
be financed in part by the creation of a receivables facility, with or without
external credit enhancement, in which ownership interests in, or notes,
commercial paper, certificates or other instruments secured by or representing,
directly or indirectly, beneficial interests in the Receivables (such ownership
interests, notes, commercial paper, certificates or instruments, the
“Receivables Securities”) will be sold in one or more registered public
offerings, private placements, or other available capital markets transactions
by the Receivables Company or another entity.

Limited Recourse:

The transfer or pledge of Receivables by the Company and any applicable
Subsidiaries to the Receivables Company will be made with limited recourse;
provided that the Company and any applicable Subsidiaries may be liable under
the definitive documentation for the creation and issuance of the Receivables
Securities (the “Receivables Facility Documents”) for customary recourse events,
and in any event may be liable for (a) the breach of certain representations and
warranties (consistent with similar financing transactions of this type) set
forth therein, (b) the aggregate amount of any dilution with respect to any
transferred or pledged Receivables, (c) its other agreements and obligations
(consistent with similar financing transactions of this type) under the
Receivables Facility Documents, (d) any obligations incurred in respect of any
underwriting or placement agency agreements entered into in connection with the
offering of the Receivables Securities, (e) its servicing obligations and (f)
customary indemnification and repurchase provisions.





















SCHEDULE 2.01

COMMITMENTS
AND APPLICABLE PERCENTAGES




Lender

Commitment

Applicable Percentage

Bank of America, N.A.

$100,000,000

14.285714286%

Citibank, N.A.

$100,000,000

14.285714286%

RBS Citizens, N.A.

$100,000,000

14.285714286%

SunTrust Bank

$100,000,000

14.285714286%

The Bank of Nova Scotia

$65,000,000

9.285714286%

Sumitomo Mitsui Banking Corporation

$34,000,000

4.857142857%

Banco Bilbao Vizcaya Argentaria, S.A. New York Branch

$34,000,000

4.857142857%

The Bank of New York Mellon

$34,000,000

4.857142857%

Australia and New Zealand Banking Group Limited

$34,000,000

4.857142857%

The Huntington National Bank

$34,000,000

4.857142857%

Morgan Stanley Bank, N.A.

$32,500,000

4.642857143%

The Bank of Tokyo-Mitsubishi UFJ, LTD.

$32,500,000

4.642857143%

   

Total

$700,000,000

100.000000000%





















Schedule 5.06(b)




Litigation




The Company has outstanding tax assessments from the Mexican tax authorities
relating to the years 2000, 2001, 2002, 2003, 2004 and 2005.  These tax
assessments, which currently total claims of approximately $190,890,000 in
aggregate (including current interest, penalties, and inflation updates) at July
1, 2012 exchange rates, are based on transfer pricing issues between the
Company’s subsidiaries with respect to the Company’s operations in Mexico. The
Company has filed suit in the Federal Tribunal of Fiscal and Administrative
Justice in Mexico challenging the 2000 through 2004 assessments and is
challenging the 2005 assessment through administrative appeals.  In order to
challenge the outstanding tax assessments related to 2000 through 2004, the
Company was required to either make a deposit or post a bond in the full amount
of the assessments. The Company elected to post bonds and accordingly, as of
July 1, 2012, bonds totaling approximately $162,670,000 (at July 1, 2012
exchange rates) have been provided to the Mexican government related to the 2000
to 2004 assessments, allowing the Company to defend its positions. These bonds
guarantee the full amounts of the related outstanding tax assessments in the
event the Company is not successful in its challenge to them. The Company does
not currently expect that it will be required to make a deposit or post a bond
related to its administrative challenge to the 2005 assessment but may have to
do so in the future if it is required as part of challenging this assessment. 
Unless and until the transfer pricing issues and related tax matters are
otherwise resolved, the Company anticipates that there will be similar tax
assessments from the Mexican tax authorities for 2006 and following years, and a
deposit or bond may be required related to future challenges to one or more of
such assessments.




Pursuant to the foregoing paragraph, aggregate liabilities relating to the
Mexican transfer pricing assessments during the term of the Agreement (including
future assessments, interest, penalties and costs incurred during the term of
the Agreement) up to US$350 million shall be within the disclosure exception
contained in the provision of the Agreement to which this Schedule 5.06(b)
relates.








Schedule 5.08




Ownership of Property; Liens




None.








Schedule 5.09




Environmental Matters




None.





Schedule 5.10




Taxes




The Company has outstanding tax assessments from the Mexican tax authorities
relating to the years 2000, 2001, 2002, 2003, 2004 and 2005.  These tax
assessments, which currently total claims of approximately $190,890,000 in
aggregate (including current interest, penalties, and inflation updates) at July
1, 2012 exchange rates, are based on transfer pricing issues between the
Company’s subsidiaries with respect to the Company’s operations in Mexico. The
Company has filed suit in the Federal Tribunal of Fiscal and Administrative
Justice in Mexico challenging the 2000 through 2004 assessments and is
challenging the 2005 assessment through administrative appeals.  In order to
challenge the outstanding tax assessments related to 2000 through 2004, the
Company was required to either make a deposit or post a bond in the full amount
of the assessments. The Company elected to post bonds and accordingly, as of
July 1, 2012, bonds totaling approximately $162,670,000 (at July 1, 2012
exchange rates) have been provided to the Mexican government related to the 2000
to 2004 assessments, allowing the Company to defend its positions. These bonds
guarantee the full amounts of the related outstanding tax assessments in the
event the Company is not successful in its challenge to them. The Company does
not currently expect that it will be required to make a deposit or post a bond
related to its administrative challenge to the 2005 assessment but may have to
do so in the future if it is required as part of challenging this assessment. 
Unless and until the transfer pricing issues and related tax matters are
otherwise resolved, the Company anticipates that there will be similar tax
assessments from the Mexican tax authorities for 2006 and following years, and a
deposit or bond may be required related to future challenges to one or more of
such assessments.




Pursuant to the foregoing paragraph, aggregate liabilities relating to the
Mexican transfer pricing assessments during the term of the Agreement (including
future assessments, interest, penalties and costs incurred during the term of
the Agreement) up to US$350 million shall be within the disclosure exception
contained in the provision of the Agreement to which this Schedule 5.10 relates.








Schedule 5.12




Subsidiaries







Name of Subsidiary

State or Other Jurisdiction

of Incorporation or Organization

Hasbro International, Inc.

Delaware

  Hasbro Latin America Inc.

Delaware

Hasbro International Holdings, B.V.

    The Netherlands

Hasbro Investments Netherlands, B.V.

The Netherlands

Hasbro S.A.

Switzerland





Schedule 5.15




Compliance with Laws




The Company has outstanding tax assessments from the Mexican tax authorities
relating to the years 2000, 2001, 2002, 2003, 2004 and 2005.  These tax
assessments, which currently total claims of approximately $190,890,000 in
aggregate (including current interest, penalties, and inflation updates) at July
1, 2012 exchange rates, are based on transfer pricing issues between the
Company’s subsidiaries with respect to the Company’s operations in Mexico. The
Company has filed suit in the Federal Tribunal of Fiscal and Administrative
Justice in Mexico challenging the 2000 through 2004 assessments and is
challenging the 2005 assessment through administrative appeals.  In order to
challenge the outstanding tax assessments related to 2000 through 2004, the
Company was required to either make a deposit or post a bond in the full amount
of the assessments. The Company elected to post bonds and accordingly, as of
July 1, 2012, bonds totaling approximately $162,670,000 (at July 1, 2012
exchange rates) have been provided to the Mexican government related to the 2000
to 2004 assessments, allowing the Company to defend its positions. These bonds
guarantee the full amounts of the related outstanding tax assessments in the
event the Company is not successful in its challenge to them. The Company does
not currently expect that it will be required to make a deposit or post a bond
related to its administrative challenge to the 2005 assessment but may have to
do so in the future if it is required as part of challenging this assessment. 
Unless and until the transfer pricing issues and related tax matters are
otherwise resolved, the Company anticipates that there will be similar tax
assessments from the Mexican tax authorities for 2006 and following years, and a
deposit or bond may be required related to future challenges to one or more of
such assessments.




Pursuant to the foregoing paragraph, aggregate liabilities relating to the
Mexican transfer pricing assessments during the term of the Agreement (including
future assessments, interest, penalties and costs incurred during the term of
the Agreement) up to US$350 million shall be within the disclosure exception
contained in the provision of the Agreement to which this Schedule 5.15 relates.





Schedule 6.08




Compliance with Laws




The Company has outstanding tax assessments from the Mexican tax authorities
relating to the years 2000, 2001, 2002, 2003, 2004 and 2005.  These tax
assessments, which currently total claims of approximately $190,890,000 in
aggregate (including current interest, penalties, and inflation updates) at July
1, 2012 exchange rates, are based on transfer pricing issues between the
Company’s subsidiaries with respect to the Company’s operations in Mexico. The
Company has filed suit in the Federal Tribunal of Fiscal and Administrative
Justice in Mexico challenging the 2000 through 2004 assessments and is
challenging the 2005 assessment through administrative appeals.  In order to
challenge the outstanding tax assessments related to 2000 through 2004, the
Company was required to either make a deposit or post a bond in the full amount
of the assessments. The Company elected to post bonds and accordingly, as of
July 1, 2012, bonds totaling approximately $162,670,000 (at July 1, 2012
exchange rates) have been provided to the Mexican government related to the 2000
to 2004 assessments, allowing the Company to defend its positions. These bonds
guarantee the full amounts of the related outstanding tax assessments in the
event the Company is not successful in its challenge to them. The Company does
not currently expect that it will be required to make a deposit or post a bond
related to its administrative challenge to the 2005 assessment but may have to
do so in the future if it is required as part of challenging this assessment. 
Unless and until the transfer pricing issues and related tax matters are
otherwise resolved, the Company anticipates that there will be similar tax
assessments from the Mexican tax authorities for 2006 and following years, and a
deposit or bond may be required related to future challenges to one or more of
such assessments.




Pursuant to the foregoing paragraph, aggregate liabilities relating to the
Mexican transfer pricing assessments during the term of the Agreement (including
future assessments, interest, penalties and costs incurred during the term of
the Agreement) up to US$350 million shall be within the disclosure exception
contained in the provision of the Agreement to which this Schedule 6.08 relates.





Schedule 7.01(c)




Liens for Taxes, Assessments or Governmental Charges




The Company has outstanding tax assessments from the Mexican tax authorities
relating to the years 2000, 2001, 2002, 2003, 2004 and 2005.  These tax
assessments, which currently total claims of approximately $190,890,000 in
aggregate (including current interest, penalties, and inflation updates) at July
1, 2012 exchange rates, are based on transfer pricing issues between the
Company’s subsidiaries with respect to the Company’s operations in Mexico. The
Company has filed suit in the Federal Tribunal of Fiscal and Administrative
Justice in Mexico challenging the 2000 through 2004 assessments and is
challenging the 2005 assessment through administrative appeals.  In order to
challenge the outstanding tax assessments related to 2000 through 2004, the
Company was required to either make a deposit or post a bond in the full amount
of the assessments. The Company elected to post bonds and accordingly, as of
July 1, 2012, bonds totaling approximately $162,670,000 (at July 1, 2012
exchange rates) have been provided to the Mexican government related to the 2000
to 2004 assessments, allowing the Company to defend its positions. These bonds
guarantee the full amounts of the related outstanding tax assessments in the
event the Company is not successful in its challenge to them. The Company does
not currently expect that it will be required to make a deposit or post a bond
related to its administrative challenge to the 2005 assessment but may have to
do so in the future if it is required as part of challenging this assessment. 
Unless and until the transfer pricing issues and related tax matters are
otherwise resolved, the Company anticipates that there will be similar tax
assessments from the Mexican tax authorities for 2006 and following years, and a
deposit or bond may be required related to future challenges to one or more of
such assessments.




Pursuant to the foregoing paragraph, aggregate liabilities relating to the
Mexican transfer pricing assessments during the term of the Agreement (including
future assessments, interest, penalties and costs incurred during the term of
the Agreement) up to US$350 million shall be within the disclosure exception
contained in the provision of the Agreement to which this Schedule 7.01(c)
relates.





Schedule 7.02




Existing Indebtedness




Notes

Principal Amount Outstanding

6.125% Notes due 2014

$425,000,000

6.30% Notes due 2017

$350,000,000

6.35% Notes due 2040

$500,000,000

6.60% Notes due 2028

$109,895,000








 










SCHEDULE 10.02

ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES

COMPANY
and DESIGNATED BORROWERS:




Company:

Hasbro Inc.

1011 Newport Avenue

Pawtucket, RI 02862

Attention: Deborah Thomas, Chief Financial Officer




With a copy to

Hasbro Inc.,

200 Narragansett Park Drive

Pawtucket, RI 02862

Attention: Martin R. Trueb, Treasurer




With a copy to

Hasbro Inc.,

1011 Newport Avenue

Pawtucket, RI 02862

Attention: General Counsel




Designated Borrower:




Hasbro SA
Rue Emile-Boéchat 31,

CH - 2800 Delémont,

Switzerland
Attention: General Manager

With a copy to the Company at

Hasbro, Inc.

200 Narragansett Park Drive

Pawtucket, Rhode Island 02862

Attention: Martin R. Trueb, Treasurer




With a copy to the Company at

Hasbro, Inc.

1011 Newport Avenue

Pawtucket, Rhode Island 02862

Attention: General Counsel








Administrative Agent & Swingline Lender Office:   
(For financial/loan activity – advances, pay down, interest/fee billing and
payments, rollovers, rate-settings):

Bank of America Merrill Lynch - Credit Services

101 N. Tryon Street, Charlotte, NC 28255-0001

Attention: David Hamilton

Phone:  980-388-1553

Fax:  704-548-6968

Electronic Mail: james.d.hamilton@baml.com







Remittance Instructions:

Bank of America, N.A.

New York, NY

ABA #: 026-009-593

Account #: 1366212250600

Attn: Corporate Credit Services

Ref:  Hasbro Inc.




LC Issuer’s Office:

(For fee payments due LC Issuer only and new LC requests and amendments):

Trade Operations
1 Fleet Way
Mail Code: PA6-580-02-30  
Scranton, PA 18507

Attention: Mary J. Cooper
Telephone: 570.330.4235

Telecopier: 570.330.4186

Electronic Mail: mary.j.cooper@baml.com




Remittance Instructions:

Bank of America, N.A. Charlotte, NC

ABA #: 026-009-593 New York, NY

Account #: 04535-883980

Attn: Scranton Standby




Ref: Hasbro Inc & LC #







Other Notices as Administrative Agent:

(For financial statements, compliance certificates, maturity extension and
commitment change notices, amendments, consents, vote taking, etc)

Bank of America Plaza

901 MAIN STREET, 14TH FLOOR

Mail Code: TX1-492-14-11
Dallas, TX   75202

Attention: Sheri Starbuck

Telephone: 214.209.3758

Telecopier: 214.290-8392

Electronic Mail: sheri.starbuck@baml.com











SCHEDULE 10.06

PROCESSING AND RECORDATION FEES

The Administrative Agent will charge a processing and recordation fee (an
“Assignment Fee”) in the amount of $3,500 for each assignment; provided,
however, that in the event of two or more concurrent assignments to members of
the same Assignee Group (which may be effected by a suballocation of an assigned
amount among members of such Assignee Group) or two or more concurrent
assignments by members of the same Assignee Group to a single Eligible Assignee
(or to an Eligible Assignee and members of its Assignee Group), the Assignment
Fee will be $3,500 plus the amount set forth below:

Transaction

Assignment Fee

  

First four concurrent assignments or suballocations to members of an Assignee
Group (or from members of an Assignee Group, as applicable)

-0-

Each additional concurrent assignment or suballocation to a member of such
Assignee Group (or from a member of such Assignee Group, as applicable)

$500

















EXHIBIT A

FORM OF COMMITTED LOAN NOTICE

Date:  ___________, _____

To:

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Revolving Credit
Agreement, dated as of October 25, 2012 (as amended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Hasbro, Inc., a Rhode
Island corporation (the “Company”), Hasbro SA, a corporation organized under the
laws of Switzerland and wholly owned subsidiary of the Company (the “Designated
Borrower”, together with the Company, the “Borrowers”), the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent, L/C
Issuer and Swing Line Lender.

The [Company] [Designated Borrower] hereby requests, (select one):

____

A Borrowing of Committed Loans

____

A conversion or continuation of

Committed Loans




1.

On ___________________________(a Business Day).

2.

In the amount of ______________________________.

3.

Comprised of _________________________________.


[Type of Committed Loan requested]

4.

In the following currency: ________________________

5.

For Eurocurrency Rate Loans:  with an Interest Period of _____months.

Except as specified in the attached schedule, if any, the representations and
warranties of the Borrowers set forth in Article V of the Agreement (except for
Sections 5.05(c) and 5.06 of the Agreement) are true and correct in all material
respects on and as of the date of Credit Extension requested hereby, except to
the extent such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects as of
such earlier date.

[HASBRO, INC.] [HASBRO SA]

By:_________________________________

Name:

Title:





EXHIBIT B

FORM OF SWING LINE LOAN NOTICE




Date:  ___________, _____




To:

Bank of America, N.A., as Swing Line Lender
Bank of America, N.A., as Administrative Agent




Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Revolving Credit
Agreement, dated as of October 25, 2012 (as amended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Hasbro, Inc., a Rhode
Island corporation (the “Company”), Hasbro SA, a corporation organized under the
laws of Switzerland and wholly owned subsidiary of the Company (the “Designated
Borrower”, together with the Company, the “Borrowers”), the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent, L/C
Issuer and Swing Line Lender.

The undersigned hereby requests a Swing Line Loan:

1.

On ______________________(a Business Day).

2.

In the amount of $______________________.













[HASBRO, INC.] [HASBRO SA]

By:_________________________

Name:

Title:














EXHIBIT C-1

$ ___________________

FORM OF [AMENDED AND RESTATED]1 NOTE

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
_____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of $[insert Commitment Amount] or, if less, the aggregate unpaid principal
amount of each Committed Loan from time to time made by the Lender to the
Borrower under that certain Amended and Restated Revolving Credit Agreement,
dated as of October 25, 2012 (as amended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Hasbro, Inc., a Rhode Island corporation,
Hasbro SA, a corporation organized under the laws of Switzerland, the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent, L/C Issuer and Swing Line Lender.

The Borrower promises to pay interest on the unpaid principal amount of each
Committed Loan made to the Borrower from the date of such Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Agreement.  All payments of principal and interest shall be made
to the Administrative Agent for the account of the Lender in the currency in
which such Committed Loan was denominated and in Same Day Funds at the
Administrative Agent’s Office for such currency.  If any amount is not paid in
full when due hereunder and an Event of Default results therefrom, then, at the
request of the Required Lenders (unless such unpaid amount is the principal of
any Loan, in which case such request shall not be required) such unpaid amount
shall thereafter bear interest, to be paid upon demand computed at the per annum
rate set forth in the Agreement.

[This Amended and Restated Note (this “Note”) constitutes the amendment and
restatement in its entirety of the Note, dated as of December 16, 2010, issued
by the Borrower in favor of the Lender (the “Original Note”), and this Note is
in substitution for and an amendment and replacement of the Original Note.
 Nothing herein or in any other document shall be construed to constitute
payment of the Original Note.]2

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein.  This Note is also entitled to the benefits of [the
Company Guaranty and]3 the Subsidiary Guaranty.  Upon the occurrence and
continuation of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this Note may become, or may be declared to
be, immediately due and payable all as provided in the Agreement.  Loans made by
the Lender shall be evidenced by one or more loan accounts or records maintained
by the Lender in the ordinary course of business. The Lender may also attach
schedules to this Note and endorse thereon the date, amount, currency and
maturity of its Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives, to the
maximum extent permitted by law, diligence, presentment, protest and demand and
notice of protest, demand, dishonor and non-payment of this Note; provided that
this paragraph shall not affect the notice obligations of the Agent or any
Lender as expressly set forth in the Agreement.

Footnotes

1 Insert in each Note being amended and restated

2 Insert in each Note being amended and restated

3 Insert in Notes for Designated Borrower




[Remainder of page intentionally left blank]











THIS [AMENDED AND RESTATED]4 NOTE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

[HASBRO, INC.]

OR

[HASBRO SA]

By:________________________________

Name:

Title:

Footnotes

4 Insert in each Note being amended and restated








LOANS AND PAYMENTS WITH RESPECT THERETO




Date

Type of Loan Made

Currency and Amount of Loan Made

End of Interest Period

Amount of Principal or Interest Paid This Date

Outstanding Principal Balance This Date

Notation Made By

                                                                               
                                                               














EXHIBIT C-2

$ 50,000,000

FORM OF AMENDED AND RESTATED SWING LINE NOTE

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
BANK OF AMERICA, N.A., as Swing Line Lender or registered assigns (the “Swing
Line Lender”), in accordance with the provisions of the Agreement (as
hereinafter defined), the principal amount of $50,000,000 or, if less, the
aggregate unpaid principal amount of each Swing Line Loan from time to time made
by the Swing Line Lender to the Borrower under that certain Amended and Restated
Revolving Credit Agreement, dated as of October 25, 2012 (as amended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among Hasbro, Inc., a Rhode Island corporation, Hasbro SA, a corporation
organized under the laws of Switzerland, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swing Line Lender.

The Borrower promises to pay interest on the unpaid principal amount of each
Swing Line Loan made to the Borrower from the date of such Swing Line Loan until
such principal amount is paid in full, at such interest rates and at such times
as provided in the Agreement.  All payments of principal and interest shall be
made to the Swing Line Lender for the account of the Swing Line Lender in
Dollars and in Same Day Funds at the Administrative Agent’s Office.  If any
amount is not paid in full when due hereunder and an Event of Default results
therefrom, then, at the request of the Required Lenders (unless such unpaid
amount is the principal of any Swing Line Loan, in which case such request shall
not be required) such unpaid amount shall thereafter bear interest, to be paid
upon demand computed at the per annum rate set forth in the Agreement.

This Amended and Restated Swing Line Note (this “Note”) constitutes the
amendment and restatement in its entirety of the Swing Line Note, dated as of
December 16, 2010, issued by the Borrower in favor of the Swing Line Lender (the
“Original Note”), and this Note is in substitution for and an amendment and
replacement of the Original Note.  Nothing herein or in any other document shall
be construed to constitute payment of the Original Note.

This Swing Line Note is one of the Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein.  This Swing Line Note is also
entitled to the benefits of [the Company Guaranty and]5 the Subsidiary Guaranty.
 Upon the occurrence and continuation of one or more of the Events of Default
specified in the Agreement, all amounts then remaining unpaid on this Swing Line
Note may become, or may be declared to be, immediately due and payable all as





provided in the Agreement.  Swing Line Loans made by the Swing Line Lender shall
be evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Swing Line Lender may also attach schedules
to this Swing Line Note and endorse thereon the date, amount, currency and
maturity of its Swing Line Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives, to the
maximum extent permitted by law, diligence, presentment, protest and demand and
notice of protest, demand, dishonor and non-payment of this Swing Line Note;
provided that this paragraph shall not affect notice obligations of the Agent or
any Lender as expressly set forth in the Agreement.   

Footnotes

5 Insert in each Note being amended and restated




[Remainder of page intentionally left blank]

















THIS AMENDED AND RESTATED SWING LINE NOTE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

[HASBRO, INC.]

OR

[HASBRO SA]

By:___________________________________

Name:

Title:





SWING LINE LOANS AND PAYMENTS WITH RESPECT THERETO




Date

Amount of Swing Line Loan Made

End of Interest Period

Amount of Principal or Interest Paid This Date

Outstanding Principal Balance This Date

Notation Made By

                                                                            
                                                














EXHIBIT D

HASBRO, INC.

COMPLIANCE CERTIFICATE

Reference is made to Section 6.02(a) of the Amended and Restated Revolving
Credit Agreement, dated as of October 25, 2012 (as amended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Hasbro, Inc., a
Rhode Island corporation (the “Company”), Hasbro SA, a corporation organized
under the laws of Switzerland and wholly-owned subsidiary of the Company (the
“Designated Borrower”, together with the Company, the “Borrowers”), the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent, L/C Issuer and Swing Line Lender.




I hereby certify that:




1.

To the best of my knowledge, no Default or Event of Default has occurred and is
continuing.

2.

Attached are true and correct calculations as of [

] showing compliance with Section 7.05 of the Credit Agreement.

3.

[The unaudited condensed consolidated balance sheet of the Company and its
Subsidiaries as of [_______], and the related unaudited consolidated statements
of operations and cash flows for the fiscal quarter ended on that date (i) were
prepared in accordance with GAAP and (ii) present fairly in all material
respects the financial condition of the Company and its Subsidiaries as of such
date and for the indicated period, subject, in the case of clauses (i) and (ii),
to the absence of footnotes and to normal year-end audit adjustments.]6

IN WITNESS WHEREOF, I have signed this Compliance Certificate as of this ____
day of ___________, 20__.

HASBRO, INC.

By:  







Footnotes

6 Include in certificate delivered in connection with the first three fiscal
quarters

















COMPLIANCE CERTIFICATE WORKSHEET

As of [                           , 20__]

Section

 

Calculation

   

7.05(a)

Consolidated Interest Coverage Ratio

For the Measurement Period ended on [____; 20__]

 

A.

Consolidated EBITDA
(Sum of Item A(1) plus Items A(2), A(3), and A(4) minus Item A(5)):

$_______________

 

(1)

Consolidated Operating Profit (or Loss)

consolidated operating profit (or loss) identified as such on the Company’s
income statement for such period determined in accordance with GAAP:

$_______________

 

(2)

depreciation and amortization for such period, to the extent deducted in
calculating Item A(1), determined in accordance with GAAP:

$_______________

 

(3)

non-cash charges for such period, to the extent deducted in calculating Item
A(1), determined in accordance with GAAP:

$_______________

 

(4)

extraordinary losses for such period, to the extent deducted in calculating Item
A(1), determined in accordance with GAAP:

$_______________

 

(5)

extraordinary gains for such period, to the extent included in calculating Item
A(1), determined in accordance with GAAP:

$_______________

   

B.

Consolidated Total Interest Expense for such period:

$_______________

C.

Ratio of Item A to Item B:
(Not to be less than 3.50:1.00 as of the end of any fiscal quarter)

_______:_____









7.05(b)

Consolidated Total Funded Debt to Consolidated EBITDA
For the fiscal quarter ended [_____ __, 20__]

 

A.

Consolidated Total Funded Debt
(Sum of Item A(1) plus Item A(2) plus Item A(3) plus Item A(4) plus Item A(5)
plus Item A(6) plus Item A(7) minus Item A(8))

$_______________

 

(1)

Indebtedness relating to the borrowing of money or the obtaining of credit

$_______________

 

(2)

Indebtedness relating to the deferred purchase price of assets (other than trade
payables incurred in the ordinary course of business):

$_______________

 

(3)

Indebtedness in respect of any Synthetic Leases or any Capitalized Leases:

$_______________

 

(4)

The face amount of all letters of credit outstanding:

$_______________

 

(5)   any Recourse Obligations:

$_______________

 

(6)

Aggregate amount of indebtedness of the type referred to in Items A(1), A(2),
A(3), A(4) and A(6) of another Person (other than the Company or a Subsidiary
thereof) guaranteed by the Company or any of its Subsidiaries:

$_______________

 

(7)

Attributable Indebtedness in respect of any Permitted Receivables Securitization
Facility:

$_______________

 

(8)

Indebtedness under or in respect of any Permitted Receivables Securitization
Facility or amount under each of Items A(1), A(2), A(3), A(4), A(5) and/or A(6)
consisting of escrowed or pledged cash proceeds which effectively secure such
Indebtedness or the obligations of the Company or any such Subsidiary under such
Permitted Receivables Securitization Facility:

$_______________

B.

Consolidated EBITDA for the Reference Period then ended (as set forth above):

$_______________

C.

Ratio of Item A to Item B:
(For any fiscal quarter referenced in the table set forth below; not to exceed
the ratio set forth opposite such fiscal quarter in such table)

_______

:

________

 

Fiscal Quarter

Ratio

   

First, Second and Fourth fiscal quarters of any Fiscal Year

3.00:1.00

   

Third fiscal quarter of any Fiscal Year

3.50:1.00

 














EXHIBIT E

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and the Assignee identified
in item 2 below (the “Assignee”).  [It is understood and agreed that the rights
and obligations of the Assignees hereunder are several and not joint.]7
 Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee.  The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to [the Assignee][the respective Assignees], and [the][each] Assignee hereby
irrevocably purchases and assumes from the Assignor, subject to and in
accordance with the Standard Terms and Conditions and the Credit Agreement, as
of the Effective Date inserted by the Administrative Agent as contemplated below
(i) all of the Assignor’s rights and obligations in its capacity as a Lender
under the Credit Agreement and any other documents or instruments delivered
pursuant thereto that represents the amount and percentage interest identified
below of all of such outstanding rights and obligations of the Assignor under
the respective facilities identified below (including, without limitation, the
Letters of Credit and the Swing Line Loans included in such facilities) and (ii)
to the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of the Assignor (in its capacity as a
Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned by the Assignor to the Assignee pursuant to clauses (i) and (ii) above
being referred to herein collectively as the “Assigned Interest”).  Each such
sale and assignment is without recourse to the Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by the Assignor.

1.

Assignor:

______________________________

______________________________

2.

Assignee[s]:

______________________________

Footnotes

7 Include bracketed language if there are multiple Assignees








______________________________
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

3.

Borrowers:

Hasbro, Inc., a Rhode Island corporation and Hasbro SA, a corporation organized
under the laws of Switzerland

4.

Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement

5.

Credit Agreement: Amended and Restated Revolving Credit Agreement, dated as of
October 25, 2012, among the Borrowers, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer, and
Swing Line Lender

6.

Assigned Interest[s]:




Assignor

Assignee[s]8

Aggregate

Amount of

Commitment

for all Lenders9

Amount of

Commitment

Assigned

Percentage

Assigned of

Commitment10

CUSIP

Number

         

$________________

$_________

____________%

    

$________________

$_________

____________%

    

$________________

$_________

____________%

 

[7.

Trade Date:

__________________]11

The effective date for this Assignment and Assumption shall be ____________,
20__ (the “Effective Date”) [TO BE INSERTED BY ADMINISTRATIVE AGENT IN
ACCORDANCE WITH THE CREDIT AGREEMENT AND WHICH SHALL BE THE





EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]; provided,
however, if the Assignee is not a U.S. Person as defined in Section 7701(a)(30)
of the Code for federal income tax purposes, this Assignment and Assumption
shall not be effective until the Company and the Administrative Agent receive
Internal Revenue Service Form W-8BEN or Form W-8ECI or such other forms,
certificate or other evidence with respect to United State Federal income tax
withholding matters, in each case certifying as to such Assignee’s entitlement
to total exemption from withholding or deduction of taxes.  

Footnotes

8 List each Assignee, as appropriate

9 Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date

10 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

11 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.







Signatures appear on following page.











The terms set forth in this Assignment and Assumption are hereby agreed to:

ASSIGNOR

[NAME OF ASSIGNOR]







By: _____________________________

Name:

Title:







ASSIGNEE

[NAME OF ASSIGNEE]







By: _____________________________

Name:

Title:

[Consented to and]12 Accepted:

BANK OF AMERICA, N.A., as
Administrative Agent







By: _________________________________

Name:

Title:







[Consented to:]13

HASBRO, INC., as Borrower







By: _________________________________

Name;

Title:




Footnotes

12 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

13 To be added only if the consent of the Company and/or other parties (e.g.
Swing Line Lender, L/C Issuer) is required by the terms of the Credit Agreement











ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

1.

Representations and Warranties.

1.1.

Assignor.  The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of [the][[the relevant] Assigned Interest, (ii) [the][such]
Assigned Interest is free and clear of any lien, encumbrance or other adverse
claim and (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by any Borrower, any of their Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2.

Assignee.  [The][Each] Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 10.06(b)(iii), (v), (vii), (viii)
and (xi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 10.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own appraisal of and investigation into the business, operations,
property, financial and other conditions and credit worthiness of the Loan
Parties and its own credit decisions in taking or not taking action under the
Loan Documents, and (ii) it will perform in accordance with their terms





all of the obligations which by the terms of the Loan Documents are required to
be performed by it as a Lender.

2.

Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to [the][the
relevant] Assignee for amounts which have accrued from and after the Effective
Date.

3.

General Provisions.  This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York.














EXHIBIT F

AMENDED AND RESTATED CONTINUING GUARANTY

FOR VALUE RECEIVED, the sufficiency of which is hereby acknowledged, and in
consideration of extensions of credit and/or financial accommodations from time
to time made or granted under the Credit Agreement (as defined below) to HASBRO
SA (the “Designated Borrower”) by BANK OF AMERICA, N.A. and its successors and
permitted assigns and the other lenders party to the Credit Agreement
(collectively the “Lenders”), the undersigned Guarantor (the “Guarantor”) hereby
agrees as follows:




1.

Guaranty.  The Guarantor hereby absolutely and unconditionally guarantees to the
Administrative Agent, for the benefit of the Administrative Agent and the
Lenders, as a guaranty of payment and not merely as a guaranty of collection,
prompt payment when due, whether at stated maturity, by required prepayment,
upon acceleration, demand or otherwise of any and all Obligations (as defined in
that certain Amended and Restated Revolving Credit Agreement, dated as of
October 25, 2012, among the Guarantor, the Designated Borrower, the Lenders from
time to time party thereto, and Bank of America, N.A., as Administrative Agent,
L/C Issuer and Swing Line Lender (the “Credit Agreement”)) of Hasbro SA (the
“Hasbro SA Obligations”).  All capitalized terms used herein without definition
shall have the meaning ascribed to such terms in the Credit Agreement.  The
Administrative Agent’s and Lenders’ books and records showing the amount of the
Hasbro SA Obligations shall be admissible in evidence in any action or
proceeding, and, absent demonstrable error, shall be prima facie evidence for
the purpose of establishing the amount of the Hasbro SA Obligations.  To the
extent permitted by law, this Amended and Restated Continuing Guaranty (the
“Guaranty”) shall not be affected by the validity, regularity or enforceability
of the Hasbro SA Obligations against the Designated Borrower or any instrument
or agreement evidencing any Hasbro SA Obligations, or by the existence,
validity, enforceability, perfection, non-perfection or extent of any collateral
therefor, or by any fact or circumstance relating to the Hasbro SA Obligations
which might otherwise constitute a defense to the obligations of the Guarantor
under this Guaranty (other than a defense of payment or performance), and, to
the extent permitted by law, the Guarantor hereby irrevocably waives any
defenses it may now have or hereafter acquire in any way relating to any or all
of the foregoing (other than a defense of payment or performance).

2.

No Setoff or Deductions; Taxes; Payments.  The Guarantor represents and warrants
that it is organized and resident in the United States of America.  The
Guarantor shall make all payments hereunder in the manner set forth in Section
3.01 of the Credit Agreement, as if such Section were applicable to payment by
the Guarantor hereunder.  The obligations of the Guarantor under this paragraph
shall survive the payment in full of the Hasbro SA Obligations and termination
of this Guaranty.  To the extent permitted by law, the obligations hereunder
shall not be affected by any acts of any legislative body or governmental
authority affecting the Designated Borrower (but not the Guarantor), including
but not limited to, any restrictions on the conversion of currency or
repatriation or control of funds or any total or partial expropriation of the
Designated Borrower’s property, or by economic, political, regulatory or other
events in the countries where the Designated Borrower is located.

3.

Rights of the Administrative Agent and the Lenders.  The Guarantor consents and
agrees that the Administrative Agent and Lenders may, to the extent permitted by
law, at any time and from time to time, without notice or demand, and without
affecting the enforceability or continuing effectiveness hereof:  (a) amend,
extend, renew, compromise, discharge, accelerate or otherwise change the time
for payment or the terms of the Hasbro SA Obligations or any part thereof; (b)
take, hold, exchange, enforce, waive, release, fail to perfect, sell, or
otherwise dispose of any security for the payment of this Guaranty or any Hasbro
SA Obligations; (c) apply such security and direct the order or manner of sale
thereof as the Administrative Agent in its sole discretion may determine; and
(d) release or substitute one or more of any endorsers or other guarantors of
any of the Hasbro SA Obligations.  

4.

Certain Waivers.  To the extent permitted by law, the Guarantor waives (a) any
defense arising by reason of any disability or other defense of the Designated
Borrower or any other guarantor (other than a defense of payment or
performance), or the cessation from any cause whatsoever (including any act or
omission of the Administrative Agent or any Lender but excluding payment or
performance) of the liability of the Designated Borrower; (b) any defense based
on any claim that the Guarantor’s obligations exceed or are more burdensome than
those of the Designated Borrower; (c) any right to require the Administrative
Agent or any Lender to proceed against the Designated Borrower, proceed against
or exhaust any security for the Indebtedness, or pursue any other remedy in the
Administrative Agent’s or any Lender’s power whatsoever; (d) any benefit of and
any right to participate in any security now or hereafter held by the
Administrative Agent or any Lender; and (e) to the fullest extent permitted by
law, any and all other defenses or benefits that may be derived from or afforded
by applicable law limiting the liability of or exonerating guarantors or
sureties (other than a defense of payment or performance).  The Guarantor
expressly waives, to the fullest extent permitted by law, all setoffs and
counterclaims and all presentments, demands for payment or performance, notices
of nonpayment or nonperformance, protests, notices of protest, notices of
dishonor and all other notices or demands of any kind or nature whatsoever with
respect to the Hasbro SA Obligations, and all notices of acceptance of this
Guaranty or of the existence, creation or incurrence of new or additional Hasbro
SA Obligations, except, in each case, for notices expressly required under the
Credit Agreement.

5.

Hasbro SA Obligations Independent.  The obligations of the Guarantor hereunder
are those of primary obligor, and not merely as surety, and are independent of
the Hasbro SA Obligations and the obligations of any other guarantor, and a
separate action may be brought against the Guarantor to enforce this Guaranty
whether or not the Designated Borrower or any other person or entity is joined
as a party.

6.

Subrogation.  The Guarantor shall not exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Hasbro SA Obligations and
any amounts payable under this Guaranty have been indefeasibly paid in full and
any Commitments of the Lenders are terminated.  If any amounts are paid to the
Guarantor in violation of the foregoing limitation, then such amounts shall be
held in trust for the benefit of the Administrative Agent, for the benefit of
the Lenders, and shall forthwith be paid to the Administrative Agent to reduce
the amount of the Hasbro SA Obligations, whether matured or unmatured.

7.

Termination; Reinstatement.  This Guaranty is a continuing and irrevocable
guaranty of all Hasbro SA Obligations now or hereafter existing and shall remain
in full force and effect until all Commitments of the Lenders are terminated, no
Letter of Credit remains outstanding and the Loans and any other Hasbro SA
Obligations that are then accrued and payable have been paid in full.  At such
time as the Loans, the L/C Borrowings and the other Hasbro SA Obligations then
due and owing shall have been paid in full, the Commitments have been terminated
and no Letters of Credit shall be outstanding, this Agreement and all
obligations (other than those expressly stated to survive termination) of the
Guarantor shall terminate, all without delivery of any instrument or performance
of any act by and party.  At the request of the Guarantor following any such
termination, the Administrative Agent shall execute such documents as such
Guarantor shall reasonably request to evidence such termination.
 Notwithstanding the foregoing, this Guaranty shall continue in full force and
effect or be revived, as the case may be, if any payment by or on behalf of the
Designated Borrower or the Guarantor is made, or the Administrative Agent or any
Lender exercises its right of setoff, in respect of the Hasbro SA Obligations
and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent or any Lender in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Laws, all as if such payment had not been made or such setoff had not
occurred and whether or not the Administrative Agent is in possession of or has
released this Guaranty and regardless of any prior revocation, rescission,
termination or reduction.  The obligations of the Guarantor under this paragraph
shall survive termination of this Guaranty.

8.

Subordination.  The Guarantor hereby subordinates the payment of all obligations
and indebtedness of the Designated Borrower owing to the Guarantor, whether now
existing or hereafter arising, including but not limited to any obligation of
the Designated Borrower to the Guarantor as subrogee of the Administrative Agent
and Lenders or resulting from the Guarantor’s performance under this Guaranty,
to the indefeasible payment in full in cash of all Hasbro SA Obligations.  

9.

Stay of Acceleration.  In the event that acceleration of the time for payment of
any of the Hasbro SA Obligations is stayed, in connection with any case
commenced by or against the Designated Borrower under any Debtor Relief Laws, or
otherwise, all such amounts shall nonetheless be payable by the Guarantor
immediately upon demand by the Administrative Agent.

10.

Expenses.  The Guarantor shall pay on demand all reasonable out-of-pocket
expenses (including the reasonable fees, charges and disbursements of a single
domestic firm and, if reasonably requested by the Administrative Agent, a single
foreign firm, of counsel for the Administrative Agent and the Lenders, unless a
conflict exists, in which case, reasonable fees and expenses of reasonably
necessary additional counsel for the affected Lender(s) shall be covered) in any
way relating to the enforcement or protection of the Administrative Agent’s and
the Lenders’ rights under this Guaranty, including any incurred during any
“workout” or restructuring in respect of the Hasbro SA Obligations.  The
obligations of the Guarantor under this paragraph shall survive the payment in
full of the Hasbro SA Obligations and termination of this Guaranty.

11.

Miscellaneous.  No provision of this Guaranty may be waived, amended,
supplemented or modified, except by a written instrument executed by the
Administrative Agent and the Guarantor.  No failure by the Administrative Agent
or any Lender to exercise, and no delay in exercising, any right, remedy or
power hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy or power hereunder preclude any other or
further exercise thereof or the exercise of any other right, power or remedy.
 The remedies herein provided are cumulative and not exclusive of any remedies
provided by law or in equity.  The unenforceability or invalidity of any
provision of this Guaranty shall not affect the enforceability or validity of
any other provision herein.  Unless otherwise agreed by the Administrative Agent
and the Guarantor in writing, this Guaranty is not intended to supersede or
otherwise affect any other guaranty now or hereafter given by the Guarantor for
the benefit of the Administrative Agent or any Lender or any term or provision
thereof, other than any guaranty given by the Guarantor pursuant to that certain
Revolving Credit Agreement dated as of June 23, 2006, by and among the Guarantor
and Bank of America, N.A., as Administrative Agent for itself and the other
Lenders.

12.

Condition of Designated Borrower.  The Guarantor acknowledges and agrees that it
has the sole responsibility for, and has adequate means of, obtaining from the
Designated Borrower and any other guarantor such information concerning the
financial condition, business and operations of the Designated Borrower and any
such other guarantor as the Guarantor requires, and that the Administrative
Agent and Lenders have no duty, and the Guarantor is not relying on the
Administrative Agent or any Lender at any time, to disclose to the Guarantor any
information relating to the business, operations or financial condition of the
Designated Borrower or any other guarantor (the guarantor waiving any duty on
the part of the Administrative Agent and Lenders to disclose such information
and any defense relating to the failure to provide the same).

13.

Setoff.  If and to the extent an Event of Default under Section 8.01(a) of the
Credit Agreement has occurred and is continuing, the Administrative Agent or any
Lender may setoff and charge from time to time any amount so due against any or
all of the Guarantor’s accounts or deposits with the Administrative Agent or any
Lender.

14.

Representations and Warranties.  The Guarantor represents and warrants that:

(a)

(i) it is duly organized or formed, validly existing and, as applicable, in good
standing under the Laws of the jurisdiction of its incorporation or organization
except to the extent that failure to do so would not reasonably be expected to
have a Material Adverse Effect and (ii) has all requisite power and authority to
execute, deliver and perform its obligations under this Guaranty;

(b)

this Guaranty has been duly executed and delivered by the Guarantor;  

(c)

this Guaranty constitutes a legal, valid and binding obligation of the
Guarantor, enforceable against the Guarantor in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights or
remedies generally and by general principles of equity and an implied covenant
of good faith and fair dealing;

(d)

the execution, delivery and performance by the Guarantor of this Guaranty has
been duly authorized by all necessary corporate or other organizational action,
and does notand will not (i) contravene the terms of the Guarantor’s
Organization Documents or (ii) violate any Law or any order, injunction, writ or
decree of any Governmental Authority or any arbitral award to which the
Guarantor or its property is subject, except, in the case of clause (ii), to the
extent such violation would not reasonably be expected to have a Material
Adverse Effect; and

(e)

no approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any the Guarantor of this Guaranty other than (i) those
such as have been obtained or made and are in full force and effect, (ii) any
filings of this Guaranty or any other Loan Document with the Securities and
Exchange Commission required to be made after the date hereof and (iii) such
approvals, consents, exemptions, authorizations, actions or notices the failure
of which to obtain or make would not reasonably be expected to have a Material
Adverse Effect..




15.

Indemnification and Survival.  Without limitation on any other obligations of
the Guarantor or remedies of the Administrative Agent and Lenders under this
Guaranty, the Guarantor shall, to the fullest extent permitted by law,
indemnify, defend and save and hold harmless the Administrative Agent and the
Lenders from and against any and all damages, losses, liabilities and expenses
(including the reasonable fees, charges and disbursements of a single domestic
firm and, if reasonably requested by the Administrative Agent and approved by
the Guarantor, a single foreign firm, of counsel for the Administrative Agent
and the Lenders, unless a conflict exists, in which case, reasonable fees and
expenses of reasonably necessary additional counsel for the affected Lender(s)
shall be covered) that may be suffered or incurred by the Administrative Agent
and Lenders in connection with or as a result of any failure of any Hasbro SA
Obligations to be the legal, valid and binding obligations of the Designated
Borrower enforceable against the Designated Borrower in accordance with their
terms to the extent the Company would be required to do so pursuant to Section
10.04(b) of the Credit Agreement.  The obligations of the Guarantor under this
paragraph shall survive the payment in full of the Hasbro SA Obligations and
termination of this Guaranty.

16.

Governing Law; Assignment; Jurisdiction; Notices.  This Guaranty shall be
governed by, and construed in accordance with, the internal laws of the State of
New York.  This Guaranty shall (a) bind the Guarantor and its successors and
assigns, provided that the Guarantor may not assign its rights or obligations
under this Guaranty without the prior written consent of the Administrative
Agent (and any attempted assignment without such consent shall be void), and (b)
inure to the benefit of the Administrative Agent and Lenders and their
successors and assigns and the Administrative Agent and Lenders may, without
notice to the Guarantor and without affecting the Guarantor’s obligations
hereunder, assign, sell or grant participations in the Hasbro SA Obligations and
this Guaranty, in whole or in part to the extent set forth in (and subject to
the requirements of) Section 10.06 of the Credit Agreement.  Each party hereto
hereby irrevocably (i) submits to the non-exclusive jurisdiction of any United
States Federal or State court sitting in New York, New York in any action or
proceeding arising out of or relating to this Guaranty, and (ii) waives to the
fullest extent permitted by law any defense asserting an inconvenient forum in
connection therewith. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 10.02 of the Credit
Agreement. All notices and other communications to the Guarantor under this
Guaranty shall be in writing and shall be delivered in accordance with Section
10.02 of the Credit Agreement to the Guarantor at its address set forth below or
at such other address as may be specified by the Guarantor in a written notice
delivered to the Administrative Agent.

17.

WAIVER OF JURY TRIAL; FINAL AGREEMENT.  TO THE EXTENT ALLOWED BY APPLICABLE LAW,
THE GUARANTOR, THE ADMINISTRATIVE AGENT AND EACH LENDER EACH IRREVOCABLY WAIVES
TRIAL BY JURY WITH RESPECT TO ANY ACTION, CLAIM, SUIT OR PROCEEDING ON, ARISING
OUT OF OR RELATING TO THIS GUARANTY OR THE OBLIGATIONS.  THIS GUARANTY
CONSTITUTES THE ENTIRE CONTRACT AMONG THE PARTIES RELATING TO THE SUBJECT MATTER
HEREOF AND SUPERSEDES ANY AND ALL PREVIOUS AGREEMENTS AND UNDERSTANDINGS, ORAL
OR WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF.

18.

Foreign Currency.  If, for the purposes of obtaining judgment in any court, it
is necessary to convert a sum due hereunder in one currency into another
currency, the rate of exchange used shall be that at which in accordance with
normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given.  The obligation of the Guarantor in respect of any such
sum due from it to the Administrative Agent or the Lenders hereunder shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
the currencies in which the Hasbro SA Obligations are denominated or the
currencies payable hereunder (the “Obligations Currency”), be discharged only to
the extent that on the Business Day following receipt by the Administrative
Agent of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent may in accordance with normal banking procedures purchase
the Obligations Currency with the Judgment Currency.  If the amount of the
Obligations Currency so purchased is less than the sum originally due to the
Administrative Agent from the Guarantor in the Obligations Currency, the
Guarantor agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify the Administrative Agent or the Person to whom such
obligation was owing against such loss.  If the amount of the Obligations
Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to the Guarantor (or to any other Person who may be
entitled thereto under applicable law).




19.

Amendment and Restatement.  On the Closing Date, this Guaranty shall supersede
the Continuing Guaranty, dated as of December 16, 2010 (the “Existing
Guaranty”), by the Guarantor in favor of the Administrative Agent, for the
benefit of the Administrative Agent and the Lenders, in its entirety, except as
provided in this Section 19.  On the Closing Date, the rights and obligations of
the parties evidenced by the Existing Guaranty shall be evidenced by this
Guaranty and the other Loan Documents.

[Signature appears on following page.]




















Executed this ___ day of ___________, 20__.

HASBRO, INC.

By:______________________________

Name:  

Title:

Address:




Agreed and Acknowledged:




BANK OF AMERICA, N.A.,

as Administrative Agent




By:_________________________

Name:

Title:  

















EXHIBIT G




[AMENDED AND RESTATED]14 CONTINUING GUARANTY

FOR VALUE RECEIVED, the sufficiency of which is hereby acknowledged, and in
consideration of extensions of credit and/or financial accommodations from time
to time made or granted under the Credit Agreement (as defined below) to HASBRO,
INC. (the “Company”) and HASBRO SA (the “Designated Borrower”, together with the
Company, the “Borrowers”) by BANK OF AMERICA, N.A. and its successors and
permitted assigns and the other lenders party to the Credit Agreement
(collectively the “Lenders”), the undersigned Guarantor (whether one or more the
“Guarantor”, and if more than one jointly and severally) hereby agrees as
follows:




1.

Guaranty.  The Guarantor hereby absolutely and unconditionally guarantees to the
Administrative Agent, for the benefit of the Administrative Agent and the
Lenders, as a guaranty of payment and not merely as a guaranty of collection,
prompt payment when due, whether at stated maturity, by required prepayment,
upon acceleration, demand or otherwise of any and all Obligations as defined in
that certain Amended and Restated Revolving Credit Agreement, dated as of
October 25, 2012, among the Borrowers, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swing Line Lender (the “Credit Agreement”).  All capitalized terms used herein
without definition shall have the meaning ascribed to such terms in the Credit
Agreement.  The Administrative Agent’s and Lenders’ books and records showing
the amount of the Obligations shall be admissible in evidence in any action or
proceeding, and, absent demonstrable error, shall be prima facie evidence for
the purpose of establishing the amount of the Obligations.  To the extent
permitted by law, this [Amended and Restated]15 Continuing Guaranty (the
“Guaranty”) shall not be affected by the validity, regularity or enforceability
of the Obligations against any Borrower or any instrument or agreement
evidencing any Obligations, or by the existence, validity, enforceability,
perfection, non-perfection or extent of any collateral therefor, or by any fact
or circumstance relating to the Obligations which might otherwise constitute a
defense to the obligations of the Guarantor under this Guaranty (other than a
defense of payment or performance), and, to the extent permitted by law, the
Guarantor hereby irrevocably waives any defenses it may now have or hereafter
acquire in any way relating to any or all of the foregoing (other than a defense
of payment or performance).

2.

No Setoff or Deductions; Taxes; Payments.  The Guarantor represents and warrants
that it is organized and resident in the United States of America.  The
Guarantor shall make all payments hereunder in the manner set forth in Section
3.01 of the Credit Agreement, as if such Section were applicable to payment by
the Guarantor hereunder.  The obligations of the Guarantor under this paragraph
shall survive the payment in full of the Obligations and termination of this
Guaranty.  To the extent permitted by law, the obligations hereunder shall not
be affected by any acts of any legislative body or governmental authority
affecting any Borrower (but not the Guarantor), including but not limited to,
any restrictions on the conversion of currency or repatriation or control of
funds or any total or partial expropriation of such Borrower’s property, or by
economic, political, regulatory or other events in the countries where any
Borrower is located.

3.

Rights of the Administrative Agent and the Lenders.  The Guarantor consents and
agrees that the Administrative Agent and Lenders may, to the extent permitted by
law, at any time and from time to time, without notice or demand, and without
affecting the enforceability or continuing effectiveness hereof:  (a) amend,
extend, renew, compromise, discharge, accelerate or otherwise change the time
for payment or the terms of the Obligations or any part thereof; (b) take, hold,
exchange, enforce, waive, release, fail to perfect, sell, or otherwise dispose
of any security for the payment of this Guaranty or any Obligations; (c) apply
such security and direct the order or manner of sale thereof as the
Administrative Agent in its sole discretion may determine; and (d) release or
substitute one or more of any endorsers or other guarantors of any of the
Obligations.  

4.

Certain Waivers.  To the extent permitted by law, the Guarantor waives (a) any
defense arising by reason of any disability or other defense of any Borrower or
any other guarantor (other than a defense of payment or performance), or the
cessation from any cause whatsoever (including any act or omission of the
Administrative Agent or any Lender but excluding payment or performance) of the
liability of any Borrower; (b) any defense based on any claim that the
Guarantor’s obligations exceed or are more burdensome than those of any
Borrower; (c) any right to require the Administrative Agent or any Lender to
proceed against any Borrower, proceed against or exhaust any security for the
Indebtedness, or pursue any other remedy in the Administrative Agent’s or any
Lender’s power whatsoever; (d) any benefit of and any right to participate in
any security now or hereafter held by the Administrative Agent or any Lender;
and (e) to the fullest extent permitted by law, any and all other defenses or
benefits that may be derived from or afforded by applicable law limiting the
liability of or exonerating guarantors or sureties (other than a defense of
payment or performance).  The Guarantor expressly waives, to the fullest extent
permitted by law, all setoffs and counterclaims and all presentments, demands
for payment or performance, notices of nonpayment or nonperformance, protests,
notices of protest, notices of dishonor and all other notices or demands of any
kind or nature whatsoever with respect to the Obligations, and all notices of
acceptance of this Guaranty or of the existence, creation or incurrence of new
or additional Obligations, except, in each case, for notices expressly required
under the Credit Agreement.

5.

Obligations Independent.  The obligations of the Guarantor hereunder are those
of primary obligor, and not merely as surety, and are independent of the
Obligations and the obligations of any other guarantor, and a separate action
may be brought against the Guarantor to enforce this Guaranty whether or not any
Borrower or any other person or entity is joined as a party.

6.

Subrogation.  The Guarantor shall not exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Obligations and any
amounts payable under this Guaranty have been indefeasibly paid in full and any
Commitments of the Lenders are terminated.  If any amounts are paid to the
Guarantor in violation of the foregoing limitation, then such amounts shall be
held in trust for the benefit of the Administrative Agent, for the benefit of
the Lenders, and shall forthwith be paid to the Administrative Agent to reduce
the amount of the Obligations, whether matured or unmatured.

7.

Termination; Reinstatement.  This Guaranty is a continuing and irrevocable
guaranty of all Obligations now or hereafter existing and shall remain in full
force and effect until all Commitments of the Lenders are terminated, no Letter
of Credit remains outstanding and the Loans and any other Obligations that are
then accrued and payable have been paid in full.  At such time as the Loans, the
L/C Borrowings and the other Obligations then due and owing shall have been paid
in full, the Commitments have been terminated and no Letters of Credit shall be
outstanding, this Agreement and all obligations (other than those expressly
stated to survive termination) of the Guarantor shall terminate, all without
delivery of any instrument or performance of any act by and party.  At the
request of the Guarantor following any such termination, the Administrative
Agent shall execute such documents as such Guarantor shall reasonably request to
evidence such termination.  In connection with the sale or disposition of all of
the Capital Stock of any Guarantor permitted under the Credit Agreement, such
Guarantor shall be released from its guaranty hereunder, all obligations of such
Guarantor hereunder shall terminate, all without delivery of any instrument or
performance of any act by any party.  At the request of the Guarantor in
connection with any such sale or other disposition, the Administrative Agent
shall execute such documents as such Guarantor shall reasonably request to
evidence such release and termination.  Notwithstanding the foregoing, this
Guaranty shall continue in full force and effect or be revived, as the case may
be, if any payment by or on behalf of any Borrower or the Guarantor is made, or
the Administrative Agent or any Lender exercises its right of setoff, in respect
of the Obligations and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent or any Lender in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Laws, all as if such payment had not been made or such setoff had not
occurred and whether or not the Administrative Agent is in possession of or has
released this Guaranty and regardless of any prior revocation, rescission,
termination or reduction.  The obligations of the Guarantor under this paragraph
shall survive termination of this Guaranty.

8.

Subordination.  The Guarantor hereby subordinates the payment of all obligations
and indebtedness of any Borrower owing to the Guarantor, whether now existing or
hereafter arising, including but not limited to any obligation of such Borrower
to the Guarantor as subrogee of the Administrative Agent and Lenders or
resulting from the Guarantor’s performance under this Guaranty, to the
indefeasible payment in full in cash of all Obligations.

9.

Stay of Acceleration.  In the event that acceleration of the time for payment of
any of the Obligations is stayed, in connection with any case commenced by or
against any Borrower under any Debtor Relief Laws, or otherwise, all such
amounts shall nonetheless be payable by the Guarantor immediately upon demand by
the Administrative Agent.

10.

Expenses.  The Guarantor shall pay on demand all reasonable out-of-pocket
expenses (including the reasonable fees, charges and disbursements of a single
domestic firm and, if reasonably requested by the Administrative Agent, a single
foreign firm, of counsel for the Administrative Agent and the Lenders, unless a
conflict exists, in which case, reasonable fees and expenses of reasonably
necessary additional counsel for the affected Lender(s) shall be covered) in any
way relating to the enforcement or protection of the Administrative Agent’s and
the Lenders’ rights under this Guaranty, including any incurred during any
“workout” or restructuring in respect of the Obligations.  The obligations of
the Guarantor under this paragraph shall survive the payment in full of the
Obligations and termination of this Guaranty.

11.

Miscellaneous.  No provision of this Guaranty may be waived, amended,
supplemented or modified, except by a written instrument executed by the
Administrative Agent and the Guarantor.  No failure by the Administrative Agent
or any Lender to exercise, and no delay in exercising, any right, remedy or
power hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy or power hereunder preclude any other or
further exercise thereof or the exercise of any other right, power or remedy.
 The remedies herein provided are cumulative and not exclusive of any remedies
provided by law or in equity.  The unenforceability or invalidity of any
provision of this Guaranty shall not affect the enforceability or validity of
any other provision herein.  Unless otherwise agreed by the Administrative Agent
and the Guarantor in writing, this Guaranty is not intended to supersede or
otherwise affect any other guaranty now or hereafter given by the Guarantor for
the benefit of the Administrative Agent or any Lender or any term or provision
thereof other than that certain Continuing Guaranty, dated as of June 23, 2006,
by the Guarantor in favor of Bank of America, N.A., as Administrative Agent for
itself and other Lenders.

12.

Condition of Borrowers.  The Guarantor acknowledges and agrees that it has the
sole responsibility for, and has adequate means of, obtaining from the Borrowers
and any other guarantor such information concerning the financial condition,
business and operations of the Borrowers and any such other guarantor as the
Guarantor requires, and that the Administrative Agent and Lenders have no duty,
and the Guarantor is not relying on the Administrative Agent or any Lender at
any time, to disclose to the Guarantor any information relating to the business,
operations or financial condition of the Borrowers or any other guarantor (the
guarantor waiving any duty on the part of the Administrative Agent and Lenders
to disclose such information and any defense relating to the failure to provide
the same).

13.

Setoff.  If and to the extent an Event of Default under Section 8.01(a) of the
Credit Agreement has occurred and is continuing, the Administrative Agent or any
Lender may setoff and charge from time to time any amount so due against any or
all of the Guarantor’s accounts or deposits with the Administrative Agent or any
Lender.

14.

Representations and Warranties.  The Guarantor represents and warrants that:

(a)

(i) it is duly organized or formed, validly existing and, as applicable, in good
standing under the Laws of the jurisdiction of its incorporation or organization
except to the extent that failure to do so would not reasonably be expected to
have a Material Adverse Effect and (ii) has all requisite power and authority to
execute, deliver and perform its obligations under this Guaranty;

(b)

this Guaranty has been duly executed and delivered by the Guarantor;  




(c)

this Guaranty constitutes a legal, valid and binding obligation of the
Guarantor, enforceable against the Guarantor in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights or
remedies generally and by general principles of equity and an implied covenant
of good faith and fair dealing;




(d)

the execution, delivery and performance by the Guarantor of this Guaranty has
been duly authorized by all necessary corporate or other organizational action,
and does not and will not (i) contravene the terms of the Guarantor’s
Organization Documents or (ii) violate any Law or any order, injunction, writ or
decree of any Governmental Authority or any arbitral award to which the
Guarantor or its property is subject, except, in the case of clause (ii), to the
extent such violation would not reasonably be expected to have a Material
Adverse Effect; and




(e)

no approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any the Guarantor of this Guaranty other than (i) those
such as have been obtained or made and are in full force and effect, (ii) any
filings of this Guaranty or any other Loan Document with the Securities and
Exchange Commission required to be made after the date hereof and (iii) such
approvals, consents, exemptions, authorizations, actions or notices the failure
of which to obtain or make would not reasonably be expected to have a Material
Adverse Effect.




15.

Indemnification and Survival.  Without limitation on any other obligations of
the Guarantor or remedies of the Administrative Agent and Lenders under this
Guaranty, the Guarantor shall, to the fullest extent permitted by law,
indemnify, defend and save and hold harmless the Administrative Agent and the
Lenders from and against any and all damages, losses, liabilities and expenses
(including the reasonable fees, charges and disbursements of a single domestic
firm and, if reasonably requested by the Administrative Agent and approved by
the Company, a single foreign firm, of counsel for the Administrative Agent and
the Lenders, unless a conflict exists, in which case, reasonable fees and
expenses of reasonably necessary additional counsel for the affected Lender(s)
shall be covered) that may be suffered or incurred by the Administrative Agent
and Lenders in connection with or as a result of any failure of any Obligations
to be the legal, valid and binding obligations of each Borrower enforceable
against such Borrower in accordance with their terms to the extent the Company
would be required to do so pursuant to Section 10.04(b) of the Credit Agreement.
 The obligations of the Guarantor under this paragraph shall survive the payment
in full of the Obligations and termination of this Guaranty.

16.

Governing Law; Assignment; Jurisdiction; Notices.  This Guaranty shall be
governed by, and construed in accordance with, the internal laws of the State of
New York.  This Guaranty shall (a) bind the Guarantor and its successors and
assigns, provided that the Guarantor





may not assign its rights or obligations under this Guaranty without the prior
written consent of the Administrative Agent (and any attempted assignment
without such consent shall be void), and (b) inure to the benefit of the
Administrative Agent and Lenders and their successors and assigns and the
Administrative Agent and Lenders may, without notice to the Guarantor and
without affecting the Guarantor’s obligations hereunder, assign, sell or grant
participations in the Obligations and this Guaranty, in whole or in part to the
extent set forth in (and subject to the requirements of) Section 10.06 of the
Credit Agreement.  Each party hereto hereby irrevocably (i) submits to the
non-exclusive jurisdiction of any United States Federal or State court sitting
in New York, New York in any action or proceeding arising out of or relating to
this Guaranty, and (ii) waives to the fullest extent permitted by law any
defense asserting an inconvenient forum in connection therewith. Each party
hereto irrevocably consents to service of process in the manner provided for
notices in Section 10.02 of the Credit Agreement. All notices and other
communications to the Guarantor under this Guaranty shall be in writing and
shall be delivered in accordance with Section 10.02 of the Credit Agreement to
the Guarantor at its address set forth below or at such other address as may be
specified by the Guarantor in a written notice delivered to the Administrative
Agent.

17.

WAIVER OF JURY TRIAL; FINAL AGREEMENT.  TO THE EXTENT ALLOWED BY APPLICABLE LAW,
THE GUARANTOR, THE ADMINISTRATIVE AGENT AND EACH LENDER EACH IRREVOCABLY WAIVES
TRIAL BY JURY WITH RESPECT TO ANY ACTION, CLAIM, SUIT OR PROCEEDING ON, ARISING
OUT OF OR RELATING TO THIS GUARANTY OR THE OBLIGATIONS.  THIS GUARANTY
CONSTITUTES THE ENTIRE CONTRACT AMONG THE PARTIES RELATING TO THE SUBJECT MATTER
HEREOF AND SUPERSEDES ANY AND ALL PREVIOUS AGREEMENTS AND UNDERSTANDINGS, ORAL
OR WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF.

18.

Foreign Currency.  If, for the purposes of obtaining judgment in any court, it
is necessary to convert a sum due hereunder in one currency into another
currency, the rate of exchange used shall be that at which in accordance with
normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given.  The obligation of the Guarantor in respect of any such
sum due from it to the Administrative Agent or the Lenders hereunder shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
the currencies in which the Obligations are denominated or the currencies
payable hereunder (the “Obligations Currency”), be discharged only to the extent
that on the Business Day following receipt by the Administrative Agent of any
sum adjudged to be so due in the Judgment Currency, the Administrative Agent may
in accordance with normal banking procedures purchase the Obligations Currency
with the Judgment Currency.  If the amount of the Obligations Currency so
purchased is less than the sum originally due to the Administrative Agent from
the Guarantor in the Obligations Currency, the Guarantor agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or the Person to whom such obligation was owing against
such loss.  If the amount of the Obligations Currency so purchased is greater
than the sum originally due to the Administrative Agent in such currency, the
Administrative Agent agrees to return the amount of any excess to the Guarantor
(or to any other Person who may be entitled thereto under applicable law).





19.

[Amendment and Restatement.  On the Closing Date, this Guaranty shall supersede
the Continuing Guaranty, dated as of January 26, 2011 (the “Existing Guaranty”),
by the Guarantor in favor of the Administrative Agent, for the benefit of the
Administrative Agent and the Lenders, in its entirety, except as provided in
this Section 19.  On the Closing Date, the rights and obligations of the parties
evidenced by the Existing Guaranty shall be evidenced by this Guaranty and the
other Loan Documents.]16




Footnotes

14 Insert bracketed language in Amended and Restated Guaranty executed by Hasbro
International, Inc.

15 Insert bracketed language in Amended and Restated Guaranty executed by Hasbro
International, Inc.

16 Insert bracketed language in Amended and Restated Guaranty executed by Hasbro
International, Inc.




[Signature appears on following page.]




















Executed this ___ day of October, 2012.

[___________________________]

By:____________________________

Name:

Title:

Address:

c/o Hasbro, Inc.

1027 Newport Avenue

Pawtucket, Rhode Island  02861-2500

Attn: Treasurer

Fax:

(401) 431-8084







Agreed and Acknowledged:

BANK OF AMERICA, N.A.,

as Administrative Agent

By:_______________________________

Name:  

Title:  








EXHIBIT H







FORM OF

U.S. TAX COMPLIANCE CERTIFICATE




(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)




Reference is made to that certain Amended and Restated Revolving Credit
Agreement, dated as of October 25, 2012 (as amended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among Hasbro,
Inc., a Rhode Island corporation (the “Company”), Hasbro SA, a corporation
organized under the laws of Switzerland and wholly owned subsidiary of the
Company (the “Designated Borrower”, together with the Company, the “Borrowers”),
the Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to any Borrower as described
in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrowers and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrowers and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

By:  _______________________




 

Name:  ________________________

 

Title:  ________________________

Date: ________ __, 20[  ]

H - 1

U.S. Tax Compliance Certificate








EXHIBIT H







FORM OF

U.S. TAX COMPLIANCE CERTIFICATE




(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)




Reference is made to that certain Amended and Restated Revolving Credit
Agreement, dated as of October 25, 2012 (as amended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among Hasbro,
Inc., a Rhode Island corporation (the “Company”), Hasbro SA, a corporation
organized under the laws of Switzerland and wholly owned subsidiary of the
Company (the “Designated Borrower”, together with the Company, the “Borrowers”),
the Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

By:  _______________________




 

Name:  ________________________

 

Title:  ________________________

Date: ________ __, 20[  ]

H - 2

U.S. Tax Compliance Certificate








EXHIBIT H




FORM OF

U.S. TAX COMPLIANCE CERTIFICATE




(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)




Reference is made to that certain Amended and Restated Revolving Credit
Agreement, dated as of October 25, 2012 (as amended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among Hasbro,
Inc., a Rhode Island corporation (the “Company”), Hasbro SA, a corporation
organized under the laws of Switzerland and wholly owned subsidiary of the
Company (the “Designated Borrower”, together with the Company, the “Borrowers”),
the Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

H - 3

U.S. Tax Compliance Certificate








[NAME OF PARTICIPANT]

By:  _______________________




 

Name:  ________________________

 

Title:  ________________________

Date: ________ __, 20[  ]

H - 3

U.S. Tax Compliance Certificate





EXHIBIT H

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE




(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)




Reference is made to that certain Amended and Restated Revolving Credit
Agreement, dated as of October 25, 2012 (as amended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among Hasbro,
Inc., a Rhode Island corporation (the “Company”), Hasbro SA, a corporation
organized under the laws of Switzerland and wholly owned subsidiary of the
Company (the “Designated Borrower”, together with the Company, the “Borrowers”),
the Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of any Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrowers and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrowers and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

H - 4

U.S. Tax Compliance Certificate








[NAME OF LENDER]

By:  _______________________




 

Name:  ________________________

 

Title:  ________________________

Date: ________ __, 20[  ]




H - 4

U.S. Tax Compliance Certificate











EXHIBIT J

INCREASE SUPPLEMENT

HASBRO, INC.

INCREASE SUPPLEMENT, dated as of ______,

 ____, to the Amended and Restated Revolving Credit Agreement, dated as of
October 25, 2012 (as amended, restated, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement;” the terms defined therein
being used herein as therein defined), among Hasbro, Inc., a Rhode Island
corporation (the “Company”), Hasbro SA, a corporation organized under the laws
of Switzerland and wholly owned subsidiary of the Company (the “Designated
Borrower”, together with the Company, the “Borrowers”), the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”), L/C Issuer and Swing Line Lender.

1.

Pursuant to Section 2.16 of the Credit Agreement, the Company hereby proposes to
increase (the “Increase”) the Aggregate Commitments from [$______] to [$______].

2.

Each of the following Lenders (each, an “Increasing Lender”) has been invited by
the Company, and has agreed, subject to the terms hereof, to increase its
Commitment as follows:

Name of Lender

Commitment
(after giving effect hereto)

    

$

 

$

3.

Each of the following Persons (each, a “Proposed Lender”) has been invited by
the Company, and has agreed, subject to the terms hereof, to become a “Lender”
under the Credit Agreement with the Commitment set forth below:

Name of Proposed Lender

Commitment

    

$

 

$

4.

Pursuant to Section 2.16 of the Credit Agreement, by execution and delivery of
this Increase Supplement, together with the satisfaction of all of the
requirements set forth in Section 2.16 (the date of such satisfaction being the
Increase Effective Date), (a) each of the Increasing Lenders shall have, on and
as of the Increase Effective Date, a Commitment equal to the amount set forth
above next to its name, and (b) each Proposed Lender as of the Increase
Effective Date shall be a party to the Credit Agreement as a “Lender” having the
rights and obligations of a Lender thereunder and under each of the other Loan
Documents, having a Commitment equal to the amount set forth above next to its
name.

IN WITNESS WHEREOF, the parties hereto have caused this INCREASE SUPPLEMENT to
be duly executed and delivered by their proper and duly authorized officers as
of the day and year first above written.

HASBRO, INC.

By:_______________________________

Name:

Title:

HASBRO, SA

By: _______________________________

Name:

Title:

BANK OF AMERICA, N.A., as Administrative Agent

By: _______________________________

Name:

Title:

The Increasing Lender:

[INCREASING LENDER]

By: _______________________________

Name:

Title:

The Proposed Lender:

[PROPOSED LENDER]

By: _______________________________

Name:

Title:









